   Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 1 of 216 PageID #: 1595

                                                                                   March 27, 2013 through April 24, 2013
     JPMorgan Chase Bank, N.A.
     P O Box 659754                                                               Primary Account:   000000466215451
     San Antonio, TX 78265 - 9754

                                                                              CUSTOMER SERVICE INFORMATION
                                                                             Web site:                          Chase.com
                                                                             Service Center:                1-800-935-9935
                                                                             Deaf and Hard of Hearing:      1-800-242-7383
    BERNARD S BLACK                                                          Para Espanol:                  1-877-312-4273
    2829 SHERIDAN PL                                                         International Calls:           1-713-262-1679
    EVANSTON IL 60201-1725




                                                                                                                                        00205320301000000023
   We have reduced our Legal Processing Fee.
   On March 24, 2013, we reduced the Legal Processing Fee to a maximum of $75 per order.
   This fee is assessed for the processing of any garnishment, tax levy, or other court or
   administrative order against an account. This change will be reflected in your account
   agreement; all other terms remain the same. If you have questions, please call us at the
   telephone number listed on this statement or visit your nearest Chase branch.



CONSOLIDATED BALANCE SUMMARY
ASSETS
Checking & Savings                                         ACCOUNT                        BEGINNING BALANCE          ENDING BALANCE
                                                                                                 THIS PERIOD             THIS PERIOD
Chase Total Checking                             000000466215451                                     $6,216.00             $12,466.00
Chase Total Checking                             000000192865372                                      1,977.73               7,226.54

Total                                                                                                $8,193.73             $19,692.54


TOTAL ASSETS                                                                                         $8,193.73             $19,692.54


All Summary Balances shown are as of April 24, 2013 unless otherwise stated. For details of your retirement accounts,
credit accounts or securities accounts, you will receive separate statements. Balance summary information for annuities is
provided by the issuing insurance companies and believed to be reliable without guarantee of its completeness or
accuracy.




                                                                                                            Page 1 of 6
        Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 2 of 216 PageID #: 1596

                                                                                     March 27, 2013 through April 24, 2013
                                                                                     Primary Account:   000000466215451




    CHASE TOTAL CHECKING
    BERNARD S BLACK                                                                      Account Number: 000000466215451



    CHECKING SUMMARY
                                                                              AMOUNT
    Beginning Balance                                                       $6,216.00
    Deposits and Additions                                                  10,000.00
    Electronic Withdrawals                                                  - 3,750.00
    Ending Balance                                                         $12,466.00



DEPOSITS AND ADDITIONS
DATE           DESCRIPTION                                                                                                   AMOUNT
04/18          Transfer From Chk Xxxxx6179                                                                           $10,000.00
Total Deposits and Additions                                                                                         $10,000.00



ELECTRONIC WITHDRAWALS
    DATE    DESCRIPTION                                                                                                      AMOUNT
03/27      03/27 Online Transfer To Chk ...9880 Transaction#: 3174810280                                                  $100.00
04/01      04/01 Online Transfer To Chk ...9880 Transaction#: 3194885056                                                    50.00
04/03      04/03 Online Transfer To Chk ...9880 Transaction#: 3186005165                                                   100.00
04/05      04/05 Online Transfer To Chk ...9880 Transaction#: 3204099348                                                   100.00
04/10      04/10 Online Transfer To Chk ...9880 Transaction#: 3199275301                                                   100.00
04/11      04/11 Online Transfer To Chk ...9880 Transaction#: 3213169896                                                   100.00
04/16      04/16 Online Transfer To Chk ...5372 Transaction#: 3222570000                                                 3,000.00
04/17      04/17 Online Transfer To Chk ...9880 Transaction#: 3211301753                                                   100.00
04/24      04/24 Online Transfer To Chk ...9880 Transaction#: 3223575374                                                   100.00
Total Electronic Withdrawals                                                                                           $3,750.00

A monthly Service Fee was not charged to your Chase Total Checking account. Here are the four ways you can avoid this
fee during any statement period.

·      Have direct deposits totaling $500.00 or more
       (You did not have a direct deposit this statement period)

·      OR, keep a minimum daily balance in your checking account of $1,500.00 or more
       (Your minimum daily balance was $2,566.00)

·      OR, keep an average qualifying deposit and investment balance of $5,000.00 or more
       (Your average qualifying deposit and investment balance was $7,066.00)

·      OR, pay at least $25.00 in qualifying checking-related services or fees.
       (Your total qualifying checking-related services or fees paid were $0.00 )




                                                                                                               Page 2 of 6
    Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 3 of 216 PageID #: 1597

                                                                                 March 27, 2013 through April 24, 2013
                                                                                 Primary Account:   000000466215451



 CHASE TOTAL CHECKING
 BERNARD S BLACK                                                                     Account Number: 000000192865372



CHECKING SUMMARY




                                                                                                                                   10205320302000000063
                                                                         AMOUNT
Beginning Balance                                                      $1,977.73
Deposits and Additions                                                   9,340.00
ATM & Debit Card Withdrawals                                           - 4,065.19
Fees and Other Withdrawals                                                 - 26.00
Ending Balance                                                         $7,226.54



DEPOSITS AND ADDITIONS
DATE       DESCRIPTION                                                                                                   AMOUNT
04/02      Transfer From Chk Xxxxx6179                                                                                $280.00
04/09      Transfer From Chk Xxxxx6179                                                                                 280.00
04/16      Transfer From Chk Xxxxx6179                                                                                 280.00
04/16      Online Transfer From Chk ...5451 Transaction#: 3222570000                                                 3,000.00
04/18      Transfer From Chk Xxxxx6179                                                                               5,000.00
04/24      Transfer From Chk Xxxxx6179                                                                                 500.00
Total Deposits and Additions                                                                                       $9,340.00



ATM & DEBIT CARD WITHDRAWALS
DATE    DESCRIPTION                                                                                                      AMOUNT
04/15   Non-Chase ATM Withdraw 04/13 3995 N Lewiston St. Aurora CO Card 4755                                             $402.00
04/15   Non-Chase ATM Withdraw 04/13 Flatiron Broomfield CO Card 4755                                                     403.00
04/15   Card Purchase With Pin 04/14 7-Eleven Denver CO Card 4755                                                          94.24
04/15   ATM Withdrawal       04/14 1600 E Coalton DR Superior CO Card 4755                                                100.00
04/15   Non-Chase ATM Withdraw 04/15 3200 East 45th Ave Denver CO Card 4755                                               402.50
04/16   Non-Chase ATM Withdraw 04/16 500 Interlocken Bl Broomfield CO Card 4755                                           203.50
04/16   Non-Chase ATM Withdraw 04/16 500 Interlocken Bl Broomfield CO Card 4755                                           203.50
04/17   Non-Chase ATM Withdraw 04/17 Hwy 24 & I70 Exit 359 Limon CO Card 4755                                             303.95
04/18   Non-Chase ATM Withdraw 04/18 Unit 800 67800 Mall Saint Clairsv OH Card 4755                                       502.50
04/19   ATM Withdrawal       04/19 611 Sixth Avenue Manhattan NY Card 4755                                                450.00
04/22   ATM Withdrawal       04/20 12 Graham Ave Brooklyn NY Card 4755                                                    500.00
04/22   ATM Withdrawal       04/22 1380 Fulton St. Brooklyn NY Card 4755                                                  500.00
Total ATM & Debit Card Withdrawals                                                                                 $4,065.19




                                                                                                           Page 3 of 6
       Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 4 of 216 PageID #: 1598

                                                                                       March 27, 2013 through April 24, 2013
                                                                                      Primary Account:   000000466215451



FEES AND OTHER WITHDRAWALS
    DATE   DESCRIPTION                                                                                                         AMOUNT
04/15      Non-Chase ATM Fee-With                                                                                               $2.00
04/15      Non-Chase ATM Fee-With                                                                                                2.00
04/15      Non-Chase ATM Fee-With                                                                                                2.00
04/16      Non-Chase ATM Fee-With                                                                                                2.00
04/16      Non-Chase ATM Fee-With                                                                                                2.00
04/17      Non-Chase ATM Fee-With                                                                                                2.00
04/18      Non-Chase ATM Fee-With                                                                                                2.00
04/24      Service Fee                                                                                                          12.00
Total Fees & Other Withdrawals                                                                                                 $26.00

WANT TO AVOID PAYING A MONTHLY SERVICE FEE ON YOUR CHECKING ACCOUNT?

A monthly Service Fee was charged to your Chase Total Checking account. Here are the four ways you can avoid this fee
during any statement period.

·      Have direct deposits totaling $500.00 or more.
       (You did not have a direct deposit this statement period)

       One of our bankers can help you set up direct deposit in just a few minutes.

·      OR, keep a minimum daily balance in your checking account of $1,500.00 or more.
       (Your minimum daily balance was $1,129.00)

       Our account alerts can help keep you on top of your balance. Set up alerts today!

·      OR, keep an average qualifying deposit and investment balance of $5,000.00 or more.
       (Your average qualifying deposit and investment balance was $3,398.00)

       Talk to a banker about transferring your balances to Chase today!

·      OR, pay at least $25.00 in qualifying checking-related services or fees.
       (Your total qualifying checking-related services or fees paid were $14.00)

Stop in today and explore all Chase has to offer.




                                                                                                                 Page 4 of 6
     Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 5 of 216 PageID #: 1599

                                                                                      March 27, 2013 through April 24, 2013
                                                                                     Primary Account:   000000466215451




                       IMPORTANT INFORMATION FOR CONSUMERS ABOUT YOUR
                              PERSONAL CHASE CHECKING ACCOUNT


WHAT YOU NEED TO KNOW ABOUT OVERDRAFTS AND OVERDRAFT FEES
An overdraft occurs when you do not have enough money in your account to cover a transaction, but we pay it anyway. We
can cover your overdrafts in two different ways:




                                                                                                                              10205320303000000063
    1. We have standard overdraft practices that come with your account.
    2. We also offer overdraft protection plans , such as a link to a savings or credit card account, which may be less
        expensive than our standard overdraft practices. To learn more, ask us about these plans.

This notice explains our standard overdraft practices .

What are the standard overdraft practices that come with my account?
We do authorize and pay overdrafts for the following types of transactions:
   ·   Checks and other transactions made using your checking account number
   ·   Recurring debit card transactions

We do not authorize and pay overdrafts for the following type of transaction unless you ask us to:
   ·   Everyday debit card transactions

We pay overdrafts at our discretion, which means we do not guarantee that we will always authorize and pay any type of
transaction.

If we do not authorize and pay an overdraft, your transaction will be declined.

What fees will I be charged if Chase pays my overdraft?
Under our standard overdraft practices:
   ·    We will charge you a fee of $34 each time we pay an overdraft.
   ·    Also, each time your account is overdrawn for 5 consecutive business days, we will charge you an additional $15.
   ·    There is a 3 per day limit on the above $34 fee we can charge you for overdrawing your account.




                                                                                                                Page 5 of 6
 Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 6 of 216 PageID #: 1600

                                                                                                 March 27, 2013 through April 24, 2013
                                                                                               Primary Account:   000000466215451



  BALANCING YOUR CHECKBOOK

Note: Ensure your checkbook register is up to date with all transactions to date whether they are included on your
      statement or not.


1. Write in the Ending Balance shown on this statement:                                     Step 1 Balance: $
2. List and total all deposits & additions not shown on this statement:

  Date           Amount              Date           Amount             Date           Amount




                                                                                                 Step 2 Total:      $_________________
3. Add Step 2 Total to Step 1 Balance.                                                           Step 3 Total:      $_________________
4. List and total all checks, ATM withdrawals, debit card purchases and other withdrawals
   not shown on this statement.

 Check Number or Date             Amount              Check Number or Date              Amount




                                                                                                 Step 4 Total:     -$_________________

5. Subtract Step 4 Total from Step 3 Total. This should match your Checkbook Balance:                               $_________________


IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:Call or write us at the phone number or address on
the front of this statement (non-personal accounts contact Customer Service) if you think your statement or receipt is incorrect or if you
need more information about a transfer listed on the statement or receipt. We must hear from you no later than 60 days after we sent you
the FIRST statement on which the problem or error appeared. Be prepared to give us the following information:
            • Your name and account number
            • The dollar amount of the suspected error
            • A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for
new accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the
time it takes us to complete our investigation .

IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS:Contact the bank immediately if your statement is
incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error
appears, you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete
details, see the Account Rules and Regulations or other applicable account agreement that governs your account.




                                                                              JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                           Page 6 of 6
    Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 7 of 216 PageID #: 1601

                                                                                                 April 25, 2013 through May 24, 2013
     JPMorgan Chase Bank, N.A.
     P O Box 659754                                                                            Primary Account:   000000466215451
     San Antonio, TX 78265 - 9754

                                                                                           CUSTOMER SERVICE INFORMATION
                                                                                           Web site:                         Chase.com
                                                                                           Service Center:               1-800-935-9935
                                                                                           Deaf and Hard of Hearing:     1-800-242-7383
    BERNARD S BLACK                                                                        Para Espanol:                 1-877-312-4273
    2829 SHERIDAN PL                                                                       International Calls:          1-713-262-1679
    EVANSTON IL 60201-1725




                                                                                                                                                    00208240301000000023
                                                                                                      [i]
        We charge a $2 fee for transfers, inquiries made internationally                                    at non-Chase ATMs
We discovered that we may have given you incomplete information in your disclosure when you opened or converted your
account(s) from November 19, 2011 through October 26, 2012.

The Additional Banking Services and Fees document you received with information for your account should have stated that
we charge a $2 fee for each transfer or balance inquiry you make internationally at a non-Chase ATM . Because this
wasn’t stated in your account agreement, if you were charged for these types of transactions between November 19, 2011
and July 1, 2013 in July we will refund the fees. We have clarified this in the account agreement document which can be
found on chase.com .

All other terms of your account agreement remain the same. These fees may be waived for certain personal checking and
savings accounts. If you have questions, please call us at the telephone number listed on this statement or visit your nearest
Chase branch.

 International refers to anywhere outside the U.S., Puerto Rico and the U.S. Virgin Islands.



 CONSOLIDATED BALANCE SUMMARY
ASSETS
Checking & Savings                                                    ACCOUNT                          BEGINNING BALANCE          ENDING BALANCE
                                                                                                              THIS PERIOD             THIS PERIOD
Chase Total Checking                                      000000466215451                                         $12,466.00           $10,416.00
Chase Total Checking                                      000000192865372                                           7,226.54             4,876.79

Total                                                                                                             $19,692.54           $15,292.79


TOTAL ASSETS                                                                                                      $19,692.54           $15,292.79


All Summary Balances shown are as of May 24, 2013 unless otherwise stated. For details of your retirement accounts,
credit accounts or securities accounts, you will receive separate statements. Balance summary information for annuities is
provided by the issuing insurance companies and believed to be reliable without guarantee of its completeness or
accuracy.




                                                                                                                         Page 1 of 6
       Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 8 of 216 PageID #: 1602

                                                                                         April 25, 2013 through May 24, 2013
                                                                                     Primary Account:   000000466215451




    CHASE TOTAL CHECKING
    BERNARD S BLACK                                                                      Account Number: 000000466215451



    CHECKING SUMMARY
                                                                              AMOUNT
    Beginning Balance                                                      $12,466.00
    Electronic Withdrawals                                                  - 1,950.00
    Fees and Other Withdrawals                                                - 100.00
    Ending Balance                                                         $10,416.00



ELECTRONIC WITHDRAWALS
    DATE    DESCRIPTION                                                                                                         AMOUNT
04/25      04/25 Online Transfer To Chk ...9880 Transaction#: 3236741178                                                        $200.00
04/25      04/25 Online Transfer To Chk ...9880 Transaction#: 3236959416                                                         250.00
04/29      04/27 Online Transfer To Chk ...9880 Transaction#: 3240532748                                                         100.00
05/01      05/01 Online Transfer To Chk ...9880 Transaction#: 3234505554                                                         100.00
05/06      05/06 Online Transfer To Chk ...9880 Transaction#: 3256910849                                                         100.00
05/07      05/07 Online Transfer To Chk ...0272 Transaction#: 3254352081                                                         800.00
05/08      05/08 Online Transfer To Chk ...9880 Transaction#: 3246807722                                                         100.00
05/13      05/13 Online Transfer To Chk ...9880 Transaction#: 3268338420                                                         100.00
05/15      05/15 Online Transfer To Chk ...9880 Transaction#: 3259801316                                                         100.00
05/22      05/22 Online Transfer To Chk ...9880 Transaction#: 3271414526                                                         100.00
Total Electronic Withdrawals                                                                                              $1,950.00


FEES AND OTHER WITHDRAWALS
    DATE   DESCRIPTION                                                                                                          AMOUNT
05/21      05/21 Transfer To Chk Xxxxx9880                                                                                      $100.00
Total Fees & Other Withdrawals                                                                                                  $100.00

A monthly Service Fee was not charged to your Chase Total Checking account. Here are the four ways you can avoid this
fee during any statement period.

·      Have direct deposits totaling $500.00 or more
       (You did not have a direct deposit this statement period)

·      OR, keep a minimum daily balance in your checking account of $1,500.00 or more
       (Your minimum daily balance was $10,416.00)

·      OR, keep an average qualifying deposit and investment balance of $5,000.00 or more
       (Your average qualifying deposit and investment balance was $11,221.00)

·      OR, pay at least $25.00 in qualifying checking-related services or fees.
       (Your total qualifying checking-related services or fees paid were $0.00 )




                                                                                                                  Page 2 of 6
    Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 9 of 216 PageID #: 1603

                                                                                April 25, 2013 through May 24, 2013
                                                                            Primary Account:   000000466215451



 CHASE TOTAL CHECKING
 BERNARD S BLACK                                                                Account Number: 000000192865372



CHECKING SUMMARY




                                                                                                                                 10208240302000000063
                                                                    AMOUNT
Beginning Balance                                                 $7,226.54
Deposits and Additions                                              7,000.00
ATM & Debit Card Withdrawals                                      - 9,329.75
Fees and Other Withdrawals                                            - 20.00
Ending Balance                                                    $4,876.79



DEPOSITS AND ADDITIONS
DATE       DESCRIPTION                                                                                                 AMOUNT
04/30      Transfer From Chk Xxxxx6179                                                                              $500.00
05/07      Transfer From Chk Xxxxx6179                                                                               500.00
05/14      Transfer From Chk Xxxxx6179                                                                               500.00
05/21      Transfer From Chk Xxxxx6179                                                                               500.00
05/21      Transfer From Chk Xxxxx6179                                                                             5,000.00
Total Deposits and Additions                                                                                     $7,000.00



ATM & DEBIT CARD WITHDRAWALS
DATE    DESCRIPTION                                                                                                    AMOUNT
04/25   ATM Withdrawal     04/25 1380 Fulton St. Brooklyn NY Card 4755                                                 $500.00
04/26   ATM Withdrawal     04/26 1380 Fulton St. Brooklyn NY Card 4755                                                  500.00
04/29   Non-Chase ATM Withdraw 04/27 183 12th St. Jersey City NJ Card 4755                                              122.00
04/29   ATM Withdrawal     04/27 4 Chase Metrotech Center Brooklyn NY Card 4755                                         300.00
04/30   ATM Withdrawal     04/30 611 Sixth Avenue Manhattan NY Card 4755                                                450.00
05/02   ATM Withdrawal     05/02 611 Sixth Avenue Manhattan NY Card 4755                                                450.00
05/03   ATM Withdrawal     05/03 401 Flatbush Ave. B'Klyn NY Card 4755                                                  500.00
05/06   ATM Withdrawal     05/04 1380 Fulton St. Brooklyn NY Card 4755                                                  500.00
05/07   ATM Withdrawal     05/07 611 Sixth Avenue Manhattan NY Card 4755                                                500.00
05/08   ATM Withdrawal     05/08 158 W. 14th St. N.Y.C. NY Card 4755                                                    500.00
05/09   ATM Withdrawal     05/09 2 Penn. Plaza-R N.Y.C. NY Card 4755                                                    500.00
05/10   Non-Chase ATM Withdraw 05/10 702 Utica Av Brooklyn NY Card 4755                                                 503.00
05/13   ATM Withdrawal     05/11 1380 Fulton St. Brooklyn NY Card 4755                                                  500.00
05/13   Non-Chase ATM Withdraw 05/13 79 5th Avenue NY NY Card 4755                                                      303.00
05/15   Non-Chase ATM Withdraw 05/15 323 Ralph Avenue Brooklyn NY Card 4755                                             201.75
05/16   ATM Withdrawal     05/16 1380 Fulton St. Brooklyn NY Card 4755                                                  500.00
05/17   ATM Withdrawal     05/17 611 Sixth Avenue Manhattan NY Card 4755                                                500.00
05/20   ATM Withdrawal     05/20 1380 Fulton St. Brooklyn NY Card 4755                                                  500.00




                                                                                                         Page 3 of 6
       Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 10 of 216 PageID #: 1604

                                                                                       April 25, 2013 through May 24, 2013
                                                                                      Primary Account:   000000466215451


ATM & DEBIT CARD WITHDRAWALS                                       (continued)

    DATE    DESCRIPTION                                                                                                       AMOUNT
05/21       ATM Withdrawal         05/21 2102 Linden Blvd Brooklyn NY Card 4755                                               500.00
05/23       ATM Withdrawal         05/23 1380 Fulton St. Brooklyn NY Card 4755                                                500.00
05/24       ATM Withdrawal         05/24 1380 Fulton St Brooklyn NY Card 4755                                                 500.00
Total ATM & Debit Card Withdrawals                                                                                      $9,329.75




FEES AND OTHER WITHDRAWALS
    DATE   DESCRIPTION                                                                                                        AMOUNT
04/29      Non-Chase ATM Fee-With                                                                                              $2.00
05/10      Non-Chase ATM Fee-With                                                                                               2.00
05/13      Non-Chase ATM Fee-With                                                                                               2.00
05/15      Non-Chase ATM Fee-With                                                                                               2.00
05/24      Service Fee                                                                                                         12.00
Total Fees & Other Withdrawals                                                                                                $20.00

WANT TO AVOID PAYING A MONTHLY SERVICE FEE ON YOUR CHECKING ACCOUNT?

A monthly Service Fee was charged to your Chase Total Checking account. Here are the four ways you can avoid this fee
during any statement period.

·      Have direct deposits totaling $500.00 or more.
       (You did not have a direct deposit this statement period)

       One of our bankers can help you set up direct deposit in just a few minutes.

·      OR, keep a minimum daily balance in your checking account of $1,500.00 or more.
       (Your minimum daily balance was $888.00)

       Our account alerts can help keep you on top of your balance. Set up alerts today!

·      OR, keep an average qualifying deposit and investment balance of $5,000.00 or more.
       (Your average qualifying deposit and investment balance was $4,456.00)

       Talk to a banker about transferring your balances to Chase today!

·      OR, pay at least $25.00 in qualifying checking-related services or fees.
       (Your total qualifying checking-related services or fees paid were $8.00)

Stop in today and explore all Chase has to offer.




                                                                                                                Page 4 of 6
Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 11 of 216 PageID #: 1605

                                                                                                 April 25, 2013 through May 24, 2013
                                                                                               Primary Account:   000000466215451



  BALANCING YOUR CHECKBOOK

Note: Ensure your checkbook register is up to date with all transactions to date whether they are included on your
      statement or not.


1. Write in the Ending Balance shown on this statement:                                     Step 1 Balance: $




                                                                                                                                               10208240303000000063
2. List and total all deposits & additions not shown on this statement:

  Date           Amount              Date           Amount             Date           Amount




                                                                                                 Step 2 Total:      $_________________
3. Add Step 2 Total to Step 1 Balance.                                                           Step 3 Total:      $_________________
4. List and total all checks, ATM withdrawals, debit card purchases and other withdrawals
   not shown on this statement.

 Check Number or Date             Amount              Check Number or Date              Amount




                                                                                                 Step 4 Total:     -$_________________

5. Subtract Step 4 Total from Step 3 Total. This should match your Checkbook Balance:                               $_________________


IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:Call or write us at the phone number or address on
the front of this statement (non-personal accounts contact Customer Service) if you think your statement or receipt is incorrect or if you
need more information about a transfer listed on the statement or receipt. We must hear from you no later than 60 days after we sent you
the FIRST statement on which the problem or error appeared. Be prepared to give us the following information:
            • Your name and account number
            • The dollar amount of the suspected error
            • A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for
new accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the
time it takes us to complete our investigation .

IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS:Contact the bank immediately if your statement is
incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error
appears, you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete
details, see the Account Rules and Regulations or other applicable account agreement that governs your account.




                                                                              JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                           Page 5 of 6
Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 12 of 216 PageID #: 1606

                                                                  April 25, 2013 through May 24, 2013
                                                                 Primary Account:   000000466215451




                            This Page Intentionally Left Blank




                                                                                          Page 6 of 6
  Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 13 of 216 PageID #: 1607

                                                                                    May 25, 2013 through June 26, 2013
     JPMorgan Chase Bank, N.A.
     P O Box 659754                                                               Primary Account:   000000466215451
     San Antonio, TX 78265 - 9754

                                                                              CUSTOMER SERVICE INFORMATION
                                                                             Web site:                          Chase.com
                                                                             Service Center:                1-800-935-9935
                                                                             Deaf and Hard of Hearing:      1-800-242-7383
    BERNARD S BLACK                                                          Para Espanol:                  1-877-312-4273
    2829 SHERIDAN PL                                                         International Calls:           1-713-262-1679
    EVANSTON IL 60201-1725




                                                                                                                                       00208920301000000023
CONSOLIDATED BALANCE SUMMARY
ASSETS
Checking & Savings                                         ACCOUNT                        BEGINNING BALANCE          ENDING BALANCE
                                                                                                 THIS PERIOD             THIS PERIOD
Chase Total Checking                             000000466215451                                     $10,416.00           $5,390.00
Chase Total Checking                             000000192865372                                       4,876.79            3,276.79

Total                                                                                                $15,292.79           $8,666.79


TOTAL ASSETS                                                                                         $15,292.79           $8,666.79


All Summary Balances shown are as of June 26, 2013 unless otherwise stated. For details of your retirement accounts,
credit accounts or securities accounts, you will receive separate statements. Balance summary information for annuities is
provided by the issuing insurance companies and believed to be reliable without guarantee of its completeness or
accuracy.


CHASE TOTAL CHECKING
BERNARD S BLACK                                                                        Account Number: 000000466215451



CHECKING SUMMARY
                                                                            AMOUNT
Beginning Balance                                                        $10,416.00
Deposits and Additions                                                        149.00
ATM & Debit Card Withdrawals                                                - 500.00
Electronic Withdrawals                                                    - 3,175.00
Fees and Other Withdrawals                                                - 1,500.00
Ending Balance                                                            $5,390.00




                                                                                                            Page 1 of 6
   Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 14 of 216 PageID #: 1608

                                                                             May 25, 2013 through June 26, 2013
                                                                            Primary Account:   000000466215451




DEPOSITS AND ADDITIONS
DATE       DESCRIPTION                                                                                             AMOUNT
06/14      Deposit    1205367940                                                                                   $149.00
Total Deposits and Additions                                                                                       $149.00



ATM & DEBIT CARD WITHDRAWALS
DATE    DESCRIPTION                                                                                                AMOUNT
06/24   ATM Withdrawal         06/22 1603 Orrington Evanston IL Card 1215                                          $500.00
Total ATM & Debit Card Withdrawals                                                                                 $500.00




ELECTRONIC WITHDRAWALS
DATE    DESCRIPTION                                                                                                AMOUNT
05/28   05/26 Online Transfer To Chk ...9880 Transaction#: 3289450947                                              $600.00
05/28   05/27 Online Transfer To Chk ...9880 Transaction#: 3290208723                                               600.00
05/29   05/29 Online Transfer To Chk ...9880 Transaction#: 3283083482                                               100.00
06/03   06/02 Online Transfer To Chk ...9880 Transaction#: 3301549722                                                75.00
06/05   06/05 Online Transfer To Chk ...9880 Transaction#: 3293194633                                               100.00
06/07   06/07 Online Transfer To Chk ...0272 Transaction#: 3258054289                                               800.00
06/12   06/12 Online Transfer To Chk ...9880 Transaction#: 3307106337                                               100.00
06/17   06/17 Online Transfer To Chk ...0272 Transaction#: 3327690267                                               200.00
06/17   06/17 Online Transfer To Chk ...9880 Transaction#: 3327691395                                               200.00
06/19   06/19 Online Transfer To Chk ...9880 Transaction#: 3318685109                                               100.00
06/24   06/23 Online Transfer To Chk ...9880 Transaction#: 3337571024                                               100.00
06/25   06/25 Online Transfer To Chk ...9880 Transaction#: 3341238018                                               100.00
06/26   06/26 Online Transfer To Chk ...9880 Transaction#: 3330603932                                               100.00
Total Electronic Withdrawals                                                                                 $3,175.00


FEES AND OTHER WITHDRAWALS
DATE    DESCRIPTION                                                                                                AMOUNT
06/14   06/14 Withdrawal                                                                                     $1,500.00
Total Fees & Other Withdrawals                                                                               $1,500.00




                                                                                                     Page 2 of 6
       Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 15 of 216 PageID #: 1609

                                                                                         May 25, 2013 through June 26, 2013
                                                                                     Primary Account:   000000466215451




A monthly Service Fee was not charged to your Chase Total Checking account. Here are the four ways you can avoid this
fee during any statement period.

·      Have direct deposits totaling $500.00 or more
       (You did not have a direct deposit this statement period)




                                                                                                                                         10208920302000000063
·      OR, keep a minimum daily balance in your checking account of $1,500.00 or more
       (Your minimum daily balance was $5,590.00)

·      OR, keep an average qualifying deposit and investment balance of $5,000.00 or more
       (Your average qualifying deposit and investment balance was $7,996.00)

·      OR, pay at least $25.00 in qualifying checking-related services or fees.
       (Your total qualifying checking-related services or fees paid were $0.00 )




    CHASE TOTAL CHECKING
    BERNARD S BLACK                                                                       Account Number: 000000192865372



    CHECKING SUMMARY
                                                                              AMOUNT
    Beginning Balance                                                       $4,876.79
    Deposits and Additions                                                    2,500.00
    ATM & Debit Card Withdrawals                                            - 4,100.00
    Ending Balance                                                          $3,276.79



DEPOSITS AND ADDITIONS
DATE           DESCRIPTION                                                                                                     AMOUNT
05/28          Transfer From Chk Xxxxx6179                                                                                     $500.00
06/04          Transfer From Chk Xxxxx6179                                                                                      500.00
06/11          Transfer From Chk Xxxxx6179                                                                                      500.00
06/18          Transfer From Chk Xxxxx6179                                                                                      500.00
06/25          Transfer From Chk Xxxxx6179                                                                                      500.00
Total Deposits and Additions                                                                                             $2,500.00



ATM & DEBIT CARD WITHDRAWALS
    DATE    DESCRIPTION                                                                                                        AMOUNT
05/28       ATM Withdrawal         05/25 1380 Fulton St. Brooklyn NY Card 4755                                                 $500.00
05/29       ATM Withdrawal         05/29 2102 Linden Blvd Brooklyn NY Card 4755                                                 500.00
06/05       ATM Withdrawal         06/05 1380 Fulton St. Brooklyn NY Card 4755                                                  500.00
06/17       ATM Withdrawal         06/15 2102 Linden Blvd Brooklyn NY Card 4755                                                 100.00
06/19       ATM Withdrawal         06/19 611 Sixth Avenue Manhattan NY Card 4755                                                500.00

                                                                                                                 Page 3 of 6
       Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 16 of 216 PageID #: 1610

                                                                                     May 25, 2013 through June 26, 2013
                                                                                    Primary Account:   000000466215451


ATM & DEBIT CARD WITHDRAWALS                                       (continued)

    DATE    DESCRIPTION                                                                                                    AMOUNT
06/20       ATM Withdrawal         06/20 71-04 Woodhaven Blvd. Glendale NY Card 4755                                       500.00
06/21       ATM Withdrawal         06/21 1380 Fulton St Brooklyn NY Card 4755                                              500.00
06/24       ATM Withdrawal         06/23 75 Shadow Lakes Blvd Ormond Beach FL Card 4755                                    500.00
06/25       ATM Withdrawal         06/25 75 Shadow Lakes Blvd Ormond Beach FL Card 4755                                    500.00
Total ATM & Debit Card Withdrawals                                                                                   $4,100.00




A monthly Service Fee was not charged to your Chase Total Checking account. Here are the four ways you can avoid this
fee during any statement period.

·      Have direct deposits totaling $500.00 or more
       (You did not have a direct deposit this statement period)

·      OR, keep a minimum daily balance in your checking account of $1,500.00 or more
       (Your minimum daily balance was $3,276.00)

·      OR, keep an average qualifying deposit and investment balance of $5,000.00 or more
       (Your average qualifying deposit and investment balance was $34,950.00)

·      OR, pay at least $25.00 in qualifying checking-related services or fees.
       (Your total qualifying checking-related services or fees paid were $0.00 )




                                                                                                             Page 4 of 6
Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 17 of 216 PageID #: 1611

                                                                                                 May 25, 2013 through June 26, 2013
                                                                                               Primary Account:   000000466215451



  BALANCING YOUR CHECKBOOK

Note: Ensure your checkbook register is up to date with all transactions to date whether they are included on your
      statement or not.


1. Write in the Ending Balance shown on this statement:                                     Step 1 Balance: $




                                                                                                                                               10208920303000000063
2. List and total all deposits & additions not shown on this statement:

  Date           Amount              Date           Amount             Date           Amount




                                                                                                 Step 2 Total:      $_________________
3. Add Step 2 Total to Step 1 Balance.                                                           Step 3 Total:      $_________________
4. List and total all checks, ATM withdrawals, debit card purchases and other withdrawals
   not shown on this statement.

 Check Number or Date             Amount              Check Number or Date              Amount




                                                                                                 Step 4 Total:     -$_________________

5. Subtract Step 4 Total from Step 3 Total. This should match your Checkbook Balance:                               $_________________


IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:Call or write us at the phone number or address on
the front of this statement (non-personal accounts contact Customer Service) if you think your statement or receipt is incorrect or if you
need more information about a transfer listed on the statement or receipt. We must hear from you no later than 60 days after we sent you
the FIRST statement on which the problem or error appeared. Be prepared to give us the following information:
            • Your name and account number
            • The dollar amount of the suspected error
            • A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for
new accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the
time it takes us to complete our investigation .

IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS:Contact the bank immediately if your statement is
incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error
appears, you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete
details, see the Account Rules and Regulations or other applicable account agreement that governs your account.




                                                                              JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                           Page 5 of 6
Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 18 of 216 PageID #: 1612

                                                                  May 25, 2013 through June 26, 2013
                                                                 Primary Account:   000000466215451




                            This Page Intentionally Left Blank




                                                                                          Page 6 of 6
                             Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 19 of 216 PageID #: 1613




      JPMorgan Chase Bank, N.A.                                                                                     June 27, 2013 through June 28, 2013
      Northeast Market
      P O Box 659754                                                                                                Primary Account:000000466215451
      San Antonio, TX 78265 - 9754
                                                                                                 Customer Service Information
                                                                                                 WebSite: Chase.com                        Service Center: 1-888-994-5626
                                                                                                 Deaf and Hard of Hearing: 1-800-242-7383
      BERNARD S BLACK
      2829 SHERIDAN PL
      EVANSTON IL 60201-1725




                                                                                                                                                                                00002120301000000023
We’re clarifying a transaction and fee description
We’re clarifying a transaction and fee description that we use on account statements and online activity. Starting July 22, 2013, if you cash a check and it’s returned to us
without being paid, we will identify:
     -   The transaction as Cashed Check Returned , and
     -   The related fee as Cashed Check Returned Fee (not all checking products are charged a fee for this transaction but for those that are, this fee will still be $12).

This is not a new transaction type or fee , just a clearer description of this type of account activity. Today, we describe both deposited and cashed items that are
returned to us without being paid as Deposited Item Returned. After July 22, we will use this description only for deposited checks that are returned.

All of the terms and conditions of your account remain the same. If you have questions, please call us toll-free at the number on this statement or visit any Chase branch.
                                          Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 20 of 216 PageID #: 1614




                                                                                                                                                                         June 27, 2013 through June 28, 2013
                                                                                                                                                                         Primary Account:000000466215451




Billing Rights Summary

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR BILL                                                                                IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:
If you think your bill is wrong, or if you need more information about a transaction on your bill, write us on a separate     Telephone or write the bank (Consumer phone # and address on front of statement) if you think your statement is wrong,
sheet of paper at the address listed on the front of your statement as soon as possible. We must hear from you no later       or if you need more information about a transaction listed on the statement or receipt. We must hear from you no later
than 60 days after we sent you the first bill on which the error or problem appeared. You can telephone us, but doing so      than 60 days after we sent you the first statement on which the problem or error appeared.
will not preserve your rights.
                                                                                                                              Be prepared to give us the following information:
In your letter, give us the following information:                                                                             • your name and account number
 • your name and account number                                                                                                • the dollar amount of the suspected error
 • the dollar amount of the suspected error                                                                                    • a description of the error or transfer you are unsure of, why you believe it is an error, or why you need more
 • describe the error and explain, if you can, why you believe there is an error; if you need more information describe the       information
    item you are unsure of
 • your signature and the date                                                                                                We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20
                                                                                                                              business days for new accounts) to do this, we will credit your account for the amount you think is in error so that you
You do not have to pay any amount in question while we are investigating, but you are still obligated to pay the parts of     will have use of the money during the time it takes us to complete our investigation
your bill; that are not in question. While we investigate your question, we cannot report you as delinquent or take any
action to collect the amount you question.
                                                                                                                              IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSFERS:
SPECIAL RULE FOR CREDIT CARD PURCHASES                                                                                        Contact the bank immediately if your statement is incorrect or if you need more information about any non-electronic
                                                                                                                              transactions (checks or deposits) on this statement. If any such error appears, we must hear from you no later than 30
                                                                                                                              days after the statement was made available to you. For more complete details, see the Account Rules & Regulation that
If you have a problem with the quality of goods or services that you purchase with a credit card and you have tried in
                                                                                                                              govern your account at the bank.
good faith to correct the problem with the merchant, you may not have to pay the remaining amount due on the goods
or services. You have this protection only when the purchase price was more than $50 and the purchase was made in
your home state or within 100 miles of your mailing address. (If we own or operate the merchant, or if we mailed you the
advertisement for the property or services, all purchases are covered regardless of amount or location of purchase.)




           Member FDIC
                                  Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 21 of 216 PageID #: 1615




                                                                                                                                         June 27, 2013 through June 28, 2013
                                                                                                                                         Primary Account:000000466215451




Consolidated Account Summary
Assets                                                                                                                    Prior
                                                                                                                         Period
                                                                                                                                                          This
                                                                                                                                                        Period
                                                                                                                                                                                       Change
                                                                                                                                                                                      In Value

Checking

 Chase Private Client Checking 000000466215451                                                                         $5,390.00                      $5,170.00                       -$220.00

 Chase Private Client Checking 000000192865372                                                                          3,276.79                       2,776.79                         -500.00

Total                                                                                                                $8,666.79                      $7,946.79                        -$720.00




                                                                                                                                                                                                              10002120302000000063
Total Assets                                                                                                         $8,666.79                      $7,946.79                        -$720.00

All Summary Balances shown here are as of June 28, 2013 unless otherwise stated. For details of your retirement accounts, credit accounts or securities accounts,                 you will receive separate
statements. Balance summary information for annuities is provided by the issuing insurance companies and believed to be reliable without guarantee of its completeness or accuracy.
                                Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 22 of 216 PageID #: 1616




                                                                                          June 27, 2013 through June 28, 2013
Chase Private Client Checking                                                             Primary Account:000000466215451
000000466215451
BERNARD S BLACK

Checking Account Summary
                                                                               Amount
Beginning Balance                                                           $5,390.00
Electronic Withdrawals                                                         - 220.00
Ending Balance                                                              $5,170.00

Electronic Withdrawals
Date              Description                                                                                                    Amount
06/28             Online Transfer To Chk ...9880 Transaction#: 3345991230                                                        $220.00
Total Electronic Withdrawals                                                                                                    $220.00
                            Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 23 of 216 PageID #: 1617




                                                                                        June 27, 2013 through June 28, 2013
Chase Private Client Checking                                                           Primary Account:000000466215451
000000192865372
BERNARD S BLACK

Checking Account Summary
                                                                        Amount
Beginning Balance                                                    $3,276.79
ATM & Debit Card Withdrawals                                            - 500.00
Ending Balance                                                       $2,776.79



ATM & Debit Card Withdrawals
 Date             Description                                                                                                  Amount
06/28             ATM Withdrawal   06/28 3604 Se Highway 138 Stockbridge GA Card 4755                                          $500.00
Total ATM & Debit Card Withdrawals                                                                                            $500.00




                                                                                                                                         10002120303000000063
Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 24 of 216 PageID #: 1618




                                                                 June 27, 2013 through June 28, 2013
                                                                 Primary Account:000000466215451




                            This Page Intentionally Left Blank
                             Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 25 of 216 PageID #: 1619




      JPMorgan Chase Bank, N.A.                                                                                    June 29, 2013 through July 31, 2013
      Northeast Market
      P O Box 659754                                                                                               Primary Account:000000466215451
      San Antonio, TX 78265 - 9754
                                                                                                Customer Service Information
                                                                                                WebSite: Chase.com                        Service Center: 1-888-994-5626
                                                                                                Deaf and Hard of Hearing: 1-800-242-7383
      BERNARD S BLACK
      2829 SHERIDAN PL
      EVANSTON IL 60201-1725




                                                                                                                                                                            00007200401000000024
We are limiting our Returned Item fees
Good News| We will charge only one Returned Item fee for any payment request
we return unpaid more than once per month, even if the biller submits the same request
multiple times. This is just one of the ways that we are working to make banking easier
and less expensive for our customers.
We are here to help. If you have any questions, please call us at the number on this
statement or visit your nearest branch.

We’ll waive the Monthly Service Fee on new Chase Total Business Checking                              SM
                                                                                                           accounts
Starting September 22:
    •    For customers with Chase Private Client Checking SM and/or Chase Premier Platinum Checking SM, we’ll now offer the benefit of waiving the Monthly Service Fee on
         a new Chase Total Business Checking SM account.
    •    We will no longer open Chase BusinessSelect Checking accounts.

If you already have a Chase BusinessSelect Checking account, this will not result in a change to your account. Please visit a branch or call the toll-free number on this
statement if you have questions.
                                          Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 26 of 216 PageID #: 1620




                                                                                                                                                                         June 29, 2013 through July 31, 2013
                                                                                                                                                                         Primary Account:000000466215451




Billing Rights Summary

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR BILL                                                                                IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:
If you think your bill is wrong, or if you need more information about a transaction on your bill, write us on a separate     Telephone or write the bank (Consumer phone # and address on front of statement) if you think your statement is wrong,
sheet of paper at the address listed on the front of your statement as soon as possible. We must hear from you no later       or if you need more information about a transaction listed on the statement or receipt. We must hear from you no later
than 60 days after we sent you the first bill on which the error or problem appeared. You can telephone us, but doing so      than 60 days after we sent you the first statement on which the problem or error appeared.
will not preserve your rights.
                                                                                                                              Be prepared to give us the following information:
In your letter, give us the following information:                                                                             • your name and account number
 • your name and account number                                                                                                • the dollar amount of the suspected error
 • the dollar amount of the suspected error                                                                                    • a description of the error or transfer you are unsure of, why you believe it is an error, or why you need more
 • describe the error and explain, if you can, why you believe there is an error; if you need more information describe the       information
    item you are unsure of
 • your signature and the date                                                                                                We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20
                                                                                                                              business days for new accounts) to do this, we will credit your account for the amount you think is in error so that you
You do not have to pay any amount in question while we are investigating, but you are still obligated to pay the parts of     will have use of the money during the time it takes us to complete our investigation
your bill; that are not in question. While we investigate your question, we cannot report you as delinquent or take any
action to collect the amount you question.
                                                                                                                              IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSFERS:
SPECIAL RULE FOR CREDIT CARD PURCHASES                                                                                        Contact the bank immediately if your statement is incorrect or if you need more information about any non-electronic
                                                                                                                              transactions (checks or deposits) on this statement. If any such error appears, we must hear from you no later than 30
                                                                                                                              days after the statement was made available to you. For more complete details, see the Account Rules & Regulation that
If you have a problem with the quality of goods or services that you purchase with a credit card and you have tried in
                                                                                                                              govern your account at the bank.
good faith to correct the problem with the merchant, you may not have to pay the remaining amount due on the goods
or services. You have this protection only when the purchase price was more than $50 and the purchase was made in
your home state or within 100 miles of your mailing address. (If we own or operate the merchant, or if we mailed you the
advertisement for the property or services, all purchases are covered regardless of amount or location of purchase.)




           Member FDIC
                                  Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 27 of 216 PageID #: 1621




                                                                                                                                          June 29, 2013 through July 31, 2013
                                                                                                                                          Primary Account:000000466215451




Consolidated Account Summary
Assets                                                                                                                     Prior
                                                                                                                          Period
                                                                                                                                                           This
                                                                                                                                                         Period
                                                                                                                                                                                        Change
                                                                                                                                                                                       In Value

Checking

 Chase Private Client Checking 000000466215451                                                                         $5,170.00                     $28,114.16                      $22,944.16

 Chase Private Client Checking 000000192865372                                                                           2,776.79                       2,576.81                        -199.98

 Chase Private Client Checking 000000230008228                                                                               0.00                       1,000.01                       1,000.01




                                                                                                                                                                                                              10007200402000000064
Total                                                                                                                 $7,946.79                    $31,690.98                      $23,744.19

Total Assets                                                                                                          $7,946.79                    $31,690.98                      $23,744.19

All Summary Balances shown here are as of July 31, 2013 unless otherwise stated. For details of your retirement accounts, credit accounts or securities accounts,                 you will receive separate
statements. Balance summary information for annuities is provided by the issuing insurance companies and believed to be reliable without guarantee of its completeness or accuracy.
                                Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 28 of 216 PageID #: 1622




                                                                                            June 29, 2013 through July 31, 2013
Chase Private Client Checking                                                               Primary Account:000000466215451
000000466215451
BERNARD S BLACK

Checking Account Summary
                                                                                 Amount
Beginning Balance                                                             $5,170.00
Deposits and Additions                                                         30,146.16
ATM & Debit Card Withdrawals                                                   - 1,500.00
Electronic Withdrawals                                                         - 3,650.00
Other Withdrawals, Fees & Charges                                              - 2,052.00
Ending Balance                                                            $28,114.16
Annual Percentage Yield Earned This Period                                         0.01%
Interest Paid This Period                                                          $0.22
Interest Paid Year-to-Date                                                         $0.22

Deposits and Additions
Date              Description                                                                                                         Amount

07/02             Transfer From Chk Xxxxx6179                                                                                      $15,000.00
07/05             Online Transfer From Ama ...9880 Transaction#: 3358421895                                                            100.00
07/09             Deposit     1104702301                                                                                             9,450.00
07/15             Deposit     1167423983                                                                                             5,595.94
07/31             Interest Payment                                                                                                       0.22

Total Deposits and Additions                                                                                                      $30,146.16




ATM & Debit Card Withdrawals
 Date              Description                                                                                                         Amount
07/01              ATM Withdrawal        06/29 1425 Morse Ave Chicago IL Card 1215                                                     $500.00
07/01              ATM Withdrawal        06/30 1603 Orrington Evanston IL Card 1215                                                     500.00
07/25              ATM Withdrawal        07/25 1425 W Morse Ave Chicago IL Card 1215                                                    500.00
Total ATM & Debit Card Withdrawals                                                                                                 $1,500.00
                             Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 29 of 216 PageID #: 1623




                                                                                     June 29, 2013 through July 31, 2013
                                                                                     Primary Account:000000466215451




Electronic Withdrawals
Date           Description                                                                                                    Amount
07/01          Online Transfer To Ama ...9880 Transaction#: 3351828493                                                        $100.00
07/01          Online Transfer To Ama ...0272 Transaction#: 3351873052                                                         600.00
07/03          Online Transfer To Ama ...9880 Transaction#: 3341774557                                                         100.00
07/05          Online Transfer To Ama ...0272 Transaction#: 3311168826                                                         800.00
07/09          Online Transfer To Ama ...9880 Transaction#: 3366456201                                                         200.00
07/10          Online Transfer To Ama ...9880 Transaction#: 3355954881                                                         100.00
07/15          Online Transfer To Ama ...9880 Transaction#: 3373323796                                                         100.00




                                                                                                                                         10007200403000000064
07/15          Online Transfer To Ama ...0272 Transaction#: 3375769614                                                         800.00
07/17          Online Transfer To Ama ...9880 Transaction#: 3367018133                                                         100.00
07/17          Online Transfer To Ama ...0272 Transaction#: 3379418925                                                         400.00
07/17          Online Transfer To Ama ...9880 Transaction#: 3379691534                                                          50.00
07/24          Online Transfer To Chk ...9880 Transaction#: 3379051990                                                         100.00
07/29          Online Transfer To Chk ...9880 Transaction#: 3395968064                                                         100.00
07/31          Online Transfer To Chk ...9880 Transaction#: 3389880230                                                         100.00
Total Electronic Withdrawals                                                                                               $3,650.00


Other Withdrawals, Fees & Charges
Date           Description                                                                                                     Amount

07/12          Withdrawal                                                                                                    $1,000.00
07/25          Payment To Safe Deposit Box Xxxxx4257                                                                             52.00
07/30          Withdrawal                                                                                                     1,000.00
Total Other Withdrawals, Fees & Charges                                                                                    $2,052.00
                                Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 30 of 216 PageID #: 1624




                                                                                         June 29, 2013 through July 31, 2013
Chase Private Client Checking                                                            Primary Account:000000466215451
000000192865372
BERNARD S BLACK

Checking Account Summary
                                                                              Amount
Beginning Balance                                                          $2,776.79
Deposits and Additions                                                        2,500.02
ATM & Debit Card Withdrawals                                                - 2,700.00
Ending Balance                                                             $2,576.81
Annual Percentage Yield Earned This Period                                      0.01%
Interest Paid This Period                                                       $0.02
Interest Paid Year-to-Date                                                      $0.02

Deposits and Additions
Date              Description                                                                                                     Amount

07/02             Transfer From Chk Xxxxx6179                                                                                     $500.00
07/09             Transfer From Chk Xxxxx6179                                                                                      500.00
07/16             Transfer From Chk Xxxxx6179                                                                                      500.00
07/23             Transfer From Chk Xxxxx6179                                                                                      500.00
07/30             Transfer From Chk Xxxxx6179                                                                                      500.00
07/31             Interest Payment                                                                                                   0.02

Total Deposits and Additions                                                                                                   $2,500.02




ATM & Debit Card Withdrawals
 Date              Description                                                                                                     Amount
07/08              ATM Withdrawal        07/06 2102 Linden Blvd Brooklyn NY Card 4755                                             $500.00
07/10              ATM Withdrawal        07/10 1380 Fulton St. Brooklyn NY Card 4755                                               500.00
07/15              ATM Withdrawal        07/13 2102 Linden Blvd Brooklyn NY Card 4755                                              500.00
07/17              ATM Withdrawal        07/17 400 Rt 3 Secaucus NJ Card 4755                                                      200.00
07/18              ATM Withdrawal        07/18 1380 Fulton St. Brooklyn NY Card 4755                                               500.00
07/22              ATM Withdrawal        07/20 2102 Linden Blvd Brooklyn NY Card 4755                                              500.00
Total ATM & Debit Card Withdrawals                                                                                             $2,700.00
                                 Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 31 of 216 PageID #: 1625




                                                                                         June 29, 2013 through July 31, 2013
Chase Private Client Checking                                                            Primary Account:000000466215451
000000230008228
BERNARD S BLACK

Checking Account Summary
                                                                Amount
Beginning Balanceas of 07/02/13                                  $0.00
Deposits and Additions                                         1,000.01
Ending Balance                                               $1,000.01
Annual Percentage Yield Earned This Period                        0.01%
Interest Paid This Period                                         $0.01
Interest Paid Year-to-Date                                        $0.01

Deposits and Additions
Date               Description                                                                                                    Amount




                                                                                                                                            10007200404000000064
07/02              Transfer From Chk Xxxxx6179                                                                                  $1,000.00
07/31              Interest Payment                                                                                                  0.01

Total Deposits and Additions                                                                                                   $1,000.01
Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 32 of 216 PageID #: 1626




                                                                 June 29, 2013 through July 31, 2013
                                                                 Primary Account:000000466215451




                            This Page Intentionally Left Blank
                            Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 33 of 216 PageID #: 1627




     JPMorgan Chase Bank, N.A.                                                                              August 1, 2013 through August 30, 2013
     Northeast Market
     P O Box 659754                                                                                          Primary Account:000000466215451
     San Antonio, TX 78265 - 9754
                                                                                             Customer Service Information
                                                                                             WebSite: Chase.com                 Service Center: 1-888-994-5626
                                                                                             Deaf and Hard of Hearing: 1-800-242-7383
     BERNARD S BLACK
     2829 SHERIDAN PL
     EVANSTON IL 60201-1725




                                                                                                                                                                 00007670401000000024
We will no longer sell gift cards
Starting September 22, we will no longer sell gift cards. As a result, we will not be able
to offer you the benefit of waiving the fee for purchasing gift cards. We apologize for
any inconvenience.
If you have questions, please call the number on this statement. All other terms and
conditions of your account remain the same.
Deposit Account Agreement Update
We will update Section H in our Deposit Account Agreement titled Closing Your Account.
Effective July 21, 2013. If you have pending transactions on your account,
or are overdrawn, we may not immediately close the account. However, if you ask us,
we will restrict additional withdrawals from your account, other than the pending
transactions. We will not pay any interest on the account after we have restricted
your account.
This change will be reflected in your account agreement; all other terms remain the same.
If you have questions, please call us at the telephone number listed on this account
statement or visit the nearest Chase branch.
                                          Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 34 of 216 PageID #: 1628




                                                                                                                                                                      August 1, 2013 through August 30, 2013
                                                                                                                                                                       Primary Account:000000466215451




Billing Rights Summary

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR BILL                                                                                IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:
If you think your bill is wrong, or if you need more information about a transaction on your bill, write us on a separate     Telephone or write the bank (Consumer phone # and address on front of statement) if you think your statement is wrong,
sheet of paper at the address listed on the front of your statement as soon as possible. We must hear from you no later       or if you need more information about a transaction listed on the statement or receipt. We must hear from you no later
than 60 days after we sent you the first bill on which the error or problem appeared. You can telephone us, but doing so      than 60 days after we sent you the first statement on which the problem or error appeared.
will not preserve your rights.
                                                                                                                              Be prepared to give us the following information:
In your letter, give us the following information:                                                                             • your name and account number
 • your name and account number                                                                                                • the dollar amount of the suspected error
 • the dollar amount of the suspected error                                                                                    • a description of the error or transfer you are unsure of, why you believe it is an error, or why you need more
 • describe the error and explain, if you can, why you believe there is an error; if you need more information describe the       information
    item you are unsure of
 • your signature and the date                                                                                                We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20
                                                                                                                              business days for new accounts) to do this, we will credit your account for the amount you think is in error so that you
You do not have to pay any amount in question while we are investigating, but you are still obligated to pay the parts of     will have use of the money during the time it takes us to complete our investigation
your bill; that are not in question. While we investigate your question, we cannot report you as delinquent or take any
action to collect the amount you question.
                                                                                                                              IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSFERS:
SPECIAL RULE FOR CREDIT CARD PURCHASES                                                                                        Contact the bank immediately if your statement is incorrect or if you need more information about any non-electronic
                                                                                                                              transactions (checks or deposits) on this statement. If any such error appears, we must hear from you no later than 30
                                                                                                                              days after the statement was made available to you. For more complete details, see the Account Rules & Regulation that
If you have a problem with the quality of goods or services that you purchase with a credit card and you have tried in
                                                                                                                              govern your account at the bank.
good faith to correct the problem with the merchant, you may not have to pay the remaining amount due on the goods
or services. You have this protection only when the purchase price was more than $50 and the purchase was made in
your home state or within 100 miles of your mailing address. (If we own or operate the merchant, or if we mailed you the
advertisement for the property or services, all purchases are covered regardless of amount or location of purchase.)




           Member FDIC
                                  Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 35 of 216 PageID #: 1629




                                                                                                                                       August 1, 2013 through August 30, 2013
                                                                                                                                        Primary Account:000000466215451




Consolidated Account Summary
Assets                                                                                                                    Prior
                                                                                                                         Period
                                                                                                                                                          This
                                                                                                                                                        Period
                                                                                                                                                                                         Change
                                                                                                                                                                                        In Value

Checking

 Chase Private Client Checking 000000466215451                                                                        $28,114.16                     $48,986.76                       $20,872.60

 Chase Private Client Checking 000000192865372                                                                          2,576.81                         816.82                         -1,759.99

 Chase Private Client Checking 000000230008228                                                                          1,000.01                       1,559.02                           559.01




                                                                                                                                                                                                          10007670402000000064
Total                                                                                                               $31,690.98                     $51,362.60                        $19,671.62

Total Assets                                                                                                        $31,690.98                     $51,362.60                        $19,671.62

All Summary Balances shown here are as of August 30, 2013 unless otherwise stated. For details of your retirement accounts, credit accounts or securities accounts,                    you will receive
separate statements. Balance summary information for annuities is provided by the issuing insurance companies and believed to be reliable without guarantee of its completeness or
accuracy.
                                Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 36 of 216 PageID #: 1630




                                                                                                                           August 1, 2013 through August 30, 2013
Chase Private Client Checking                                                                                               Primary Account:000000466215451
000000466215451
BERNARD S BLACK

Checking Account Summary
                                                                                Amount
Beginning Balance                                                          $28,114.16
Deposits and Additions                                                        27,394.35
Checks Paid                                                                   - 2,262.75
ATM & Debit Card Withdrawals                                                    - 500.00
Electronic Withdrawals                                                        - 3,759.00
Ending Balance                                                             $48,986.76
Annual Percentage Yield Earned This Period                                        0.01%
Interest Paid This Period                                                         $0.36
Interest Paid Year-to-Date                                                        $0.58

Deposits and Additions
Date              Description                                                                                                                                                      Amount

                  Fedwire Credit Via: The Royal Bank of Scotland Plc/026009580 B/O: Kluwer Law Internati The Netherlands Ref: Chase Nyc/Ctr/Bnf=Bernard S Black Evanston, IL
08/07                                                                                                                                                                               $56.12
                  602011725/Ac-000000004662 Rfb=2013080500070726 Obi=Royalty Books 2012 Bbi=/Ocmt/USD56,12Imad: 0807B1Qfii1A000139 Trn: 0063609219Ff
08/08             Deposit     1191740482                                                                                                                                         26,559.87
08/09             Online Transfer From Chk ...9880 Transaction#: 3419422313                                                                                                         250.00
08/19             Online Transfer From Chk ...5372 Transaction#: 3435594127                                                                                                         528.00
08/30             Interest Payment                                                                                                                                                    0.36

Total Deposits and Additions                                                                                                                                                   $27,394.35




 Checks Paid
 Check                                                Date
 Number                                               Paid                               Amount
 101                                                  08/19                             $2,262.75
 Total Checks Paid                                                                  $2,262.75
                             Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 37 of 216 PageID #: 1631




                                                                                          August 1, 2013 through August 30, 2013
                                                                                           Primary Account:000000466215451




ATM & Debit Card Withdrawals
Date           Description                                                                                                             Amount
08/07          ATM Withdrawal        08/07 10901 Wilshire Blvd Los Angeles CA Card 1215                                                $500.00
Total ATM & Debit Card Withdrawals                                                                                                    $500.00



Electronic Withdrawals
Date           Description                                                                                                            Amount




                                                                                                                                                 10007670403000000064
08/05          Online Transfer To Chk ...0272 Transaction#: 3411771192                                                               $200.00
08/06          Online Transfer To Chk ...9880 Transaction#: 3413707387                                                               1,700.00
08/07          Online Transfer To Chk ...0272 Transaction#: 3359378539                                                                 800.00
08/07          Online Transfer To Chk ...9880 Transaction#: 3401326570                                                                 100.00
08/14          Online Transfer To Chk ...9880 Transaction#: 3415198695                                                                 100.00
08/19          Online Transfer To Chk ...8228 Transaction#: 3435594721                                                                 559.00
08/21          Online Transfer To Chk ...9880 Transaction#: 3426307289                                                                  50.00
08/26          Online Transfer To Chk ...9880 Transaction#: 3446679144                                                                 200.00
08/28          Online Transfer To Chk ...9880 Transaction#: 3438445892                                                                  50.00
Total Electronic Withdrawals                                                                                                       $3,759.00
                                Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 38 of 216 PageID #: 1632




                                                                                                              August 1, 2013 through August 30, 2013
Chase Private Client Checking                                                                                  Primary Account:000000466215451
000000192865372
BERNARD S BLACK

Checking Account Summary
                                                                               Amount
Beginning Balance                                                           $2,576.81
Deposits and Additions                                                         2,531.01
ATM & Debit Card Withdrawals                                                 - 3,763.00
Electronic Withdrawals                                                         - 528.00
Ending Balance                                                                $816.82
Annual Percentage Yield Earned This Period                                       0.01%
Interest Paid This Period                                                        $0.01
Interest Paid Year-to-Date                                                       $0.03

Deposits and Additions
Date              Description                                                                                                                             Amount

08/06             Transfer From Chk Xxxxx6179                                                                                                             $500.00
08/13             Transfer From Chk Xxxxx6179                                                                                                              500.00
08/19             ATM Surcharge Refund 08/19 1398 Fulton St Brooklyn NY Card 4755                                                                            3.00
08/19             Chase Quickpay Electronic Transfer 3374016677 From V & V Enterprises LLC Dba Elite Austin                                                528.00
08/20             Transfer From Chk Xxxxx6179                                                                                                              500.00
08/27             Transfer From Chk Xxxxx6179                                                                                                              500.00
08/30             Interest Payment                                                                                                                           0.01

Total Deposits and Additions                                                                                                                           $2,531.01




ATM & Debit Card Withdrawals
 Date              Description                                                                                                                             Amount
08/07              ATM Withdrawal        08/07 2102 Linden Blvd Brooklyn NY Card 4755                                                                     $500.00
08/09              ATM Withdrawal        08/09 611 Avenue of The Americ New York NY Card 4755                                                              500.00
08/12              ATM Withdrawal        08/12 1697 Pitkin Ave Brooklyn NY Card 4755                                                                       500.00
08/15              ATM Withdrawal        08/15 3794 103Rd St Corona NY Card 4755                                                                           500.00
08/19              ATM Withdrawal        08/17 2102 Linden Blvd Brooklyn NY Card 4755                                                                      500.00
                             Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 39 of 216 PageID #: 1633




                                                                                         August 1, 2013 through August 30, 2013
                                                                                          Primary Account:000000466215451




ATM & Debit Card Withdrawals (continued)
Date           Description                                                                                                           Amount
08/19          ATM Withdrawal     08/19 611 Avenue of The Americ New York NY Card 4755                                                 60.00
08/19          Non-Chase ATM Withdraw 08/19 1398 Fulton St Brooklyn NY Card 4755                                                      203.00
08/29          ATM Withdrawal     08/29 1380 Fulton St Brooklyn NY Card 4755                                                          500.00
08/30          ATM Withdrawal     08/30 401 Flatbush Ave Brooklyn NY Card 4755                                                        500.00
Total ATM & Debit Card Withdrawals                                                                                                $3,763.00



Electronic Withdrawals




                                                                                                                                               10007670404000000064
Date           Description                                                                                                          Amount
08/19          Online Transfer To Chk ...5451 Transaction#: 3435594127                                                              $528.00
Total Electronic Withdrawals                                                                                                      $528.00
                                 Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 40 of 216 PageID #: 1634




                                                                                            August 1, 2013 through August 30, 2013
Chase Private Client Checking                                                                Primary Account:000000466215451
000000230008228
BERNARD S BLACK

Checking Account Summary
                                                                                  Amount
Beginning Balance                                                              $1,000.01
Deposits and Additions                                                             559.01
Ending Balance                                                                 $1,559.02
Annual Percentage Yield Earned This Period                                          0.01%
Interest Paid This Period                                                           $0.01
Interest Paid Year-to-Date                                                          $0.02

Deposits and Additions
Date               Description                                                                                                        Amount

08/19              Online Transfer From Chk ...5451 Transaction#: 3435594721                                                          $559.00
08/30              Interest Payment                                                                                                      0.01

Total Deposits and Additions                                                                                                         $559.01
                                Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 41 of 216 PageID #: 1635




      JPMorgan Chase Bank, N.A.                                                                                                    August 31, 2013 through September 30, 2013
      Northeast Market
      P O Box 659754                                                                                                                  Primary Account:000000466215451
      San Antonio, TX 78265 - 9754
                                                                                                                 Customer Service Information
                                                                                                                 WebSite: Chase.com                               Service Center: 1-888-994-5626
                                                                                                                 Deaf and Hard of Hearing: 1-800-242-7383
      BERNARD S BLACK
      2829 SHERIDAN PL
      EVANSTON IL 60201-1725




                                                                                                                                                                                                              00010080401200000024
Consolidated Account Summary
Assets                                                                                                                    Prior
                                                                                                                         Period
                                                                                                                                                          This
                                                                                                                                                        Period
                                                                                                                                                                                         Change
                                                                                                                                                                                        In Value

Checking

 Chase Private Client Checking 000000466215451                                                                        $48,986.76                     $69,163.94                       $20,177.18

 Chase Private Client Checking 000000192865372                                                                            816.82                          94.83                          -721.99

 Chase Private Client Checking 000000230008228                                                                          1,559.02                       1,559.03                              0.01

Total                                                                                                               $51,362.60                     $70,817.80                        $19,455.20

Total Assets                                                                                                        $51,362.60                     $70,817.80                        $19,455.20

All Summary Balances shown here are as of September 30, 2013 unless otherwise stated. For details of your retirement accounts, credit accounts or securities accounts,                     you will receive
separate statements. Balance summary information for annuities is provided by the issuing insurance companies and believed to be reliable without guarantee of its completeness or
accuracy.
                                          Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 42 of 216 PageID #: 1636




                                                                                                                                                                  August 31, 2013 through September 30, 2013
                                                                                                                                                                     Primary Account:000000466215451




Billing Rights Summary

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR BILL                                                                                IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:
If you think your bill is wrong, or if you need more information about a transaction on your bill, write us on a separate     Telephone or write the bank (Consumer phone # and address on front of statement) if you think your statement is wrong,
sheet of paper at the address listed on the front of your statement as soon as possible. We must hear from you no later       or if you need more information about a transaction listed on the statement or receipt. We must hear from you no later
than 60 days after we sent you the first bill on which the error or problem appeared. You can telephone us, but doing so      than 60 days after we sent you the first statement on which the problem or error appeared.
will not preserve your rights.
                                                                                                                              Be prepared to give us the following information:
In your letter, give us the following information:                                                                             • your name and account number
 • your name and account number                                                                                                • the dollar amount of the suspected error
 • the dollar amount of the suspected error                                                                                    • a description of the error or transfer you are unsure of, why you believe it is an error, or why you need more
 • describe the error and explain, if you can, why you believe there is an error; if you need more information describe the       information
    item you are unsure of
 • your signature and the date                                                                                                We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20
                                                                                                                              business days for new accounts) to do this, we will credit your account for the amount you think is in error so that you
You do not have to pay any amount in question while we are investigating, but you are still obligated to pay the parts of     will have use of the money during the time it takes us to complete our investigation
your bill; that are not in question. While we investigate your question, we cannot report you as delinquent or take any
action to collect the amount you question.
                                                                                                                              IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSFERS:
SPECIAL RULE FOR CREDIT CARD PURCHASES                                                                                        Contact the bank immediately if your statement is incorrect or if you need more information about any non-electronic
                                                                                                                              transactions (checks or deposits) on this statement. If any such error appears, we must hear from you no later than 30
                                                                                                                              days after the statement was made available to you. For more complete details, see the Account Rules & Regulation that
If you have a problem with the quality of goods or services that you purchase with a credit card and you have tried in
                                                                                                                              govern your account at the bank.
good faith to correct the problem with the merchant, you may not have to pay the remaining amount due on the goods
or services. You have this protection only when the purchase price was more than $50 and the purchase was made in
your home state or within 100 miles of your mailing address. (If we own or operate the merchant, or if we mailed you the
advertisement for the property or services, all purchases are covered regardless of amount or location of purchase.)




           Member FDIC
                                Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 43 of 216 PageID #: 1637




                                                                                                                   August 31, 2013 through September 30, 2013
Chase Private Client Checking                                                                                         Primary Account:000000466215451
000000466215451
BERNARD S BLACK

Checking Account Summary
                                                                             Amount
Beginning Balance                                                       $48,986.76
Deposits and Additions                                                      65,728.29
Checks Paid                                                                 - 9,431.11
ATM & Debit Card Withdrawals                                                - 1,000.00
Electronic Withdrawals                                                    - 35,120.00
Ending Balance                                                          $69,163.94
Annual Percentage Yield Earned This Period                                     0.01%
Interest Paid This Period                                                      $0.49
Interest Paid Year-to-Date                                                     $1.07

Deposits and Additions




                                                                                                                                                                                  10010080402000000064
Date              Description                                                                                                                                          Amount

                  Orig CO Name:Ibrd-World Bank        Orig ID:9080300052 Desc Date:    CO Entry Descr:Ipstoach Sec:PPD Trace#:091000015615103 Eed:130909 Ind ID:
09/10                                                                                                                                                                $2,580.70
                  Ind Name:Mr Bernard S. Black Trn: 2525615103Tc
09/11             Deposit     1238446234                                                                                                                             23,753.00
09/16             Chase Quickpay Electronic Transfer 3374013331 From V & V Enterprises LLC Dba Elite Austin                                                             480.00
09/17             Deposit     1048138889                                                                                                                                369.10
                  Book Transfer Credit B/O: UBS Ag Zurich Switzerland 8021 - Org:/Ch690023023036685360Z 1/Infrassure Ag Ref: Knd R CA-7974./Ocmt/USD38545,/ Trn:
09/30                                                                                                                                                                38,545.00
                  1777300273Fs
09/30             Interest Payment                                                                                                                                         0.49

Total Deposits and Additions                                                                                                                                       $65,728.29




 Checks Paid
 Check                                              Date
 Number                                             Paid                              Amount
 103                                                09/30                             $865.00
 107 *                                              09/30                            7,566.11
 108                                                09/30                            1,000.00
 Total Checks Paid                                                               $9,431.11
                                     Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 44 of 216 PageID #: 1638




                                                                                                                                                     August 31, 2013 through September 30, 2013
                                                                                                                                                        Primary Account:000000466215451




* Checks may not appear on your bank statement because they have not yet cleared or appeared on a previous statement. Checks that cleared as an electronic withdrawal will be listed in the Electronic Withdrawals section of the
statement. All checks included in the Checks Paid section are viewable as images on Chase.com.



ATM & Debit Card Withdrawals
Date                 Description                                                                                                                                                                                                Amount
09/18                ATM Withdrawal              09/18 1425 W Morse Ave Chicago IL Card 1215                                                                                                                                    $500.00
09/23                ATM Withdrawal              09/21 10901 Wilshire Blvd Los Angeles CA Card 1215                                                                                                                              500.00
Total ATM & Debit Card Withdrawals                                                                                                                                                                                          $1,000.00



Electronic Withdrawals
Date                 Description                                                                                                                                                                                               Amount
09/03                Online Transfer To Chk ...9880 Transaction#: 3461551623                                                                                                                                                  $100.00
09/03                Online Transfer To Chk ...9880 Transaction#: 3461579214                                                                                                                                                    800.00
09/04                Online Transfer To Chk ...9880 Transaction#: 3449687262                                                                                                                                                     50.00
09/06                Online Transfer To Chk ...0272 Transaction#: 3415188557                                                                                                                                                    800.00
09/11                Online Transfer To Chk ...9880 Transaction#: 3462890991                                                                                                                                                     50.00
09/16                Online Transfer To Chk ...9880 Transaction#: 3484592265                                                                                                                                                     50.00
09/17                Fedwire Debit Via: Wells Fargo NA/121000248 A/C: Aba/111900659 Fort Worth TX 76101 Ben: Bernard S. Black & Katherine Limad:                                                                              5,000.00
                     0917B1Qgc07C003727 Trn: 4107800260Es
09/18                Online Transfer To Chk ...9880 Transaction#: 3475009856                                                                                                                                                     50.00
09/19                Online Transfer To Chk ...9880 Transaction#: 3489789351                                                                                                                                                    100.00
09/23                Online Transfer To Chk ...9880 Transaction#: 3495188631                                                                                                                                                     50.00
09/24                Online Transfer To Chk ...9880 Transaction#: 3497106627                                                                                                                                                     20.00
09/25                Online Transfer To Chk ...9880 Transaction#: 3487227165                                                                                                                                                     50.00
09/27                Online Transfer To Chk ...9880 Transaction#: 3503010533                                                                                                                                                  1,000.00
09/27                Check # 0104     Citicard Payment Check Pymt      Arc ID: 1460358360                                                                                                                                    18,000.00
09/27                Check # 0105     Citicard Payment Check Pymt      Arc ID: 1460358360                                                                                                                                     7,000.00
09/27                Check # 0106     American Express Arc Pmt        Arc ID: 9116891001                                                                                                                                      2,000.00
Total Electronic Withdrawals                                                                                                                                                                                             $35,120.00
                                Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 45 of 216 PageID #: 1639




                                                                                             August 31, 2013 through September 30, 2013
Chase Private Client Checking                                                                   Primary Account:000000466215451
000000192865372
BERNARD S BLACK

Checking Account Summary
                                                                           Amount
Beginning Balance                                                         $816.82
Deposits and Additions                                                     2,008.43
ATM & Debit Card Withdrawals                                             - 2,730.42
Ending Balance                                                             $94.83
Annual Percentage Yield Earned This Period                                   0.02%
Interest Paid This Period                                                    $0.01
Interest Paid Year-to-Date                                                   $0.04

Deposits and Additions
Date              Description                                                                                                                Amount




                                                                                                                                                       10010080403000000064
09/03             Transfer From Chk Xxxxx6179                                                                                                $500.00
09/09             ATM Surcharge Refund 09/07 1970 Ralph Ave. Brooklyn NY Card 4755                                                              2.95
09/09             ATM Surcharge Refund 09/08 400 Park Pl Secaucus NJ Card 4755                                                                  1.50
09/10             Transfer From Chk Xxxxx6179                                                                                                 500.00
09/17             Transfer From Chk Xxxxx6179                                                                                                 500.00
09/24             Transfer From Chk Xxxxx6179                                                                                                 500.00
09/26             ATM Surcharge Refund 09/26 420 Fulton Street Brooklyn NY Card 4755                                                            0.99
09/30             ATM Surcharge Refund 09/29 1640 Broadway Brooklyn NY Card 4755                                                                1.99
09/30             ATM Surcharge Refund 09/28 159-40 Cross Bay Bl New York NY Card 4755                                                          0.99
09/30             Interest Payment                                                                                                              0.01

Total Deposits and Additions                                                                                                              $2,008.43




ATM & Debit Card Withdrawals
 Date              Description                                                                                                                Amount
09/09              Non-Chase ATM Withdraw 09/07 1970 Ralph Ave. Brooklyn NY Card 4755                                                        $202.95
09/09              Non-Chase ATM Withdraw 09/08 400 Park Pl Secaucus NJ Card 4755                                                             301.50
09/12              ATM Withdrawal     09/12 611 Avenue of The Americ New York NY Card 4755                                                    500.00
09/13              ATM Withdrawal     09/13 611 Avenue of The Americ New York NY Card 4755                                                    500.00
09/16              ATM Withdrawal     09/16 611 Avenue of The Americ New York NY Card 4755                                                    100.00
                           Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 46 of 216 PageID #: 1640




                                                                                      August 31, 2013 through September 30, 2013
                                                                                         Primary Account:000000466215451




ATM & Debit Card Withdrawals (continued)
Date         Description                                                                                                              Amount
09/23        ATM Withdrawal     09/21 1380 Fulton St Brooklyn NY Card 4755                                                             500.00
09/25        ATM Withdrawal     09/25 401 Flatbush Ave Brooklyn NY Card 4755                                                           100.00
09/26        Non-Chase ATM Withdraw 09/26 420 Fulton Street Brooklyn NY Card 4755                                                      200.99
09/30        Non-Chase ATM Withdraw 09/28 159-40 Cross Bay Bl New York NY Card 4755                                                    100.99
09/30        Non-Chase ATM Withdraw 09/29 1640 Broadway Brooklyn NY Card 4755                                                          101.99
09/30        Non-Chase ATM Withdraw 09/30 Rt 3 West Service Secaucus NJ Card 4755                                                      122.00
Total ATM & Debit Card Withdrawals                                                                                                 $2,730.42
                                 Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 47 of 216 PageID #: 1641




                                                                                      August 31, 2013 through September 30, 2013
Chase Private Client Checking                                                            Primary Account:000000466215451
000000230008228
BERNARD S BLACK

Checking Account Summary
                                                                Amount
Beginning Balance                                            $1,559.02
Deposits and Additions                                             0.01
Ending Balance                                               $1,559.03
Annual Percentage Yield Earned This Period                        0.01%
Interest Paid This Period                                         $0.01
Interest Paid Year-to-Date                                        $0.03

Deposits and Additions
Date               Description                                                                                                     Amount




                                                                                                                                            10010080404000000064
09/30              Interest Payment                                                                                                 $0.01

Total Deposits and Additions                                                                                                       $0.01
Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 48 of 216 PageID #: 1642




                                                                 August 31, 2013 through September 30, 2013
                                                                    Primary Account:000000466215451




                            This Page Intentionally Left Blank
                                Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 49 of 216 PageID #: 1643




      JPMorgan Chase Bank, N.A.                                                                                                     October 1, 2013 through October 31, 2013
      Northeast Market
      P O Box 659754                                                                                                                  Primary Account:000000466215451
      San Antonio, TX 78265 - 9754
                                                                                                                 Customer Service Information
                                                                                                                 WebSite: Chase.com                               Service Center: 1-888-994-5626
                                                                                                                 Deaf and Hard of Hearing: 1-800-242-7383
      BERNARD S BLACK
      2829 SHERIDAN PL
      EVANSTON IL 60201-1725




                                                                                                                                                                                                          00004130301000000023
Consolidated Account Summary
Assets                                                                                                                    Prior
                                                                                                                         Period
                                                                                                                                                          This
                                                                                                                                                        Period
                                                                                                                                                                                        Change
                                                                                                                                                                                       In Value

Checking

 Chase Private Client Checking 000000466215451                                                                        $69,163.94                     $49,445.63                      -$19,718.31

 Chase Private Client Checking 000000192865372                                                                             94.83                         934.84                          840.01

 Chase Private Client Checking 000000230008228                                                                          1,559.03                       1,559.04                            0.01

Total                                                                                                               $70,817.80                     $51,939.51                    -$18,878.29

Total Assets                                                                                                        $70,817.80                     $51,939.51                    -$18,878.29

All Summary Balances shown here are as of October 31, 2013 unless otherwise stated. For details of your retirement accounts, credit accounts or securities accounts,                   you will receive
separate statements. Balance summary information for annuities is provided by the issuing insurance companies and believed to be reliable without guarantee of its completeness or
accuracy.
                                          Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 50 of 216 PageID #: 1644




                                                                                                                                                                    October 1, 2013 through October 31, 2013
                                                                                                                                                                      Primary Account:000000466215451




Billing Rights Summary

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR BILL                                                                                IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:
If you think your bill is wrong, or if you need more information about a transaction on your bill, write us on a separate     Telephone or write the bank (Consumer phone # and address on front of statement) if you think your statement is wrong,
sheet of paper at the address listed on the front of your statement as soon as possible. We must hear from you no later       or if you need more information about a transaction listed on the statement or receipt. We must hear from you no later
than 60 days after we sent you the first bill on which the error or problem appeared. You can telephone us, but doing so      than 60 days after we sent you the first statement on which the problem or error appeared.
will not preserve your rights.
                                                                                                                              Be prepared to give us the following information:
In your letter, give us the following information:                                                                             • your name and account number
 • your name and account number                                                                                                • the dollar amount of the suspected error
 • the dollar amount of the suspected error                                                                                    • a description of the error or transfer you are unsure of, why you believe it is an error, or why you need more
 • describe the error and explain, if you can, why you believe there is an error; if you need more information describe the       information
    item you are unsure of
 • your signature and the date                                                                                                We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20
                                                                                                                              business days for new accounts) to do this, we will credit your account for the amount you think is in error so that you
You do not have to pay any amount in question while we are investigating, but you are still obligated to pay the parts of     will have use of the money during the time it takes us to complete our investigation
your bill; that are not in question. While we investigate your question, we cannot report you as delinquent or take any
action to collect the amount you question.
                                                                                                                              IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSFERS:
SPECIAL RULE FOR CREDIT CARD PURCHASES                                                                                        Contact the bank immediately if your statement is incorrect or if you need more information about any non-electronic
                                                                                                                              transactions (checks or deposits) on this statement. If any such error appears, we must hear from you no later than 30
                                                                                                                              days after the statement was made available to you. For more complete details, see the Account Rules & Regulation that
If you have a problem with the quality of goods or services that you purchase with a credit card and you have tried in
                                                                                                                              govern your account at the bank.
good faith to correct the problem with the merchant, you may not have to pay the remaining amount due on the goods
or services. You have this protection only when the purchase price was more than $50 and the purchase was made in
your home state or within 100 miles of your mailing address. (If we own or operate the merchant, or if we mailed you the
advertisement for the property or services, all purchases are covered regardless of amount or location of purchase.)




           Member FDIC
                                Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 51 of 216 PageID #: 1645




                                                                                                              October 1, 2013 through October 31, 2013
Chase Private Client Checking                                                                                   Primary Account:000000466215451
000000466215451
BERNARD S BLACK

Checking Account Summary
                                                                               Amount
Beginning Balance                                                         $69,163.94
Deposits and Additions                                                        18,301.50
Checks Paid                                                                 - 22,369.81
Electronic Withdrawals                                                      - 14,650.00
Other Withdrawals, Fees & Charges                                             - 1,000.00
Ending Balance                                                            $49,445.63
Annual Percentage Yield Earned This Period                                       0.01%
Interest Paid This Period                                                        $0.50
Interest Paid Year-to-Date                                                       $1.57

Deposits and Additions




                                                                                                                                                                       10004130302000000063
Date              Description                                                                                                                                Amount

10/15             Chase Quickpay Electronic Transfer 3482250235 From V & V Enterprises LLC Dba Elite Austin                                                 $480.00
10/28             Deposit     1264982374                                                                                                                   17,821.00
10/31             Interest Payment                                                                                                                              0.50

Total Deposits and Additions                                                                                                                             $18,301.50




 Checks Paid
 Check                                                Date
 Number                                               Paid                              Amount
 102                                                 10/01                             $1,826.00
 109 *                                               10/08                              2,000.00
 111 *                                               10/21                              7,566.11
 112                                                 10/29                                 200.00
 114 *                                               10/29                             10,777.70
 Total Checks Paid                                                                $22,369.81
                                     Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 52 of 216 PageID #: 1646




                                                                                                                                                       October 1, 2013 through October 31, 2013
                                                                                                                                                         Primary Account:000000466215451




* Checks may not appear on your bank statement because they have not yet cleared or appeared on a previous statement. Checks that cleared as an electronic withdrawal will be listed in the Electronic Withdrawals section of the
statement. All checks included in the Checks Paid section are viewable as images on Chase.com.


Electronic Withdrawals
Date                 Description                                                                                                                                                                                               Amount
10/04                Online Transfer To Chk ...9880 Transaction#: 3517693966                                                                                                                                                  $800.00
10/07                Online Transfer To Chk ...0272 Transaction#: 3467251610                                                                                                                                                    800.00
10/09                Online Transfer To Chk ...9880 Transaction#: 3525085601                                                                                                                                                    100.00
10/16                Online Transfer To Chk ...9880 Transaction#: 3536925336                                                                                                                                                    100.00
10/28                Online Transfer To Chk ...9880 Transaction#: 3556584876                                                                                                                                                    850.00
10/28                Check # 0113     Citicard Payment Check Pymt      Arc ID: 1460358360                                                                                                                                    12,000.00
Total Electronic Withdrawals                                                                                                                                                                                             $14,650.00


Other Withdrawals, Fees & Charges
Date                 Description                                                                                                                                                                                                Amount

10/15                Withdrawal                                                                                                                                                                                              $1,000.00
Total Other Withdrawals, Fees & Charges                                                                                                                                                                                    $1,000.00
                                Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 53 of 216 PageID #: 1647




                                                                                      October 1, 2013 through October 31, 2013
Chase Private Client Checking                                                           Primary Account:000000466215451
000000192865372
BERNARD S BLACK

Checking Account Summary
                                                                           Amount
Beginning Balance                                                          $94.83
Deposits and Additions                                                     2,505.01
ATM & Debit Card Withdrawals                                             - 1,665.00
Ending Balance                                                            $934.84
Annual Percentage Yield Earned This Period                                   0.01%
Interest Paid This Period                                                    $0.01
Interest Paid Year-to-Date                                                   $0.05

Deposits and Additions
Date              Description                                                                                                       Amount




                                                                                                                                              10004130303000000063
10/01             Transfer From Chk Xxxxx6179                                                                                       $500.00
10/08             Transfer From Chk Xxxxx6179                                                                                        500.00
10/15             Transfer From Chk Xxxxx6179                                                                                        500.00
10/18             ATM Surcharge Refund 10/18 6414 18th Av Brooklyn NY Card 4755                                                        3.00
10/22             Transfer From Chk Xxxxx6179                                                                                        500.00
10/28             ATM Surcharge Refund 10/26 *Ellenwood Ellenwood GA Card 4755                                                         2.00
10/29             Transfer From Chk Xxxxx6179                                                                                        500.00
10/31             Interest Payment                                                                                                     0.01

Total Deposits and Additions                                                                                                     $2,505.01




ATM & Debit Card Withdrawals
 Date              Description                                                                                                       Amount
10/15              ATM Withdrawal     10/14 401 Flatbush Ave Brooklyn NY Card 4755                                                  $300.00
10/18              ATM Withdrawal     10/18 1380 Fulton St Brooklyn NY Card 4755                                                      60.00
10/18              Non-Chase ATM Withdraw 10/18 6414 18th Av Brooklyn NY Card 4755                                                   403.00
10/24              ATM Withdrawal     10/24 2102 Linden Blvd Brooklyn NY Card 4755                                                   500.00
10/28              Non-Chase ATM Withdraw 10/26 *Ellenwood Ellenwood GA Card 4755                                                    402.00
Total ATM & Debit Card Withdrawals                                                                                               $1,665.00
                                 Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 54 of 216 PageID #: 1648




                                                                                       October 1, 2013 through October 31, 2013
Chase Private Client Checking                                                            Primary Account:000000466215451
000000230008228
BERNARD S BLACK

Checking Account Summary
                                                                Amount
Beginning Balance                                            $1,559.03
Deposits and Additions                                             0.01
Ending Balance                                               $1,559.04
Annual Percentage Yield Earned This Period                        0.01%
Interest Paid This Period                                         $0.01
Interest Paid Year-to-Date                                        $0.04

Deposits and Additions
Date               Description                                                                                                    Amount

10/31              Interest Payment                                                                                                $0.01

Total Deposits and Additions                                                                                                      $0.01
                               Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 55 of 216 PageID #: 1649




        JPMorgan Chase Bank, N.A.                                                                             November 1, 2013 through November 29, 2013
        Northeast Market
        P O Box 659754                                                                                            Primary Account:000000466215451
        San Antonio, TX 78265 - 9754
                                                                                                 Customer Service Information
                                                                                                WebSite: Chase.com                        Service Center: 1-888-994-5626
                                                                                                Deaf and Hard of Hearing: 1-800-242-7383
        BERNARD S BLACK
        2829 SHERIDAN PL
        EVANSTON IL 60201-1725




                                                                                                                                                                                00009210401000000024
Agreement Updates for Deposit Accounts and Chase Liquid ® Cards
As of November 17, 2013, we are updating your agreement, including:

    •      Clarification of how mobile phone numbers may be used if you provide your mobile number to us. You may contact us anytime to change your contact
           preferences.
    •      Information about new, innovative technology that we are beginning to install in our branches. This includes Express Banking kiosks that function similar to ATMs.
    •      Enhancements to our Stop Payment process to allow you more flexibility in placing stop payments on recurring payments.

All other terms and conditions remain the same. For a copy of your agreement, log on to chase.com or visit a branch. If you have questions, please call us at the
telephone number listed on this statement or visit your nearest Chase branch.
                                          Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 56 of 216 PageID #: 1650




                                                                                                                                                                November 1, 2013 through November 29, 2013
                                                                                                                                                                    Primary Account:000000466215451




Billing Rights Summary

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR BILL                                                                                IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:
If you think your bill is wrong, or if you need more information about a transaction on your bill, write us on a separate     Telephone or write the bank (Consumer phone # and address on front of statement) if you think your statement is wrong,
sheet of paper at the address listed on the front of your statement as soon as possible. We must hear from you no later       or if you need more information about a transaction listed on the statement or receipt. We must hear from you no later
than 60 days after we sent you the first bill on which the error or problem appeared. You can telephone us, but doing so      than 60 days after we sent you the first statement on which the problem or error appeared.
will not preserve your rights.
                                                                                                                              Be prepared to give us the following information:
In your letter, give us the following information:                                                                             • your name and account number
 • your name and account number                                                                                                • the dollar amount of the suspected error
 • the dollar amount of the suspected error                                                                                    • a description of the error or transfer you are unsure of, why you believe it is an error, or why you need more
 • describe the error and explain, if you can, why you believe there is an error; if you need more information describe the       information
    item you are unsure of
 • your signature and the date                                                                                                We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20
                                                                                                                              business days for new accounts) to do this, we will credit your account for the amount you think is in error so that you
You do not have to pay any amount in question while we are investigating, but you are still obligated to pay the parts of     will have use of the money during the time it takes us to complete our investigation
your bill; that are not in question. While we investigate your question, we cannot report you as delinquent or take any
action to collect the amount you question.
                                                                                                                              IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSFERS:
SPECIAL RULE FOR CREDIT CARD PURCHASES                                                                                        Contact the bank immediately if your statement is incorrect or if you need more information about any non-electronic
                                                                                                                              transactions (checks or deposits) on this statement. If any such error appears, we must hear from you no later than 30
                                                                                                                              days after the statement was made available to you. For more complete details, see the Account Rules & Regulation that
If you have a problem with the quality of goods or services that you purchase with a credit card and you have tried in
                                                                                                                              govern your account at the bank.
good faith to correct the problem with the merchant, you may not have to pay the remaining amount due on the goods
or services. You have this protection only when the purchase price was more than $50 and the purchase was made in
your home state or within 100 miles of your mailing address. (If we own or operate the merchant, or if we mailed you the
advertisement for the property or services, all purchases are covered regardless of amount or location of purchase.)




           Member FDIC
                                  Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 57 of 216 PageID #: 1651




                                                                                                                                   November 1, 2013 through November 29, 2013
                                                                                                                                       Primary Account:000000466215451




Consolidated Account Summary
Assets                                                                                                                    Prior
                                                                                                                         Period
                                                                                                                                                          This
                                                                                                                                                        Period
                                                                                                                                                                                      Change
                                                                                                                                                                                     In Value

Checking

 Chase Private Client Checking 000000466215451                                                                        $49,445.63                  $1,708,065.73                  $1,658,620.10

 Chase Private Client Checking 000000192865372                                                                            934.84                       1,434.85                         500.01

 Chase Private Client Checking 000000230008228                                                                          1,559.04                       1,559.05                           0.01




                                                                                                                                                                                                           10009210402000000064
Total                                                                                                               $51,939.51                 $1,711,059.63                   $1,659,120.12

Total Assets                                                                                                        $51,939.51                 $1,711,059.63                   $1,659,120.12

All Summary Balances shown here are as of November 29, 2013 unless otherwise stated. For details of your retirement accounts, credit accounts or securities accounts,                   you will receive
separate statements. Balance summary information for annuities is provided by the issuing insurance companies and believed to be reliable without guarantee of its completeness or
accuracy.
                                Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 58 of 216 PageID #: 1652




                                                                                                                    November 1, 2013 through November 29, 2013
Chase Private Client Checking                                                                                           Primary Account:000000466215451
000000466215451
BERNARD S BLACK

Checking Account Summary
                                                                               Amount
Beginning Balance                                                         $49,445.63
Deposits and Additions                                                    1,695,807.13
Checks Paid                                                                - 10,537.03
ATM & Debit Card Withdrawals                                                  - 500.00
Electronic Withdrawals                                                     - 25,650.00
Other Withdrawals, Fees & Charges                                             - 500.00
Ending Balance                                                         $1,708,065.73
Annual Percentage Yield Earned This Period                                       0.01%
Interest Paid This Period                                                        $5.48
Interest Paid Year-to-Date                                                       $7.05

Deposits and Additions
Date              Description                                                                                                                                                         Amount

11/12             Transfer From Chk Xxxxxx6179                                                                                                                                     $46,000.00
                  Fedwire Credit Via: Shinhan Bank America/026011963 B/O: Korea Financial Investment Assoul,Southkorea(Acc.No:14South Korearef: Chase Nyc/Ctr/Bnf=Bernard S
11/15                                                                                                                                                                               14,000.00
                  Black Evanston, IL 602011725/Ac-000000004662 Rfb=O/B Shinhan Bank Bbi=/Phon/650-773-0955 Imad: 1115B6B7II1C000200 Trn: 4318009319Ff
11/15             Chase Quickpay Electronic Transfer 3586116386 From V & V Enterprises LLC Dba Elite Austin                                                                            352.00
                  Fedwire Credit Via: Sovereign Bank/111924994 B/O: Texas American Title Company Houston TX 77057-0000 Ref: Chase Nyc/Ctr/Bnf=Bernard S Black Evanston, IL
11/19                                                                                                                                                                            1,635,367.85
                  602011725/Ac-000000004662 Rfb=O/B Sovereign Ba Obi=Ref: 3402 Mount Bonnell Rd Gf# 9701-1Imad: 1119Qmgft008001225 Trn: 3210609323Ff
11/29             Deposit     1229146257                                                                                                                                                81.80
11/29             Interest Payment                                                                                                                                                       5.48

Total Deposits and Additions                                                                                                                                                  $1,695,807.13
                                     Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 59 of 216 PageID #: 1653




                                                                                                                                                    November 1, 2013 through November 29, 2013
                                                                                                                                                        Primary Account:000000466215451




Checks Paid
Check                                                             Date
Number                                                            Paid                                    Amount
116                                                              11/05                                    $120.00
121 *                                                            11/21                                     700.92
123 *                                                            11/21                                   2,000.00
126 *                                                            11/29                                   7,566.11
129 *                                                            11/27                                     150.00
Total Checks Paid                                                                                   $10,537.03




                                                                                                                                                                                                                                          10009210403000000064
* Checks may not appear on your bank statement because they have not yet cleared or appeared on a previous statement. Checks that cleared as an electronic withdrawal will be listed in the Electronic Withdrawals section of the
statement. All checks included in the Checks Paid section are viewable as images on Chase.com.



ATM & Debit Card Withdrawals
Date                 Description                                                                                                                                                                                                Amount
11/12                ATM Withdrawal              11/12 10901 Wilshire Blvd Los Angeles CA Card 1215                                                                                                                             $500.00
Total ATM & Debit Card Withdrawals                                                                                                                                                                                            $500.00



Electronic Withdrawals
Date                 Description                                                                                                                                                                                               Amount
11/05                Online Transfer To Chk ...9880 Transaction#: 3572352380                                                                                                                                                  $100.00
11/07                Online Transfer To Chk ...0272 Transaction#: 3521082710                                                                                                                                                    800.00
11/12                Online Transfer To Chk ...9880 Transaction#: 3580303201                                                                                                                                                    100.00
11/13                Online Transfer To Chk ...9880 Transaction#: 3586205623                                                                                                                                                    100.00
11/18                Online Transfer To Chk ...9880 Transaction#: 3593732892                                                                                                                                                    100.00
11/19                Fedwire Debit Via: Usaa Fedl Sa/314074269 A/C: Matthew Chasen Imad: 1119B1Qgc04C003892 Trn: 4259600323Es                                                                                                 7,300.00
11/20                Check # 120     Comed         Checkpymt        Arc ID: 1360938600                                                                                                                                        1,000.00
                             Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 60 of 216 PageID #: 1654




                                                                                      November 1, 2013 through November 29, 2013
                                                                                          Primary Account:000000466215451




Electronic Withdrawals (continued)
Date           Description                                                                                                             Amount
11/25          Online Transfer To Chk ...9880 Transaction#: 3600297154                                                                    50.00
11/26          Online Transfer To Chk ...9880 Transaction#: 3608437962                                                                   100.00
11/29          Check # 0128     American Express Arc Pmt        Arc ID: 9116891001                                                    10,000.00
11/29          Check # 0125     Citicard Payment Check Pymt      Arc ID: 1460358360                                                    6,000.00
Total Electronic Withdrawals                                                                                                       $25,650.00


Other Withdrawals, Fees & Charges
Date           Description                                                                                                              Amount

11/12          Withdrawal                                                                                                               $500.00
Total Other Withdrawals, Fees & Charges                                                                                                $500.00
                                Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 61 of 216 PageID #: 1655




                                                                                         November 1, 2013 through November 29, 2013
Chase Private Client Checking                                                                Primary Account:000000466215451
000000192865372
BERNARD S BLACK

Checking Account Summary
                                                                              Amount
Beginning Balance                                                            $934.84
Deposits and Additions                                                        2,000.01
ATM & Debit Card Withdrawals                                                - 1,500.00
Ending Balance                                                             $1,434.85
Annual Percentage Yield Earned This Period                                      0.01%
Interest Paid This Period                                                       $0.01
Interest Paid Year-to-Date                                                      $0.06

Deposits and Additions
Date              Description                                                                                                            Amount




                                                                                                                                                   10009210404000000064
11/05             Transfer From Chk Xxxxx6179                                                                                            $500.00
11/12             Transfer From Chk Xxxxx6179                                                                                             500.00
11/19             Transfer From Chk Xxxxx6179                                                                                             500.00
11/26             Transfer From Chk Xxxxx6179                                                                                             500.00
11/29             Interest Payment                                                                                                          0.01

Total Deposits and Additions                                                                                                          $2,000.01




ATM & Debit Card Withdrawals
 Date              Description                                                                                                            Amount
11/12              ATM Withdrawal        11/12 2102 Linden Blvd Brooklyn NY Card 4755                                                    $500.00
11/14              ATM Withdrawal        11/14 127 7th Ave Brooklyn NY Card 4755                                                          500.00
11/26              ATM Withdrawal        11/26 12 Graham Ave Brooklyn NY Card 4755                                                        500.00
Total ATM & Debit Card Withdrawals                                                                                                    $1,500.00
                                 Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 62 of 216 PageID #: 1656




                                                                                     November 1, 2013 through November 29, 2013
Chase Private Client Checking                                                            Primary Account:000000466215451
000000230008228
BERNARD S BLACK

Checking Account Summary
                                                                Amount
Beginning Balance                                            $1,559.04
Deposits and Additions                                             0.01
Ending Balance                                               $1,559.05
Annual Percentage Yield Earned This Period                        0.01%
Interest Paid This Period                                         $0.01
Interest Paid Year-to-Date                                        $0.05

Deposits and Additions
Date               Description                                                                                                    Amount

11/29              Interest Payment                                                                                                $0.01

Total Deposits and Additions                                                                                                      $0.01
                               Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 63 of 216 PageID #: 1657




        JPMorgan Chase Bank, N.A.                                                                                   January 1, 2014 through January 31, 2014
        Northeast Market
        P O Box 659754                                                                                                Primary Account:000000466215451
        San Antonio, TX 78265 - 9754
                                                                                                   Customer Service Information
                                                                                                   WebSite: Chase.com                         Service Center: 1-888-994-5626
                                                                                                   Deaf and Hard of Hearing: 1-800-242-7383
        BERNARD S BLACK
        2829 SHERIDAN PL
        EVANSTON IL 60201-1725




                                                                                                                                                                               00017640601000000026
We will update your Deposit Account Agreement
Effective March 23, 2014, we will be updating your agreement, including:
    •     How we determine the exchange rate that we use for foreign-currency transactions. See the “Transactions in a Foreign Currency” section.

    •      How we handle demands for payment by another Chase customer whose item you cashed or deposited with us. See “Our right to charge back deposited or
           cashed checks.”

    •      That we use the description of Returned Item fee if we decide to pay an item after we initially decide to return it. See “Insufficient funds, Returned Item, and
           Extended Overdraft fees.”

    •      Why we may block or delay transactions or restrict an account to protect you or us or to comply with legal requirements. See “Restricting your account; blocking
           or delaying transactions.”

All other terms and conditions remain the same. For a copy of your agreement, log on to chase.com or visit a branch. If you have questions, please call us at the
telephone number listed on this statement or visit your nearest Chase branch.
                                          Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 64 of 216 PageID #: 1658




                                                                                                                                                                    January 1, 2014 through January 31, 2014
                                                                                                                                                                      Primary Account:000000466215451




Billing Rights Summary

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR BILL                                                                                IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:
If you think your bill is wrong, or if you need more information about a transaction on your bill, write us on a separate     Telephone or write the bank (Consumer phone # and address on front of statement) if you think your statement is wrong,
sheet of paper at the address listed on the front of your statement as soon as possible. We must hear from you no later       or if you need more information about a transaction listed on the statement or receipt. We must hear from you no later
than 60 days after we sent you the first bill on which the error or problem appeared. You can telephone us, but doing so      than 60 days after we sent you the first statement on which the problem or error appeared.
will not preserve your rights.
                                                                                                                              Be prepared to give us the following information:
In your letter, give us the following information:                                                                             • your name and account number
 • your name and account number                                                                                                • the dollar amount of the suspected error
 • the dollar amount of the suspected error                                                                                    • a description of the error or transfer you are unsure of, why you believe it is an error, or why you need more
 • describe the error and explain, if you can, why you believe there is an error; if you need more information describe the       information
    item you are unsure of
 • your signature and the date                                                                                                We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20
                                                                                                                              business days for new accounts) to do this, we will credit your account for the amount you think is in error so that you
You do not have to pay any amount in question while we are investigating, but you are still obligated to pay the parts of     will have use of the money during the time it takes us to complete our investigation
your bill; that are not in question. While we investigate your question, we cannot report you as delinquent or take any
action to collect the amount you question.
                                                                                                                              IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSFERS:
SPECIAL RULE FOR CREDIT CARD PURCHASES                                                                                        Contact the bank immediately if your statement is incorrect or if you need more information about any non-electronic
                                                                                                                              transactions (checks or deposits) on this statement. If any such error appears, we must hear from you no later than 30
                                                                                                                              days after the statement was made available to you. For more complete details, see the Account Rules & Regulation that
If you have a problem with the quality of goods or services that you purchase with a credit card and you have tried in
                                                                                                                              govern your account at the bank.
good faith to correct the problem with the merchant, you may not have to pay the remaining amount due on the goods
or services. You have this protection only when the purchase price was more than $50 and the purchase was made in
your home state or within 100 miles of your mailing address. (If we own or operate the merchant, or if we mailed you the
advertisement for the property or services, all purchases are covered regardless of amount or location of purchase.)




           Member FDIC
                                    Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 65 of 216 PageID #: 1659




                                                                                                                                                 January 1, 2014 through January 31, 2014
                                                                                                                                                   Primary Account:000000466215451




Consolidated Account Summary
Assets                                                                                                                               Prior
                                                                                                                                    Period
                                                                                                                                                                       This
                                                                                                                                                                     Period
                                                                                                                                                                                                  Change
                                                                                                                                                                                                 In Value

Checking

 Chase Private Client Checking 000000466215451                                                                                 $448,037.25                      $316,062.93                   -$131,974.32

 Chase Private Client Checking 000000192865372                                                                                      534.86                          1,634.87                      1,100.01

 Chase Private Client Checking 000000230008228                                                                                    1,559.06                          1,559.07                          0.01




                                                                                                                                                                                                                    10017640602000000066
Total                                                                                                                       $450,131.17                       $319,256.87                   -$130,874.30

Savings

Chase Private Client Savings 000003011197612                                                                                           0.00                           650.02                        650.02

Chase Private Client Savings 000003011197810                                                                                           0.00                           650.02                        650.02

Total                                                                                                                               $0.00                        $1,300.04                     $1,300.04

Investments                                                                                                                  Prior Period                      This Period                     Change In
                                                                                                                             Market Value                     Market Value                   Market Value


        Investment accounts and insurance products are: Not a Deposit * Not FDIC Insured * Not Insured by any Federal Government Agency * Not Guaranteed by the Bank * May Go Down In Value.

* Please review the important disclosures following the Consolidated Account Summary.

Chase Investment Account ****************7771 as of 12/31/13                                                                                                    1,302,821.00                  1,302,821.00

Total                                                                                                                               $0.00                   $1,302,821.00                  $1,302,821.00

Total Assets                                                                                                                $450,131.17                     $1,623,377.91                  $1,173,246.74

All Summary Balances shown here are as of January 31, 2014 unless otherwise stated. For details of your retirement accounts, credit accounts or securities accounts,                             you will receive
separate statements. Balance summary information for annuities is provided by the issuing insurance companies and believed to be reliable without guarantee of its completeness or
accuracy.

Securities and investment advisory services are offered through J.P. Morgan Securities LLC. (JPMS). JPMS, a member of FINRA, NYSE and SIPC, is an affiliate of JPMorgan Chase Bank, N.A.
                                Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 66 of 216 PageID #: 1660




                                                                                                                      January 1, 2014 through January 31, 2014
Chase Private Client Checking                                                                                           Primary Account:000000466215451
000000466215451
BERNARD S BLACK

Checking Account Summary
                                                                              Amount
Beginning Balance                                                       $448,037.25
Deposits and Additions                                                        34,068.68
Checks Paid                                                                 - 52,880.00
Electronic Withdrawals                                                    - 112,663.00
Other Withdrawals, Fees & Charges                                              - 500.00
Ending Balance                                                          $316,062.93
Annual Percentage Yield Earned This Period                                      0.01%
Interest Paid This Period                                                       $2.77
Interest Paid Year-to-Date                                                      $2.77
Interest paid in 2013 for account 00000000000466215451 was $15.02.




Deposits and Additions
Date              Description                                                                                                                                                 Amount

01/06             Deposit     1229146184                                                                                                                                      $870.50
                  Fedwire Credit Via: 1St Century Bank, NA/122243761 B/O: Glancy Binkow & Goldberg Llp Los Angeles, CA 900670000 Ref: Chase Nyc/Ctr/Bnf=Bernard S Black
01/08                                                                                                                                                                       17,010.00
                  Evanston, IL 602011725/Ac-000000004662 Rfb=O/B 1St Century Obi=Wellfargos Invoice Dec 31 2013 For Creimad: 0108Qmgft003001296 Trn: 3707709008Ff
01/10             Deposit     1290887019                                                                                                                                      1,955.00
01/17             Deposit     1191740388                                                                                                                                      6,230.41
01/28             Jpms         Brokerage ***Fairfax Fina PPD ID: 8980830412                                                                                                   3,750.00
01/29             Jpms         Brokerage ***Fairfax Fina PPD ID: 8980830412                                                                                                   4,250.00
01/31             Interest Payment                                                                                                                                                2.77

Total Deposits and Additions                                                                                                                                              $34,068.68
                                     Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 67 of 216 PageID #: 1661




                                                                                                                                                       January 1, 2014 through January 31, 2014
                                                                                                                                                         Primary Account:000000466215451




Checks Paid
Check                                                             Date
Number                                                            Paid                                    Amount
139                                                              01/02                                $40,000.00
143 *                                                            01/31                                   2,880.00
144                                                              01/30                                  10,000.00
Total Checks Paid                                                                                   $52,880.00




                                                                                                                                                                                                                                        10017640603000000066
* Checks may not appear on your bank statement because they have not yet cleared or appeared on a previous statement. Checks that cleared as an electronic withdrawal will be listed in the Electronic Withdrawals section of the
statement. All checks included in the Checks Paid section are viewable as images on Chase.com.


Electronic Withdrawals
Date                 Description                                                                                                                                                                                               Amount
01/03                Jpms        Brokerage Ishares Msci Br PPD ID: 8980830412                                                                                                                                             $100,013.00
01/06                Online Transfer To Chk ...9880 Transaction#: 3679695897                                                                                                                                                   100.00
01/06                Online Transfer To Chk ...9880 Transaction#: 3666539129                                                                                                                                                    50.00
01/06                Online Transfer To Chk ...9880 Transaction#: 3682020134                                                                                                                                                   100.00
01/07                Online Transfer To Chk ...0272 Transaction#: 3627083053                                                                                                                                                   800.00
01/08                Online Transfer To Chk ...9880 Transaction#: 3684898919                                                                                                                                                   150.00
01/13                Online Transfer To Chk ...9880 Transaction#: 3680690069                                                                                                                                                    50.00
01/17                Online Transfer To Chk ...9880 Transaction#: 3692731612                                                                                                                                                    50.00
01/27                Online Transfer To Chk ...9880 Transaction#: 3715736261                                                                                                                                                   100.00
01/27                Online Transfer To Chk ...9880 Transaction#: 3701030456                                                                                                                                                    50.00
01/29                Online Transfer To Chk ...9880 Transaction#: 3720306359                                                                                                                                                   300.00
01/29                Check # 0141     Citicard Payment Check Pymt      Arc ID: 1460358360                                                                                                                                    6,000.00
01/29                Jpms        Brokerage ***Fairfax Fina PPD ID: 8980830412                                                                                                                                                3,750.00
01/29                Check # 0142     Citicard Payment Check Pymt      Arc ID: 1460358360                                                                                                                                    1,000.00
01/31                Online Transfer To Chk ...9880 Transaction#: 3725021476                                                                                                                                                   150.00
Total Electronic Withdrawals                                                                                                                                                                                           $112,663.00
                            Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 68 of 216 PageID #: 1662




                                                                                  January 1, 2014 through January 31, 2014
                                                                                    Primary Account:000000466215451




Other Withdrawals, Fees & Charges
Date          Description                                                                                                     Amount

01/17         Withdrawal                                                                                                      $500.00
Total Other Withdrawals, Fees & Charges                                                                                      $500.00
                                Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 69 of 216 PageID #: 1663




                                                                                      January 1, 2014 through January 31, 2014
Chase Private Client Checking                                                           Primary Account:000000466215451
000000192865372
BERNARD S BLACK

Checking Account Summary
                                                                          Amount
Beginning Balance                                                        $534.86
Deposits and Additions                                                   2,009.01
ATM & Debit Card Withdrawals                                             - 909.00
Ending Balance                                                         $1,634.87
Annual Percentage Yield Earned This Period                                  0.01%
Interest Paid This Period                                                   $0.01
Interest Paid Year-to-Date                                                  $0.01
Interest paid in 2013 for account 00000000000192865372 was $0.07.




                                                                                                                                              10017640604000000066
Deposits and Additions
Date              Description                                                                                                       Amount

01/02             ATM Surcharge Refund 01/02 1388 Penn Avenue Bklyn NY Card 4755                                                      $3.00
01/02             ATM Surcharge Refund 01/02 1388 Penn Avenue Bklyn NY Card 4755                                                       3.00
01/07             Transfer From Chk Xxxxx6179                                                                                        500.00
01/14             Transfer From Chk Xxxxx6179                                                                                        500.00
01/21             Transfer From Chk Xxxxx6179                                                                                        500.00
01/28             Transfer From Chk Xxxxx6179                                                                                        500.00
01/29             ATM Surcharge Refund 01/29 1388 Penn Avenue Bklyn NY Card 4755                                                       3.00
01/31             Interest Payment                                                                                                     0.01

Total Deposits and Additions                                                                                                     $2,009.01
                           Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 70 of 216 PageID #: 1664




                                                                                 January 1, 2014 through January 31, 2014
                                                                                   Primary Account:000000466215451




ATM & Debit Card Withdrawals
Date         Description                                                                                                     Amount
01/02        Non-Chase ATM Withdraw 01/02 1388 Penn Avenue Bklyn NY Card 4755                                                $203.00
01/02        Non-Chase ATM Withdraw 01/02 1388 Penn Avenue Bklyn NY Card 4755                                                 203.00
01/29        Non-Chase ATM Withdraw 01/29 1388 Penn Avenue Bklyn NY Card 4755                                                 503.00
Total ATM & Debit Card Withdrawals                                                                                          $909.00
                                 Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 71 of 216 PageID #: 1665




                                                                                       January 1, 2014 through January 31, 2014
Chase Private Client Checking                                                            Primary Account:000000466215451
000000230008228
BERNARD S BLACK

Checking Account Summary
                                                                       Amount
Beginning Balance                                                   $1,559.06
Deposits and Additions                                                    0.01
Ending Balance                                                      $1,559.07
Annual Percentage Yield Earned This Period                               0.01%
Interest Paid This Period                                                $0.01
Interest Paid Year-to-Date                                               $0.01
Interest paid in 2013 for account 00000000000230008228 was $0.06.




                                                                                                                                           10017640605000000066
Deposits and Additions
Date               Description                                                                                                    Amount

01/31              Interest Payment                                                                                                $0.01

Total Deposits and Additions                                                                                                      $0.01
                              Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 72 of 216 PageID #: 1666




                                                                                                                               January 1, 2014 through January 31, 2014
Chase Private Client Savings                                                                                                     Primary Account:000000466215451
000003011197612
JACOB LITVAK BLACK
BY BERNARD S BLACK IUTMA

Savings Account Summary
                                                                                    Amount
Beginning Balanceas of 01/07/14                                                      $0.00
Deposits and Additions                                                               650.02
Ending Balance                                                                    $650.02
Annual Percentage Yield Earned This Period                                           0.05%
Interest Paid This Period                                                            $0.02
Interest Paid Year-to-Date                                                           $0.02
The monthly service fee for this account was waived as an added feature of Chase Private Client Checking account.




Transaction Detail
 Date               Description                                                                                                                               Amount               Balance
01/07               Deposit       1238746302                                                                                                                   650.00               650.00
01/31               Interest Payment                                                                                                                             0.02               650.02

                    Ending Balance                                                                                                                                                $650.02

You earned a higher interest rate on your Chase Private Client Savings account during this statement period because you had a qualifying Chase Private Client Checking account.
                              Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 73 of 216 PageID #: 1667




                                                                                                                               January 1, 2014 through January 31, 2014
Chase Private Client Savings                                                                                                     Primary Account:000000466215451
000003011197810
DANIEL LITVAK BLACK
BY BERNARD S BLACK IUTMA

Savings Account Summary
                                                                                    Amount
Beginning Balanceas of 01/07/14                                                      $0.00
Deposits and Additions                                                               650.02
Ending Balance                                                                    $650.02
Annual Percentage Yield Earned This Period                                           0.05%
Interest Paid This Period                                                            $0.02
Interest Paid Year-to-Date                                                           $0.02
The monthly service fee for this account was waived as an added feature of Chase Private Client Checking account.




                                                                                                                                                                                             10017640606000000066
Transaction Detail
 Date               Description                                                                                                                               Amount               Balance
01/07               Deposit       1238746301                                                                                                                   650.00               650.00
01/31               Interest Payment                                                                                                                             0.02               650.02

                    Ending Balance                                                                                                                                                $650.02

You earned a higher interest rate on your Chase Private Client Savings account during this statement period because you had a qualifying Chase Private Client Checking account.
Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 74 of 216 PageID #: 1668




                                                                 January 1, 2014 through January 31, 2014
                                                                   Primary Account:000000466215451




                            This Page Intentionally Left Blank
                           Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 75 of 216 PageID #: 1669




    JPMorgan Chase Bank, N.A.                                                          February 1, 2014 through February 28, 2014
    Northeast Market
    P O Box 659754                                                                        Primary Account:000000466215451
    San Antonio, TX 78265 - 9754
                                                                       Customer Service Information
                                                                      WebSite: Chase.com                         Service Center: 1-888-994-5626
                                                                      Deaf and Hard of Hearing: 1-800-242-7383
    BERNARD S BLACK
    2829 SHERIDAN PL
    EVANSTON IL 60201-1725




                                                                                                                                                  00018110601000000026
Consolidated Account Summary
Assets                                                                        Prior
                                                                             Period
                                                                                                         This
                                                                                                       Period
                                                                                                                                 Change
                                                                                                                                In Value

Checking

Chase Private Client Checking 000000466215451                            $316,062.93               $284,393.75                -$31,669.18

Chase Private Client Checking 000000192865372                               1,634.87                  1,884.89                    250.02

Chase Private Client Checking 000000230008228                               1,559.07                  1,559.08                       0.01

Total                                                                  $319,256.87               $287,837.72                -$31,419.15
                                          Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 76 of 216 PageID #: 1670




                                                                                                                                                                  February 1, 2014 through February 28, 2014
                                                                                                                                                                     Primary Account:000000466215451




Billing Rights Summary

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR BILL                                                                                IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:
If you think your bill is wrong, or if you need more information about a transaction on your bill, write us on a separate     Telephone or write the bank (Consumer phone # and address on front of statement) if you think your statement is wrong,
sheet of paper at the address listed on the front of your statement as soon as possible. We must hear from you no later       or if you need more information about a transaction listed on the statement or receipt. We must hear from you no later
than 60 days after we sent you the first bill on which the error or problem appeared. You can telephone us, but doing so      than 60 days after we sent you the first statement on which the problem or error appeared.
will not preserve your rights.
                                                                                                                              Be prepared to give us the following information:
In your letter, give us the following information:                                                                             • your name and account number
 • your name and account number                                                                                                • the dollar amount of the suspected error
 • the dollar amount of the suspected error                                                                                    • a description of the error or transfer you are unsure of, why you believe it is an error, or why you need more
 • describe the error and explain, if you can, why you believe there is an error; if you need more information describe the       information
    item you are unsure of
 • your signature and the date                                                                                                We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20
                                                                                                                              business days for new accounts) to do this, we will credit your account for the amount you think is in error so that you
You do not have to pay any amount in question while we are investigating, but you are still obligated to pay the parts of     will have use of the money during the time it takes us to complete our investigation
your bill; that are not in question. While we investigate your question, we cannot report you as delinquent or take any
action to collect the amount you question.
                                                                                                                              IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSFERS:
SPECIAL RULE FOR CREDIT CARD PURCHASES                                                                                        Contact the bank immediately if your statement is incorrect or if you need more information about any non-electronic
                                                                                                                              transactions (checks or deposits) on this statement. If any such error appears, we must hear from you no later than 30
                                                                                                                              days after the statement was made available to you. For more complete details, see the Account Rules & Regulation that
If you have a problem with the quality of goods or services that you purchase with a credit card and you have tried in
                                                                                                                              govern your account at the bank.
good faith to correct the problem with the merchant, you may not have to pay the remaining amount due on the goods
or services. You have this protection only when the purchase price was more than $50 and the purchase was made in
your home state or within 100 miles of your mailing address. (If we own or operate the merchant, or if we mailed you the
advertisement for the property or services, all purchases are covered regardless of amount or location of purchase.)




           Member FDIC
                                    Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 77 of 216 PageID #: 1671




                                                                                                                                                February 1, 2014 through February 28, 2014
                                                                                                                                                   Primary Account:000000466215451




Consolidated Account Summary (continued)
                                                                                                                                     Prior                             This                    Change
Savings                                                                                                                             Period                           Period                   In Value

Chase Private Client Savings 000003011197612                                                                                        650.02                            650.04                       0.02

Chase Private Client Savings 000003011197810                                                                                        650.02                            650.04                       0.02

Total                                                                                                                          $1,300.04                         $1,300.08                       $0.04

Investments                                                                                                                  Prior Period                      This Period                   Change In
                                                                                                                             Market Value                     Market Value                 Market Value




                                                                                                                                                                                                                   10018110602000000066
        Investment accounts and insurance products are: Not a Deposit * Not FDIC Insured * Not Insured by any Federal Government Agency * Not Guaranteed by the Bank * May Go Down In Value.

* Please review the important disclosures following the Consolidated Account Summary.

Chase Investment Account ****************7771 as of 01/31/14                                                                  1,302,821.00                      1,334,654.00                  31,833.00

Total                                                                                                                     $1,302,821.00                     $1,334,654.00                  $31,833.00

Total Assets                                                                                                              $1,623,377.91                     $1,623,791.80                     $413.89

All Summary Balances shown here are as of February 28, 2014 unless otherwise stated. For details of your retirement accounts, credit accounts or securities accounts,                           you will receive
separate statements. Balance summary information for annuities is provided by the issuing insurance companies and believed to be reliable without guarantee of its completeness or
accuracy.

Securities and investment advisory services are offered through J.P. Morgan Securities LLC. (JPMS). JPMS, a member of FINRA, NYSE and SIPC, is an affiliate of JPMorgan Chase Bank, N.A.
                                Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 78 of 216 PageID #: 1672




                                                                                      February 1, 2014 through February 28, 2014
Chase Private Client Checking                                                            Primary Account:000000466215451
000000466215451
BERNARD S BLACK

Checking Account Summary
                                                                           Amount
Beginning Balance                                                    $316,062.93
Deposits and Additions                                                     4,243.45
Checks Paid                                                            - 30,187.63
ATM & Debit Card Withdrawals                                               - 500.00
Electronic Withdrawals                                                   - 4,225.00
Other Withdrawals, Fees & Charges                                        - 1,000.00
Ending Balance                                                       $284,393.75
Annual Percentage Yield Earned This Period                                  0.01%
Interest Paid This Period                                                   $2.23
Interest Paid Year-to-Date                                                  $5.00
Interest paid in 2013 for account 00000000000466215451 was $15.02.




Deposits and Additions
Date              Description                                                                                                         Amount

02/03             Deposit     1290830377                                                                                            $4,010.00
02/13             Deposit     1290830398                                                                                               231.22
02/28             Interest Payment                                                                                                       2.23

Total Deposits and Additions                                                                                                       $4,243.45
                                     Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 79 of 216 PageID #: 1673




                                                                                                                                                      February 1, 2014 through February 28, 2014
                                                                                                                                                         Primary Account:000000466215451




Checks Paid
Check                                                             Date
Number                                                            Paid                                    Amount
145                                                              02/10                                    $540.00
146                                                              02/05                                  21,927.65
147                                                              02/05                                     404.98
148                                                              02/12                                     250.00
149                                                              02/20                                   5,115.00
150                                                              02/26                                   1,450.00




                                                                                                                                                                                                                                          10018110603000000066
152 *                                                            02/24                                     440.00
156 *                                                            02/26                                      60.00
Total Checks Paid                                                                                   $30,187.63




* Checks may not appear on your bank statement because they have not yet cleared or appeared on a previous statement. Checks that cleared as an electronic withdrawal will be listed in the Electronic Withdrawals section of the
statement. All checks included in the Checks Paid section are viewable as images on Chase.com.



ATM & Debit Card Withdrawals
Date                 Description                                                                                                                                                                                                Amount
02/25                ATM Withdrawal              02/25 30 S Wacker DR Chicago IL Card 1215                                                                                                                                      $500.00
Total ATM & Debit Card Withdrawals                                                                                                                                                                                            $500.00



Electronic Withdrawals
Date                 Description                                                                                                                                                                                               Amount
02/03                Online Transfer To Chk ...9880 Transaction#: 3716604654                                                                                                                                                    $50.00
02/03                Online Transfer To Chk ...9880 Transaction#: 3731527094                                                                                                                                                    750.00
02/07                Online Transfer To Chk ...0272 Transaction#: 3682605564                                                                                                                                                    800.00
02/10                Online Transfer To Chk ...9880 Transaction#: 3730178477                                                                                                                                                     50.00
                             Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 80 of 216 PageID #: 1674




                                                                                         February 1, 2014 through February 28, 2014
                                                                                            Primary Account:000000466215451




Electronic Withdrawals (continued)
Date           Description                                                                                                               Amount
02/10          Online Transfer To Chk ...9880 Transaction#: 3743778868                                                                    200.00
02/13          Online Transfer To Chk ...9880 Transaction#: 3750337392                                                                     50.00
02/14          Online Transfer To Chk ...9880 Transaction#: 3743300769                                                                     50.00
02/14          Online Transfer To Chk ...9880 Transaction#: 3752423112                                                                    150.00
02/19          Online Transfer To Chk ...9880 Transaction#: 3760580423                                                                     75.00
02/24          Online Transfer To Chk ...9880 Transaction#: 3751301737                                                                     50.00
02/24          Check # 0151     Jpmchase Bank NA Check Pymt         Arc ID: 0480000807                                                  1,000.00
02/24          Check # 0153     Chase        Check Pymt       Arc ID: 9200602070                                                        1,000.00
Total Electronic Withdrawals                                                                                                          $4,225.00


Other Withdrawals, Fees & Charges
Date           Description                                                                                                                Amount

02/03          Withdrawal                                                                                                                 $500.00
02/13          Withdrawal                                                                                                                  500.00
Total Other Withdrawals, Fees & Charges                                                                                               $1,000.00
                                Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 81 of 216 PageID #: 1675




                                                                                     February 1, 2014 through February 28, 2014
Chase Private Client Checking                                                           Primary Account:000000466215451
000000192865372
BERNARD S BLACK

Checking Account Summary
                                                                          Amount
Beginning Balance                                                     $1,634.87
Deposits and Additions                                                    2,004.52
ATM & Debit Card Withdrawals                                            - 1,754.50
Ending Balance                                                        $1,884.89
Annual Percentage Yield Earned This Period                                 0.01%
Interest Paid This Period                                                  $0.02
Interest Paid Year-to-Date                                                 $0.03
Interest paid in 2013 for account 00000000000192865372 was $0.07.




                                                                                                                                               10018110604000000066
Deposits and Additions
Date              Description                                                                                                        Amount

02/04             Transfer From Chk Xxxxx6179                                                                                        $500.00
02/11             Transfer From Chk Xxxxx6179                                                                                         500.00
02/18             Transfer From Chk Xxxxx6179                                                                                         500.00
02/21             ATM Surcharge Refund 02/21 155 Howard Ave Brooklyn NY Card 4755                                                       1.50
02/25             Transfer From Chk Xxxxx6179                                                                                         500.00
02/28             ATM Surcharge Refund 02/28 1388 Penn Avenue Bklyn NY Card 4755                                                        3.00
02/28             Interest Payment                                                                                                      0.02

Total Deposits and Additions                                                                                                      $2,004.52
                           Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 82 of 216 PageID #: 1676




                                                                                   February 1, 2014 through February 28, 2014
                                                                                      Primary Account:000000466215451




ATM & Debit Card Withdrawals
Date         Description                                                                                                           Amount
02/18        ATM Withdrawal     02/18 2102 Linden Blvd Brooklyn NY Card 4755                                                       $450.00
02/21        Non-Chase ATM Withdraw 02/21 155 Howard Ave Brooklyn NY Card 4755                                                      101.50
02/21        ATM Withdrawal     02/21 127 7th Ave Brooklyn NY Card 4755                                                             400.00
02/25        ATM Withdrawal     02/25 3737 Hempstead Tpke Levittown NY Card 4755                                                    500.00
02/28        Non-Chase ATM Withdraw 02/28 1388 Penn Avenue Bklyn NY Card 4755                                                       303.00
Total ATM & Debit Card Withdrawals                                                                                              $1,754.50
                                 Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 83 of 216 PageID #: 1677




                                                                                      February 1, 2014 through February 28, 2014
Chase Private Client Checking                                                            Primary Account:000000466215451
000000230008228
BERNARD S BLACK

Checking Account Summary
                                                                       Amount
Beginning Balance                                                   $1,559.07
Deposits and Additions                                                    0.01
Ending Balance                                                      $1,559.08
Annual Percentage Yield Earned This Period                               0.01%
Interest Paid This Period                                                $0.01
Interest Paid Year-to-Date                                               $0.02
Interest paid in 2013 for account 00000000000230008228 was $0.06.




                                                                                                                                            10018110605000000066
Deposits and Additions
Date               Description                                                                                                     Amount

02/28              Interest Payment                                                                                                 $0.01

Total Deposits and Additions                                                                                                       $0.01
                             Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 84 of 216 PageID #: 1678




                                                                                                                             February 1, 2014 through February 28, 2014
Chase Private Client Savings                                                                                                    Primary Account:000000466215451
000003011197612
JACOB LITVAK BLACK
BY BERNARD S BLACK IUTMA

Savings Account Summary
                                                                                    Amount
Beginning Balance                                                                 $650.02
Deposits and Additions                                                                 0.02
Ending Balance                                                                    $650.04
Annual Percentage Yield Earned This Period                                           0.04%
Interest Paid This Period                                                            $0.02
Interest Paid Year-to-Date                                                           $0.04
The monthly service fee for this account was waived as an added feature of Chase Private Client Checking account.




Transaction Detail
 Date               Description                                                                                                                               Amount               Balance
02/28               Interest Payment                                                                                                                             0.02               650.04
                    Ending Balance                                                                                                                                                $650.04

You earned a higher interest rate on your Chase Private Client Savings account during this statement period because you had a qualifying Chase Private Client Checking account.
                             Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 85 of 216 PageID #: 1679




                                                                                                                             February 1, 2014 through February 28, 2014
Chase Private Client Savings                                                                                                    Primary Account:000000466215451
000003011197810
DANIEL LITVAK BLACK
BY BERNARD S BLACK IUTMA

Savings Account Summary
                                                                                    Amount
Beginning Balance                                                                 $650.02
Deposits and Additions                                                                 0.02
Ending Balance                                                                    $650.04
Annual Percentage Yield Earned This Period                                           0.04%
Interest Paid This Period                                                            $0.02
Interest Paid Year-to-Date                                                           $0.04
The monthly service fee for this account was waived as an added feature of Chase Private Client Checking account.




                                                                                                                                                                                             10018110606000000066
Transaction Detail
 Date               Description                                                                                                                               Amount               Balance
02/28               Interest Payment                                                                                                                             0.02               650.04
                    Ending Balance                                                                                                                                                $650.04

You earned a higher interest rate on your Chase Private Client Savings account during this statement period because you had a qualifying Chase Private Client Checking account.
Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 86 of 216 PageID #: 1680




                                                                 February 1, 2014 through February 28, 2014
                                                                    Primary Account:000000466215451




                            This Page Intentionally Left Blank
                           Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 87 of 216 PageID #: 1681




    JPMorgan Chase Bank, N.A.                                                          March 1, 2014 through March 31, 2014
    Northeast Market
    P O Box 659754                                                                      Primary Account:000000466215451
    San Antonio, TX 78265 - 9754
                                                                       Customer Service Information
                                                                      WebSite: Chase.com                       Service Center: 1-888-994-5626
                                                                      Deaf and Hard of Hearing: 1-800-242-7383
    BERNARD S BLACK
    2829 SHERIDAN PL
    EVANSTON IL 60201-1725




                                                                                                                                                00017790601000000026
Consolidated Account Summary
Assets                                                                        Prior
                                                                             Period
                                                                                                       This
                                                                                                     Period
                                                                                                                              Change
                                                                                                                             In Value

Checking

Chase Private Client Checking 000000466215451                            $284,393.75             $347,004.84                $62,611.09

Chase Private Client Checking 000000192865372                               1,884.89                2,584.91                   700.02

Chase Private Client Checking 000000230008228                               1,559.08                1,559.09                      0.01

Total                                                                  $287,837.72             $351,148.84                $63,311.12
                                          Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 88 of 216 PageID #: 1682




                                                                                                                                                                      March 1, 2014 through March 31, 2014
                                                                                                                                                                       Primary Account:000000466215451




Billing Rights Summary

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR BILL                                                                                IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:
If you think your bill is wrong, or if you need more information about a transaction on your bill, write us on a separate     Telephone or write the bank (Consumer phone # and address on front of statement) if you think your statement is wrong,
sheet of paper at the address listed on the front of your statement as soon as possible. We must hear from you no later       or if you need more information about a transaction listed on the statement or receipt. We must hear from you no later
than 60 days after we sent you the first bill on which the error or problem appeared. You can telephone us, but doing so      than 60 days after we sent you the first statement on which the problem or error appeared.
will not preserve your rights.
                                                                                                                              Be prepared to give us the following information:
In your letter, give us the following information:                                                                             • your name and account number
 • your name and account number                                                                                                • the dollar amount of the suspected error
 • the dollar amount of the suspected error                                                                                    • a description of the error or transfer you are unsure of, why you believe it is an error, or why you need more
 • describe the error and explain, if you can, why you believe there is an error; if you need more information describe the       information
    item you are unsure of
 • your signature and the date                                                                                                We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20
                                                                                                                              business days for new accounts) to do this, we will credit your account for the amount you think is in error so that you
You do not have to pay any amount in question while we are investigating, but you are still obligated to pay the parts of     will have use of the money during the time it takes us to complete our investigation
your bill; that are not in question. While we investigate your question, we cannot report you as delinquent or take any
action to collect the amount you question.
                                                                                                                              IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSFERS:
SPECIAL RULE FOR CREDIT CARD PURCHASES                                                                                        Contact the bank immediately if your statement is incorrect or if you need more information about any non-electronic
                                                                                                                              transactions (checks or deposits) on this statement. If any such error appears, we must hear from you no later than 30
                                                                                                                              days after the statement was made available to you. For more complete details, see the Account Rules & Regulation that
If you have a problem with the quality of goods or services that you purchase with a credit card and you have tried in
                                                                                                                              govern your account at the bank.
good faith to correct the problem with the merchant, you may not have to pay the remaining amount due on the goods
or services. You have this protection only when the purchase price was more than $50 and the purchase was made in
your home state or within 100 miles of your mailing address. (If we own or operate the merchant, or if we mailed you the
advertisement for the property or services, all purchases are covered regardless of amount or location of purchase.)




           Member FDIC
                                    Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 89 of 216 PageID #: 1683




                                                                                                                                                   March 1, 2014 through March 31, 2014
                                                                                                                                                    Primary Account:000000466215451




Consolidated Account Summary (continued)
                                                                                                                                     Prior                             This                    Change
Savings                                                                                                                             Period                           Period                   In Value

Chase Private Client Savings 000003011197612                                                                                        650.04                            650.07                        0.03

Chase Private Client Savings 000003011197810                                                                                        650.04                            650.07                        0.03

Total                                                                                                                          $1,300.08                         $1,300.14                        $0.06

Investments                                                                                                                  Prior Period                      This Period                   Change In
                                                                                                                             Market Value                     Market Value                 Market Value




                                                                                                                                                                                                                 10017790602000000066
        Investment accounts and insurance products are: Not a Deposit * Not FDIC Insured * Not Insured by any Federal Government Agency * Not Guaranteed by the Bank * May Go Down In Value.

* Please review the important disclosures following the Consolidated Account Summary.

Chase Investment Account ****************7771 as of 02/28/14                                                                  1,334,654.00                      1,393,135.00                   58,481.00

Total                                                                                                                     $1,334,654.00                     $1,393,135.00                   $58,481.00

Total Assets                                                                                                              $1,623,791.80                     $1,745,583.98                  $121,792.18

All Summary Balances shown here are as of March 31, 2014 unless otherwise stated. For details of your retirement accounts, credit accounts or securities accounts,                            you will receive
separate statements. Balance summary information for annuities is provided by the issuing insurance companies and believed to be reliable without guarantee of its completeness or
accuracy.

Securities and investment advisory services are offered through J.P. Morgan Securities LLC. (JPMS). JPMS, a member of FINRA, NYSE and SIPC, is an affiliate of JPMorgan Chase Bank, N.A.
                                Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 90 of 216 PageID #: 1684




                                                                                       March 1, 2014 through March 31, 2014
Chase Private Client Checking                                                           Primary Account:000000466215451
000000466215451
BERNARD S BLACK

Checking Account Summary
                                                                           Amount
Beginning Balance                                                    $284,393.75
Deposits and Additions                                                   89,753.09
Checks Paid                                                            - 11,146.00
ATM & Debit Card Withdrawals                                              - 500.00
Electronic Withdrawals                                                 - 14,996.00
Other Withdrawals, Fees & Charges                                         - 500.00
Ending Balance                                                       $347,004.84
Annual Percentage Yield Earned This Period                                  0.01%
Interest Paid This Period                                                   $2.37
Interest Paid Year-to-Date                                                  $7.37
Interest paid in 2013 for account 00000000000466215451 was $15.02.




Deposits and Additions
Date              Description                                                                                                     Amount

03/26             Deposit     1229074796                                                                                       $39,750.72
03/26             Transfer From Chk Xxxxx6179                                                                                   50,000.00
03/31             Interest Payment                                                                                                   2.37

Total Deposits and Additions                                                                                                  $89,753.09
                                     Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 91 of 216 PageID #: 1685




                                                                                                                                                         March 1, 2014 through March 31, 2014
                                                                                                                                                          Primary Account:000000466215451




Checks Paid
Check                                                             Date
Number                                                            Paid                                    Amount
155                                                              03/05                                     $30.00
157 *                                                            03/07                                  10,000.00
161 *                                                            03/26                                     866.00
162                                                              03/25                                     250.00
Total Checks Paid                                                                                   $11,146.00




                                                                                                                                                                                                                                          10017790603000000066
* Checks may not appear on your bank statement because they have not yet cleared or appeared on a previous statement. Checks that cleared as an electronic withdrawal will be listed in the Electronic Withdrawals section of the
statement. All checks included in the Checks Paid section are viewable as images on Chase.com.



ATM & Debit Card Withdrawals
Date                 Description                                                                                                                                                                                                Amount
03/24                ATM Withdrawal              03/22 1603 Orrington Ave Evanston IL Card 1215                                                                                                                                 $500.00
Total ATM & Debit Card Withdrawals                                                                                                                                                                                            $500.00



Electronic Withdrawals
Date                 Description                                                                                                                                                                                               Amount
03/03                Online Transfer To Chk ...9880 Transaction#: 3768321496                                                                                                                                                    $50.00
03/05                Online Transfer To Chk ...9880 Transaction#: 3789467387                                                                                                                                                    750.00
03/07                Online Transfer To Chk ...0272 Transaction#: 3738712751                                                                                                                                                    800.00
03/10                Online Transfer To Chk ...9880 Transaction#: 3783676674                                                                                                                                                     50.00
03/10                Check # 0158     Citicard Payment Check Pymt      Arc ID: 1460358360                                                                                                                                     8,000.00
03/13                Online Transfer To Chk ...9880 Transaction#: 3803726763                                                                                                                                                    200.00
                             Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 92 of 216 PageID #: 1686




                                                                                    March 1, 2014 through March 31, 2014
                                                                                     Primary Account:000000466215451




Electronic Withdrawals (continued)
Date           Description                                                                                                     Amount
03/14          Online Transfer To Chk ...9880 Transaction#: 3806887370                                                           125.00
03/17          Online Transfer To Chk ...9880 Transaction#: 3797472480                                                            50.00
03/17          Check # 0159     Nicor Gas     Nicor Gas       Arc ID: 1424353235                                               2,000.00
03/17          Check # 160     Comed         Checkpymt        Arc ID: 1360938600                                               1,000.00
03/20          Online Transfer To Chk ...9880 Transaction#: 3816994456                                                           300.00
03/24          Online Transfer To Chk ...9880 Transaction#: 3810884539                                                            50.00
03/24          Online Transfer To Chk ...9880 Transaction#: 3823383003                                                           200.00
03/26          Online Transfer To Chk ...1282 Transaction#: 3827338145                                                         1,100.00
03/31          Online Transfer To Chk ...1282 Transaction#: 3833775342                                                           321.00
Total Electronic Withdrawals                                                                                               $14,996.00


Other Withdrawals, Fees & Charges
Date           Description                                                                                                      Amount

03/07          Withdrawal                                                                                                       $500.00
Total Other Withdrawals, Fees & Charges                                                                                        $500.00
                                Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 93 of 216 PageID #: 1687




                                                                                            March 1, 2014 through March 31, 2014
Chase Private Client Checking                                                                Primary Account:000000466215451
000000192865372
BERNARD S BLACK

Checking Account Summary
                                                                          Amount
Beginning Balance                                                      $1,884.89
Deposits and Additions                                                    2,007.77
ATM & Debit Card Withdrawals                                            - 1,307.75
Ending Balance                                                         $2,584.91
Annual Percentage Yield Earned This Period                                  0.01%
Interest Paid This Period                                                   $0.02
Interest Paid Year-to-Date                                                  $0.05
Interest paid in 2013 for account 00000000000192865372 was $0.07.




                                                                                                                                                10017790604000000066
Deposits and Additions
Date              Description                                                                                                         Amount

03/04             Transfer From Chk Xxxxx6179                                                                                         $500.00
03/11             Transfer From Chk Xxxxx6179                                                                                          500.00
03/17             ATM Surcharge Refund 03/16 2171 Hwy 125 I 95 Roanoke Rapid NC Card 4755                                                3.00
03/17             ATM Surcharge Refund 03/17 150 Washington Ave Carteret NJ Card 4755                                                    1.75
03/18             Transfer From Chk Xxxxx6179                                                                                          500.00
03/19             ATM Surcharge Refund 03/19 1388 Penn Avenue Bklyn NY Card 4755                                                         3.00
03/25             Transfer From Chk Xxxxx6179                                                                                          500.00
03/31             Interest Payment                                                                                                       0.02

Total Deposits and Additions                                                                                                       $2,007.77
                           Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 94 of 216 PageID #: 1688




                                                                                         March 1, 2014 through March 31, 2014
                                                                                          Primary Account:000000466215451




ATM & Debit Card Withdrawals
Date         Description                                                                                                           Amount
03/17        Non-Chase ATM Withdraw 03/16 2171 Hwy 125 I 95 Roanoke Rapid NC Card 4755                                             $203.00
03/17        Non-Chase ATM Withdraw 03/17 150 Washington Ave Carteret NJ Card 4755                                                  101.75
03/18        ATM Withdrawal     03/18 1380 Fulton St Brooklyn NY Card 4755                                                          500.00
03/19        Non-Chase ATM Withdraw 03/19 1388 Penn Avenue Bklyn NY Card 4755                                                       503.00
Total ATM & Debit Card Withdrawals                                                                                              $1,307.75
                                 Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 95 of 216 PageID #: 1689




                                                                                        March 1, 2014 through March 31, 2014
Chase Private Client Checking                                                            Primary Account:000000466215451
000000230008228
BERNARD S BLACK

Checking Account Summary
                                                                       Amount
Beginning Balance                                                   $1,559.08
Deposits and Additions                                                    0.01
Ending Balance                                                      $1,559.09
Annual Percentage Yield Earned This Period                               0.01%
Interest Paid This Period                                                $0.01
Interest Paid Year-to-Date                                               $0.03
Interest paid in 2013 for account 00000000000230008228 was $0.06.




                                                                                                                                        10017790605000000066
Deposits and Additions
Date               Description                                                                                                 Amount

03/31              Interest Payment                                                                                             $0.01

Total Deposits and Additions                                                                                                   $0.01
                             Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 96 of 216 PageID #: 1690




                                                                                                                                March 1, 2014 through March 31, 2014
Chase Private Client Savings                                                                                                     Primary Account:000000466215451
000003011197612
JACOB LITVAK BLACK
BY BERNARD S BLACK IUTMA

Savings Account Summary
                                                                                    Amount
Beginning Balance                                                                 $650.04
Deposits and Additions                                                                 0.03
Ending Balance                                                                    $650.07
Annual Percentage Yield Earned This Period                                           0.05%
Interest Paid This Period                                                            $0.03
Interest Paid Year-to-Date                                                           $0.07
The monthly service fee for this account was waived as an added feature of Chase Private Client Checking account.




Transaction Detail
 Date               Description                                                                                                                               Amount               Balance
03/31               Interest Payment                                                                                                                             0.03               650.07
                    Ending Balance                                                                                                                                                $650.07

You earned a higher interest rate on your Chase Private Client Savings account during this statement period because you had a qualifying Chase Private Client Checking account.
                             Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 97 of 216 PageID #: 1691




                                                                                                                                March 1, 2014 through March 31, 2014
Chase Private Client Savings                                                                                                     Primary Account:000000466215451
000003011197810
DANIEL LITVAK BLACK
BY BERNARD S BLACK IUTMA

Savings Account Summary
                                                                                    Amount
Beginning Balance                                                                 $650.04
Deposits and Additions                                                                 0.03
Ending Balance                                                                    $650.07
Annual Percentage Yield Earned This Period                                           0.05%
Interest Paid This Period                                                            $0.03
Interest Paid Year-to-Date                                                           $0.07
The monthly service fee for this account was waived as an added feature of Chase Private Client Checking account.




                                                                                                                                                                                             10017790606000000066
Transaction Detail
 Date               Description                                                                                                                               Amount               Balance
03/31               Interest Payment                                                                                                                             0.03               650.07
                    Ending Balance                                                                                                                                                $650.07

You earned a higher interest rate on your Chase Private Client Savings account during this statement period because you had a qualifying Chase Private Client Checking account.
Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 98 of 216 PageID #: 1692




                                                                 March 1, 2014 through March 31, 2014
                                                                  Primary Account:000000466215451




                            This Page Intentionally Left Blank
                           Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 99 of 216 PageID #: 1693




    JPMorgan Chase Bank, N.A.                                                          April 1, 2014 through April 30, 2014
    Northeast Market
    P O Box 659754                                                                     Primary Account:000000466215451
    San Antonio, TX 78265 - 9754
                                                                       Customer Service Information
                                                                      WebSite: Chase.com                      Service Center: 1-888-994-5626
                                                                      Deaf and Hard of Hearing: 1-800-242-7383
    BERNARD S BLACK
    2829 SHERIDAN PL
    EVANSTON IL 60201-1725




                                                                                                                                               00016930601000000026
Consolidated Account Summary
Assets                                                                        Prior
                                                                             Period
                                                                                                      This
                                                                                                    Period
                                                                                                                             Change
                                                                                                                            In Value

Checking

Chase Private Client Checking 000000466215451                            $347,004.84            $517,982.44               $170,977.60

Chase Private Client Checking 000000192865372                               2,584.91               4,084.94                  1,500.03

Chase Private Client Checking 000000230008228                               1,559.09               1,559.10                      0.01

Total                                                                  $351,148.84            $523,626.48               $172,477.64
                                               Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 100 of 216 PageID #:
                                                                                   1694




                                                                                                                                                                         April 1, 2014 through April 30, 2014
                                                                                                                                                                         Primary Account:000000466215451




Billing Rights Summary

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR BILL                                                                                IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:
If you think your bill is wrong, or if you need more information about a transaction on your bill, write us on a separate     Telephone or write the bank (Consumer phone # and address on front of statement) if you think your statement is wrong,
sheet of paper at the address listed on the front of your statement as soon as possible. We must hear from you no later       or if you need more information about a transaction listed on the statement or receipt. We must hear from you no later
than 60 days after we sent you the first bill on which the error or problem appeared. You can telephone us, but doing so      than 60 days after we sent you the first statement on which the problem or error appeared.
will not preserve your rights.
                                                                                                                              Be prepared to give us the following information:
In your letter, give us the following information:                                                                             • your name and account number
 • your name and account number                                                                                                • the dollar amount of the suspected error
 • the dollar amount of the suspected error                                                                                    • a description of the error or transfer you are unsure of, why you believe it is an error, or why you need more
 • describe the error and explain, if you can, why you believe there is an error; if you need more information describe the       information
    item you are unsure of
 • your signature and the date                                                                                                We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20
                                                                                                                              business days for new accounts) to do this, we will credit your account for the amount you think is in error so that you
You do not have to pay any amount in question while we are investigating, but you are still obligated to pay the parts of     will have use of the money during the time it takes us to complete our investigation
your bill; that are not in question. While we investigate your question, we cannot report you as delinquent or take any
action to collect the amount you question.
                                                                                                                              IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSFERS:
SPECIAL RULE FOR CREDIT CARD PURCHASES                                                                                        Contact the bank immediately if your statement is incorrect or if you need more information about any non-electronic
                                                                                                                              transactions (checks or deposits) on this statement. If any such error appears, we must hear from you no later than 30
                                                                                                                              days after the statement was made available to you. For more complete details, see the Account Rules & Regulation that
If you have a problem with the quality of goods or services that you purchase with a credit card and you have tried in
                                                                                                                              govern your account at the bank.
good faith to correct the problem with the merchant, you may not have to pay the remaining amount due on the goods
or services. You have this protection only when the purchase price was more than $50 and the purchase was made in
your home state or within 100 miles of your mailing address. (If we own or operate the merchant, or if we mailed you the
advertisement for the property or services, all purchases are covered regardless of amount or location of purchase.)




           Member FDIC
                                        Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 101 of 216 PageID #:
                                                                            1695




                                                                                                                                                     April 1, 2014 through April 30, 2014
                                                                                                                                                     Primary Account:000000466215451




Consolidated Account Summary (continued)
                                                                                                                                     Prior                             This                    Change
Savings                                                                                                                             Period                           Period                   In Value

Chase Private Client Savings 000003011197612                                                                                        650.07                            650.10                        0.03

Chase Private Client Savings 000003011197810                                                                                        650.07                            650.10                        0.03

Total                                                                                                                          $1,300.14                         $1,300.20                        $0.06

Investments                                                                                                                  Prior Period                      This Period                   Change In
                                                                                                                             Market Value                     Market Value                 Market Value




                                                                                                                                                                                                                10016930602000000066
        Investment accounts and insurance products are: Not a Deposit * Not FDIC Insured * Not Insured by any Federal Government Agency * Not Guaranteed by the Bank * May Go Down In Value.

* Please review the important disclosures following the Consolidated Account Summary.

Chase Investment Account ****************7771 as of 03/31/14                                                                  1,393,135.00                      1,434,772.00                   41,637.00

Total                                                                                                                     $1,393,135.00                     $1,434,772.00                   $41,637.00

Total Assets                                                                                                              $1,745,583.98                     $1,959,698.68                  $214,114.70

All Summary Balances shown here are as of April 30, 2014 unless otherwise stated. For details of your retirement accounts, credit accounts or securities accounts,                  you will receive separate
statements. Balance summary information for annuities is provided by the issuing insurance companies and believed to be reliable without guarantee of its completeness or accuracy.

Securities and investment advisory services are offered through J.P. Morgan Securities LLC. (JPMS). JPMS, a member of FINRA, NYSE and SIPC, is an affiliate of JPMorgan Chase Bank, N.A.
                                Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 102 of 216 PageID #:
                                                                    1696




                                                                                                                         April 1, 2014 through April 30, 2014
Chase Private Client Checking                                                                                            Primary Account:000000466215451
000000466215451
BERNARD S BLACK

Checking Account Summary
                                                                              Amount
Beginning Balance                                                       $347,004.84
Deposits and Additions                                                     188,927.60
Checks Paid                                                                 - 9,100.00
ATM & Debit Card Withdrawals                                                - 1,500.00
Electronic Withdrawals                                                      - 7,350.00
Ending Balance                                                          $517,982.44
Annual Percentage Yield Earned This Period                                      0.01%
Interest Paid This Period                                                       $3.53
Interest Paid Year-to-Date                                                     $10.90

Deposits and Additions
Date              Description                                                                                                                                                         Amount

                  Fedwire Credit Via: 1St Century Bank, NA/122243761 B/O: Glancy Binkow & Goldberg Los Angeles, CA 900670000 Ref: Chase Nyc/Ctr/Bnf=Bernard S Black Evanston,
04/16                                                                                                                                                                             $187,520.00
                  IL 602011725/Ac-000000004662 Rfb=O/B 1St Century Obi=Wellfargos Invoice 2014 12 April For Cimad: 0416Qmgft003002443 Trn: 5658009106Ff
04/21             Deposit     664222168                                                                                                                                              1,404.07
04/30             Interest Payment                                                                                                                                                       3.53

Total Deposits and Additions                                                                                                                                                    $188,927.60




 Checks Paid
 Check                                               Date
 Number                                              Paid                              Amount
 154                                                04/23                             $3,000.00
 163 *                                              04/28                              1,900.00
 164                                                04/24                              4,200.00
 Total Checks Paid                                                                $9,100.00
                                         Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 103 of 216 PageID #:
                                                                             1697




                                                                                                                                                           April 1, 2014 through April 30, 2014
                                                                                                                                                           Primary Account:000000466215451




* Checks may not appear on your bank statement because they have not yet cleared or appeared on a previous statement. Checks that cleared as an electronic withdrawal will be listed in the Electronic Withdrawals section of the
statement. All checks included in the Checks Paid section are viewable as images on Chase.com.



ATM & Debit Card Withdrawals
Date                 Description                                                                                                                                                                                                Amount
04/25                ATM Withdrawal            04/25 3200 E Airfield DR Dallas TX Card 1215                                                                                                                                    $500.00
04/29                Card Purchase           04/28 Wellsfargocreditcardt 111-222-3333 PA Card 1215                                                                                                                             1,000.00
Total ATM & Debit Card Withdrawals                                                                                                                                                                                          $1,500.00




                                                                                                                                                                                                                                          10016930603000000066
Electronic Withdrawals
Date                 Description                                                                                                                                                                                               Amount
04/01                Online Transfer To Chk ...9880 Transaction#: 3839421592                                                                                                                                                  $825.00
04/03                Online Transfer To Chk ...9880 Transaction#: 3842903765                                                                                                                                                     50.00
04/04                Online Transfer To Chk ...9880 Transaction#: 3847127457                                                                                                                                                    250.00
04/07                Online Transfer To Chk ...0272 Transaction#: 3792719121                                                                                                                                                    800.00
04/09                Online Transfer To Chk ...9880 Transaction#: 3854271165                                                                                                                                                     75.00
04/14                Online Transfer To Chk ...9880 Transaction#: 3861923053                                                                                                                                                    100.00
04/21                Online Transfer To Chk ...9880 Transaction#: 3874015758                                                                                                                                                    100.00
04/24                Check # 0165     Chase        Check Pymt       Arc ID: 9200602070                                                                                                                                        5,000.00
04/28                Online Transfer To Chk ...9880 Transaction#: 3885256947                                                                                                                                                     50.00
04/28                Online Transfer To Chk ...9880 Transaction#: 3888662392                                                                                                                                                    100.00
Total Electronic Withdrawals                                                                                                                                                                                               $7,350.00
                                Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 104 of 216 PageID #:
                                                                    1698




                                                                                       April 1, 2014 through April 30, 2014
Chase Private Client Checking                                                          Primary Account:000000466215451
000000192865372
BERNARD S BLACK

Checking Account Summary
                                                                           Amount
Beginning Balance                                                       $2,584.91
Deposits and Additions                                                     2,505.03
ATM & Debit Card Withdrawals                                             - 1,005.00
Ending Balance                                                          $4,084.94
Annual Percentage Yield Earned This Period                                   0.01%
Interest Paid This Period                                                    $0.03
Interest Paid Year-to-Date                                                   $0.08

Deposits and Additions
Date              Description                                                                                                    Amount

04/01             Transfer From Chk Xxxxx6179                                                                                    $500.00
04/08             Transfer From Chk Xxxxx6179                                                                                     500.00
04/15             Transfer From Chk Xxxxx6179                                                                                     500.00
04/21             ATM Surcharge Refund 04/20 155 Howard Ave Brooklyn NY Card 4755                                                   1.75
04/21             ATM Surcharge Refund 04/21 1381 Atlantic Ave Brooklyn NY Card 4755                                                1.50
04/22             Transfer From Chk Xxxxx6179                                                                                     500.00
04/28             ATM Surcharge Refund 04/27 263 Nostrand Ave Brooklyn NY Card 4755                                                 1.75
04/29             Transfer From Chk Xxxxx6179                                                                                     500.00
04/30             Interest Payment                                                                                                  0.03

Total Deposits and Additions                                                                                                  $2,505.03
                            Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 105 of 216 PageID #:
                                                                1699




                                                                                    April 1, 2014 through April 30, 2014
                                                                                    Primary Account:000000466215451




ATM & Debit Card Withdrawals
Date         Description                                                                                                      Amount
04/10        ATM Withdrawal     04/10 2110 Ralph Ave Brooklyn NY Card 4755                                                    $500.00
04/21        Non-Chase ATM Withdraw 04/20 155 Howard Ave Brooklyn NY Card 4755                                                 201.75
04/21        Non-Chase ATM Withdraw 04/21 1381 Atlantic Ave Brooklyn NY Card 4755                                              101.50
04/28        Non-Chase ATM Withdraw 04/27 263 Nostrand Ave Brooklyn NY Card 4755                                               201.75
Total ATM & Debit Card Withdrawals                                                                                         $1,005.00




                                                                                                                                        10016930604000000066
                                 Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 106 of 216 PageID #:
                                                                     1700




                                                                                       April 1, 2014 through April 30, 2014
Chase Private Client Checking                                                          Primary Account:000000466215451
000000230008228
BERNARD S BLACK

Checking Account Summary
                                                              Amount
Beginning Balance                                          $1,559.09
Deposits and Additions                                           0.01
Ending Balance                                             $1,559.10
Annual Percentage Yield Earned This Period                      0.01%
Interest Paid This Period                                       $0.01
Interest Paid Year-to-Date                                      $0.04

Deposits and Additions
Date               Description                                                                                                Amount

04/30              Interest Payment                                                                                            $0.01

Total Deposits and Additions                                                                                                  $0.01
                                  Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 107 of 216 PageID #:
                                                                      1701




                                                                                                                                  April 1, 2014 through April 30, 2014
Chase Private Client Savings                                                                                                      Primary Account:000000466215451
000003011197612
JACOB LITVAK BLACK
BY BERNARD S BLACK IUTMA

Savings Account Summary
                                                                                    Amount
Beginning Balance                                                                 $650.07
Deposits and Additions                                                                 0.03
Ending Balance                                                                    $650.10
Annual Percentage Yield Earned This Period                                           0.06%
Interest Paid This Period                                                            $0.03
Interest Paid Year-to-Date                                                           $0.10
The monthly service fee for this account was waived as an added feature of Chase Private Client Checking account.




                                                                                                                                                                                             10016930605000000066
Transaction Detail
 Date               Description                                                                                                                               Amount               Balance
04/30               Interest Payment                                                                                                                             0.03               650.10
                    Ending Balance                                                                                                                                                $650.10

You earned a higher interest rate on your Chase Private Client Savings account during this statement period because you had a qualifying Chase Private Client Checking account.
                                  Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 108 of 216 PageID #:
                                                                      1702




                                                                                                                                  April 1, 2014 through April 30, 2014
Chase Private Client Savings                                                                                                      Primary Account:000000466215451
000003011197810
DANIEL LITVAK BLACK
BY BERNARD S BLACK IUTMA

Savings Account Summary
                                                                                    Amount
Beginning Balance                                                                 $650.07
Deposits and Additions                                                                 0.03
Ending Balance                                                                    $650.10
Annual Percentage Yield Earned This Period                                           0.06%
Interest Paid This Period                                                            $0.03
Interest Paid Year-to-Date                                                           $0.10
The monthly service fee for this account was waived as an added feature of Chase Private Client Checking account.




Transaction Detail
 Date               Description                                                                                                                               Amount               Balance
04/30               Interest Payment                                                                                                                             0.03               650.10
                    Ending Balance                                                                                                                                                $650.10

You earned a higher interest rate on your Chase Private Client Savings account during this statement period because you had a qualifying Chase Private Client Checking account.
                             Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 109 of 216 PageID #:
                                                                 1703




                                                                                                                April 1, 2014 through April 30, 2014
                                                                                                                Primary Account:000000466215451




                                 Important Information about your Chase checking account, including Overdraft
                                                 Protection and Chase Debit Card Coverage SM
This message describes standard overdraft practices that come with Chase checking accounts. The fees described are not charged on your Chase Private Client
Checking account. Please contact your Private Client Banker with questions.

What You Need to Know About Overdrafts and Overdraft Fees
An overdraft occurs when you do not have enough money in your account to cover a transaction, but we pay it anyway. We can cover your overdrafts in two different
ways:

    1.   We have standard overdraft practices that come with your account.
    2.   We also offer overdraft protection plans, such as a link to a Chase savings or credit card account, which may be less expensive than our standard overdraft
         practices. To learn more, ask us about these plans.




                                                                                                                                                                        10016930606000000066
This notice explains our standard overdraft practices.

What are the standard overdraft practices that come with my account?
We do authorize and pay overdrafts for the following types of transactions:
   ·    Checks and other transactions made using your checking account number
   ·    Recurring debit card transactions

We do not authorize and pay overdrafts for the following types of transactions, unless you ask us to (see
below):
    ·   Everyday debit card transactions

We pay overdrafts at our discretion, which means we do not guarantee that we will always authorize and pay any type of transaction. If we do not authorize and pay an
overdraft, your transaction will be declined.

What fees will I be charged if Chase pays my overdraft?
Under our standard overdraft practices:
   ·    We will charge you an Insufficient Funds Fee of $34 each time we pay an overdraft, unless your account is overdrawn by $5 or less or if your account is
        overdrawn by any item that is $5 or less.
   ·    We won’t charge you more than three Insufficient Funds Fees per day.
   ·    Also, each time your account is overdrawn for five consecutive business days, we will charge you an additional $15 Extended Overdraft Fee.

* Important Information for you
    ·   If you have a Chase Private Client Checking      account, the $34 fee will not be charged. If your Chase Private Client Checking account is overdrawn for 5
        consecutive business days, you will not be charged the additional $15 mentioned above.
    ·   If you have a Chase Premier Platinum Checking        account, the $34 fee will not be charged if you have had 4 or fewer overdraft occurrences in the current
        month plus the previous 12 months on your Chase Premier Platinum Checking account. However, the $34 fee will be charged for each item we pay after the 4
        overdraft occurrences for that account. There is a 3-per-day limit on the above $34 fee we can charge you for overdrawing your account. If your Chase Premier
        Platinum Checking account is overdrawn for 5 consecutive business days, you will not be charged the additional $15 mentioned above.
    ·   If you have any other checking account(s) other than Chase Premier Platinum Checking and/or Chase Private Client Checking, standard overdraft fees apply.
Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 110 of 216 PageID #:
                                    1704




                                                               April 1, 2014 through April 30, 2014
                                                               Primary Account:000000466215451




                          This Page Intentionally Left Blank
                               Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 111 of 216 PageID #:
                                                                   1705




    JPMorgan Chase Bank, N.A.                                                            May 1, 2014 through May 30, 2014
    Northeast Market
    P O Box 659754                                                                       Primary Account:000000466215451
    San Antonio, TX 78265 - 9754
                                                                        Customer Service Information
                                                                        WebSite: Chase.com                     Service Center: 1-888-994-5626
                                                                        Deaf and Hard of Hearing: 1-800-242-7383
    BERNARD S BLACK
    2829 SHERIDAN PL
    EVANSTON IL 60201-1725




                                                                                                                                                00017800601000000026
Consolidated Account Summary
Assets                                                                          Prior
                                                                               Period
                                                                                                       This
                                                                                                     Period
                                                                                                                               Change
                                                                                                                              In Value

Checking

Chase Private Client Checking 000000466215451                              $517,982.44           $478,941.39                -$39,041.05

Chase Private Client Checking 000000192865372                                 4,084.94              1,284.96                  -2,799.98

Chase Private Client Checking 000000230008228                                 1,559.10              1,559.11                       0.01

Total                                                                    $523,626.48           $481,785.46                -$41,841.02
                                               Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 112 of 216 PageID #:
                                                                                   1706




                                                                                                                                                                         May 1, 2014 through May 30, 2014
                                                                                                                                                                         Primary Account:000000466215451




Billing Rights Summary

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR BILL                                                                                IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:
If you think your bill is wrong, or if you need more information about a transaction on your bill, write us on a separate     Telephone or write the bank (Consumer phone # and address on front of statement) if you think your statement is wrong,
sheet of paper at the address listed on the front of your statement as soon as possible. We must hear from you no later       or if you need more information about a transaction listed on the statement or receipt. We must hear from you no later
than 60 days after we sent you the first bill on which the error or problem appeared. You can telephone us, but doing so      than 60 days after we sent you the first statement on which the problem or error appeared.
will not preserve your rights.
                                                                                                                              Be prepared to give us the following information:
In your letter, give us the following information:                                                                             • your name and account number
 • your name and account number                                                                                                • the dollar amount of the suspected error
 • the dollar amount of the suspected error                                                                                    • a description of the error or transfer you are unsure of, why you believe it is an error, or why you need more
 • describe the error and explain, if you can, why you believe there is an error; if you need more information describe the       information
    item you are unsure of
 • your signature and the date                                                                                                We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20
                                                                                                                              business days for new accounts) to do this, we will credit your account for the amount you think is in error so that you
You do not have to pay any amount in question while we are investigating, but you are still obligated to pay the parts of     will have use of the money during the time it takes us to complete our investigation
your bill; that are not in question. While we investigate your question, we cannot report you as delinquent or take any
action to collect the amount you question.
                                                                                                                              IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSFERS:
SPECIAL RULE FOR CREDIT CARD PURCHASES                                                                                        Contact the bank immediately if your statement is incorrect or if you need more information about any non-electronic
                                                                                                                              transactions (checks or deposits) on this statement. If any such error appears, we must hear from you no later than 30
                                                                                                                              days after the statement was made available to you. For more complete details, see the Account Rules & Regulation that
If you have a problem with the quality of goods or services that you purchase with a credit card and you have tried in
                                                                                                                              govern your account at the bank.
good faith to correct the problem with the merchant, you may not have to pay the remaining amount due on the goods
or services. You have this protection only when the purchase price was more than $50 and the purchase was made in
your home state or within 100 miles of your mailing address. (If we own or operate the merchant, or if we mailed you the
advertisement for the property or services, all purchases are covered regardless of amount or location of purchase.)




           Member FDIC
                                        Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 113 of 216 PageID #:
                                                                            1707




                                                                                                                                                     May 1, 2014 through May 30, 2014
                                                                                                                                                     Primary Account:000000466215451




Consolidated Account Summary (continued)
                                                                                                                                     Prior                             This                    Change
Savings                                                                                                                             Period                           Period                   In Value

Chase Private Client Savings 000003011197612                                                                                        650.10                            650.13                        0.03

Chase Private Client Savings 000003011197810                                                                                        650.10                            650.13                        0.03

Chase Private Client Savings 000003091656610                                                                                           0.00                           100.00                     100.00

Total                                                                                                                          $1,300.20                         $1,400.26                     $100.06




                                                                                                                                                                                                              10017800602000000066
Investments                                                                                                                  Prior Period                      This Period                   Change In
                                                                                                                             Market Value                     Market Value                 Market Value


        Investment accounts and insurance products are: Not a Deposit * Not FDIC Insured * Not Insured by any Federal Government Agency * Not Guaranteed by the Bank * May Go Down In Value.

* Please review the important disclosures following the Consolidated Account Summary.

Chase Investment Account ****************7771 as of 04/30/14                                                                  1,434,772.00                      1,441,137.00                    6,365.00

Total                                                                                                                     $1,434,772.00                     $1,441,137.00                    $6,365.00

Total Assets                                                                                                              $1,959,698.68                     $1,924,322.72                  -$35,375.96

All Summary Balances shown here are as of May 30, 2014 unless otherwise stated. For details of your retirement accounts, credit accounts or securities accounts,                  you will receive separate
statements. Balance summary information for annuities is provided by the issuing insurance companies and believed to be reliable without guarantee of its completeness or accuracy.

Securities and investment advisory services are offered through J.P. Morgan Securities LLC. (JPMS). JPMS, a member of FINRA, NYSE and SIPC, is an affiliate of JPMorgan Chase Bank, N.A.
                                Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 114 of 216 PageID #:
                                                                    1708




                                                                                      May 1, 2014 through May 30, 2014
Chase Private Client Checking                                                         Primary Account:000000466215451
000000466215451
BERNARD S BLACK

Checking Account Summary
                                                              Amount
Beginning Balance                                       $517,982.44
Deposits and Additions                                           3.95
Checks Paid                                               - 22,545.00
Electronic Withdrawals                                    - 16,000.00
Other Withdrawals, Fees & Charges                            - 500.00
Ending Balance                                          $478,941.39
Annual Percentage Yield Earned This Period                      0.01%
Interest Paid This Period                                       $3.95
Interest Paid Year-to-Date                                     $14.85

Deposits and Additions
Date              Description                                                                                            Amount

05/30             Interest Payment                                                                                        $3.95

Total Deposits and Additions                                                                                             $3.95




 Checks Paid
 Check                                       Date
 Number                                      Paid                      Amount
 166                                         05/05                    $2,295.00
 170 *                                       05/02                    10,000.00
 171                                         05/22                    10,000.00
 172                                         05/20                      250.00
 Total Checks Paid                                              $22,545.00
                                         Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 115 of 216 PageID #:
                                                                             1709




                                                                                                                                                           May 1, 2014 through May 30, 2014
                                                                                                                                                           Primary Account:000000466215451




* Checks may not appear on your bank statement because they have not yet cleared or appeared on a previous statement. Checks that cleared as an electronic withdrawal will be listed in the Electronic Withdrawals section of the
statement. All checks included in the Checks Paid section are viewable as images on Chase.com.


Electronic Withdrawals
Date                 Description                                                                                                                                                                                               Amount
05/01                Online Transfer To Chk ...9880 Transaction#: 3895929685                                                                                                                                                  $750.00
05/01                Check # 0169     Citicard Payment Check Pymt      Arc ID: 1460358360                                                                                                                                    11,000.00
05/01                Check # 0168     Citicard Payment Check Pymt      Arc ID: 1460358360                                                                                                                                     2,000.00
05/01                Check # 0167     American Express Arc Pmt        Arc ID: 9116891001                                                                                                                                      1,000.00
05/05                Online Transfer To Chk ...9880 Transaction#: 3885256955                                                                                                                                                     50.00




                                                                                                                                                                                                                                         10017800603000000066
05/07                Online Transfer To Chk ...0272 Transaction#: 3850166290                                                                                                                                                    800.00
05/12                Online Transfer To Chk ...9880 Transaction#: 3903681156                                                                                                                                                     50.00
05/14                Transfer To Sav Xxxxxx6610                                                                                                                                                                                 100.00
05/15                Online Transfer To Chk ...9880 Transaction#: 3922801807                                                                                                                                                     50.00
05/19                Online Transfer To Chk ...9880 Transaction#: 3916099046                                                                                                                                                     50.00
05/22                Online Transfer To Chk ...9880 Transaction#: 3935494020                                                                                                                                                    100.00
05/23                Online Transfer To Chk ...9880 Transaction#: 3929120127                                                                                                                                                     50.00
Total Electronic Withdrawals                                                                                                                                                                                             $16,000.00


Other Withdrawals, Fees & Charges
Date                 Description                                                                                                                                                                                                Amount

05/12                Withdrawal                                                                                                                                                                                                $500.00
Total Other Withdrawals, Fees & Charges                                                                                                                                                                                       $500.00
                                Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 116 of 216 PageID #:
                                                                    1710




                                                                                             May 1, 2014 through May 30, 2014
Chase Private Client Checking                                                                Primary Account:000000466215451
000000192865372
BERNARD S BLACK

Checking Account Summary
                                                                            Amount
Beginning Balance                                                       $4,084.94
Deposits and Additions                                                      2,009.52
ATM & Debit Card Withdrawals                                              - 4,809.50
Ending Balance                                                          $1,284.96
Annual Percentage Yield Earned This Period                                   0.01%
Interest Paid This Period                                                    $0.02
Interest Paid Year-to-Date                                                   $0.10

Deposits and Additions
Date              Description                                                                                                      Amount

05/06             Transfer From Chk Xxxxx6179                                                                                      $500.00
05/12             ATM Surcharge Refund 05/11 155 Howard Ave Brooklyn NY Card 4755                                                     1.75
05/13             Transfer From Chk Xxxxx6179                                                                                       500.00
05/15             ATM Surcharge Refund 05/15 Lga Term C Depart Usair Flushing NY Card 4755                                            3.00
05/20             Transfer From Chk Xxxxx6179                                                                                       500.00
05/21             ATM Surcharge Refund 05/21 1398 Fulton St Brooklyn NY Card 4755                                                     3.00
05/21             ATM Surcharge Refund 05/21 2185 Pacific Street, Brooklyn NY Card 4755                                               1.75
05/27             Transfer From Chk Xxxxx6179                                                                                       500.00
05/30             Interest Payment                                                                                                    0.02

Total Deposits and Additions                                                                                                    $2,009.52
                            Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 117 of 216 PageID #:
                                                                1711




                                                                                          May 1, 2014 through May 30, 2014
                                                                                          Primary Account:000000466215451




ATM & Debit Card Withdrawals
Date         Description                                                                                                        Amount
05/05        ATM Withdrawal     05/04 1380 Fulton St Brooklyn NY Card 4755                                                      $500.00
05/06        ATM Withdrawal     05/06 2102 Linden Blvd Brooklyn NY Card 4755                                                     450.00
05/12        Non-Chase ATM Withdraw 05/11 155 Howard Ave Brooklyn NY Card 4755                                                   101.75
05/12        ATM Withdrawal     05/12 611 Avenue of The Americ New York NY Card 4755                                             400.00
05/13        ATM Withdrawal     05/13 1380 Fulton St Brooklyn NY Card 4755                                                       500.00
05/15        Non-Chase ATM Withdraw 05/15 Lga Term C Depart Usair Flushing NY Card 4755                                          203.00




                                                                                                                                          10017800604000000066
05/16        ATM Withdrawal     05/16 12 Graham Ave Brooklyn NY Card 4755                                                        500.00
05/19        ATM Withdrawal     05/19 2102 Linden Blvd Brooklyn NY Card 4755                                                     450.00
05/21        Non-Chase ATM Withdraw 05/21 1398 Fulton St Brooklyn NY Card 4755                                                   303.00
05/21        Non-Chase ATM Withdraw 05/21 2185 Pacific Street, Brooklyn NY Card 4755                                             101.75
05/23        ATM Withdrawal     05/23 611 Avenue of The Americ New York NY Card 4755                                             300.00
05/27        ATM Withdrawal     05/26 1380 Fulton St Brooklyn NY Card 4755                                                       500.00
05/30        ATM Withdrawal     05/30 390 Court St Brooklyn NY Card 4755                                                         500.00
Total ATM & Debit Card Withdrawals                                                                                           $4,809.50
                                 Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 118 of 216 PageID #:
                                                                     1712




                                                                                       May 1, 2014 through May 30, 2014
Chase Private Client Checking                                                          Primary Account:000000466215451
000000230008228
BERNARD S BLACK

Checking Account Summary
                                                              Amount
Beginning Balance                                          $1,559.10
Deposits and Additions                                           0.01
Ending Balance                                             $1,559.11
Annual Percentage Yield Earned This Period                      0.01%
Interest Paid This Period                                       $0.01
Interest Paid Year-to-Date                                      $0.05

Deposits and Additions
Date               Description                                                                                            Amount

05/30              Interest Payment                                                                                        $0.01

Total Deposits and Additions                                                                                              $0.01
                                  Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 119 of 216 PageID #:
                                                                      1713




                                                                                                                                  May 1, 2014 through May 30, 2014
Chase Private Client Savings                                                                                                      Primary Account:000000466215451
000003011197612
JACOB LITVAK BLACK
BY BERNARD S BLACK IUTMA

Savings Account Summary
                                                                                    Amount
Beginning Balance                                                                 $650.10
Deposits and Additions                                                                 0.03
Ending Balance                                                                    $650.13
Annual Percentage Yield Earned This Period                                           0.06%
Interest Paid This Period                                                            $0.03
Interest Paid Year-to-Date                                                           $0.13
The monthly service fee for this account was waived as an added feature of Chase Private Client Checking account.




                                                                                                                                                                                             10017800605000000066
Transaction Detail
 Date               Description                                                                                                                               Amount               Balance
05/30               Interest Payment                                                                                                                             0.03               650.13
                    Ending Balance                                                                                                                                                $650.13

You earned a higher interest rate on your Chase Private Client Savings account during this statement period because you had a qualifying Chase Private Client Checking account.
                                  Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 120 of 216 PageID #:
                                                                      1714




                                                                                                                                  May 1, 2014 through May 30, 2014
Chase Private Client Savings                                                                                                      Primary Account:000000466215451
000003011197810
DANIEL LITVAK BLACK
BY BERNARD S BLACK IUTMA

Savings Account Summary
                                                                                    Amount
Beginning Balance                                                                 $650.10
Deposits and Additions                                                                 0.03
Ending Balance                                                                    $650.13
Annual Percentage Yield Earned This Period                                           0.06%
Interest Paid This Period                                                            $0.03
Interest Paid Year-to-Date                                                           $0.13
The monthly service fee for this account was waived as an added feature of Chase Private Client Checking account.




Transaction Detail
 Date               Description                                                                                                                               Amount               Balance
05/30               Interest Payment                                                                                                                             0.03               650.13
                    Ending Balance                                                                                                                                                $650.13

You earned a higher interest rate on your Chase Private Client Savings account during this statement period because you had a qualifying Chase Private Client Checking account.
                                   Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 121 of 216 PageID #:
                                                                       1715




                                                                                                                                       May 1, 2014 through May 30, 2014
Chase Private Client Savings                                                                                                           Primary Account:000000466215451
000003091656610
BERNARD S BLACK

Savings Account Summary
                                                                                       Amount
Beginning Balanceas of 05/14/14                                                         $0.00
Deposits and Additions                                                                  100.00
Ending Balance                                                                       $100.00

You could earn an even higher interest rate on your Chase Private Client Savings account if you link it to a qualifying checking account. Visit any of our branches for details or call us at the telephone
number on your statement.




Transaction Detail




                                                                                                                                                                                                                       10017800606000000066
 Date                Description                                                                                                                                     Amount                               Balance
05/14                Transfer From Chk Xxxxx5451                                                                                                                     100.00                                   100.00
                     Ending Balance                                                                                                                                                                     $100.00
Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 122 of 216 PageID #:
                                    1716




                                                               May 1, 2014 through May 30, 2014
                                                               Primary Account:000000466215451




                          This Page Intentionally Left Blank
                               Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 123 of 216 PageID #:
                                                                   1717




    JPMorgan Chase Bank, N.A.                                                            May 31, 2014 through June 30, 2014
    Northeast Market
    P O Box 659754                                                                       Primary Account:000000466215451
    San Antonio, TX 78265 - 9754
                                                                        Customer Service Information
                                                                        WebSite: Chase.com                     Service Center: 1-888-994-5626
                                                                        Deaf and Hard of Hearing: 1-800-242-7383
    BERNARD S BLACK
    2829 SHERIDAN PL
    EVANSTON IL 60201-1725




                                                                                                                                                00017690601000000026
Consolidated Account Summary
Assets                                                                          Prior
                                                                               Period
                                                                                                       This
                                                                                                     Period
                                                                                                                               Change
                                                                                                                              In Value

Checking

Chase Private Client Checking 000000466215451                              $478,941.39           $447,057.29                -$31,884.10

Chase Private Client Checking 000000192865372                                 1,284.96                478.97                    -805.99

Chase Private Client Checking 000000230008228                                 1,559.11              2,059.12                    500.01

Total                                                                    $481,785.46           $449,595.38                -$32,190.08
                                               Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 124 of 216 PageID #:
                                                                                   1718




                                                                                                                                                                         May 31, 2014 through June 30, 2014
                                                                                                                                                                         Primary Account:000000466215451




Billing Rights Summary

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR BILL                                                                                IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:
If you think your bill is wrong, or if you need more information about a transaction on your bill, write us on a separate     Telephone or write the bank (Consumer phone # and address on front of statement) if you think your statement is wrong,
sheet of paper at the address listed on the front of your statement as soon as possible. We must hear from you no later       or if you need more information about a transaction listed on the statement or receipt. We must hear from you no later
than 60 days after we sent you the first bill on which the error or problem appeared. You can telephone us, but doing so      than 60 days after we sent you the first statement on which the problem or error appeared.
will not preserve your rights.
                                                                                                                              Be prepared to give us the following information:
In your letter, give us the following information:                                                                             • your name and account number
 • your name and account number                                                                                                • the dollar amount of the suspected error
 • the dollar amount of the suspected error                                                                                    • a description of the error or transfer you are unsure of, why you believe it is an error, or why you need more
 • describe the error and explain, if you can, why you believe there is an error; if you need more information describe the       information
    item you are unsure of
 • your signature and the date                                                                                                We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20
                                                                                                                              business days for new accounts) to do this, we will credit your account for the amount you think is in error so that you
You do not have to pay any amount in question while we are investigating, but you are still obligated to pay the parts of     will have use of the money during the time it takes us to complete our investigation
your bill; that are not in question. While we investigate your question, we cannot report you as delinquent or take any
action to collect the amount you question.
                                                                                                                              IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSFERS:
SPECIAL RULE FOR CREDIT CARD PURCHASES                                                                                        Contact the bank immediately if your statement is incorrect or if you need more information about any non-electronic
                                                                                                                              transactions (checks or deposits) on this statement. If any such error appears, we must hear from you no later than 30
                                                                                                                              days after the statement was made available to you. For more complete details, see the Account Rules & Regulation that
If you have a problem with the quality of goods or services that you purchase with a credit card and you have tried in
                                                                                                                              govern your account at the bank.
good faith to correct the problem with the merchant, you may not have to pay the remaining amount due on the goods
or services. You have this protection only when the purchase price was more than $50 and the purchase was made in
your home state or within 100 miles of your mailing address. (If we own or operate the merchant, or if we mailed you the
advertisement for the property or services, all purchases are covered regardless of amount or location of purchase.)




           Member FDIC
                                        Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 125 of 216 PageID #:
                                                                            1719




                                                                                                                                                     May 31, 2014 through June 30, 2014
                                                                                                                                                     Primary Account:000000466215451




Consolidated Account Summary (continued)
                                                                                                                                     Prior                             This                    Change
Savings                                                                                                                             Period                           Period                   In Value

Chase Private Client Savings 000003011197612                                                                                        650.13                            650.15                       0.02

Chase Private Client Savings 000003011197810                                                                                        650.13                            650.15                       0.02

Chase Private Client Savings 000003091656610                                                                                        100.00                            100.00                       0.00

Total                                                                                                                          $1,400.26                         $1,400.30                       $0.04




                                                                                                                                                                                                              10017690602000000066
Investments                                                                                                                  Prior Period                      This Period                   Change In
                                                                                                                             Market Value                     Market Value                 Market Value


        Investment accounts and insurance products are: Not a Deposit * Not FDIC Insured * Not Insured by any Federal Government Agency * Not Guaranteed by the Bank * May Go Down In Value.

* Please review the important disclosures following the Consolidated Account Summary.

Chase Investment Account ****************7771 as of 05/30/14                                                                  1,441,137.00                      1,476,296.00                  35,159.00

Total                                                                                                                     $1,441,137.00                     $1,476,296.00                  $35,159.00

Total Assets                                                                                                              $1,924,322.72                     $1,927,291.68                    $2,968.96

All Summary Balances shown here are as of June 30, 2014 unless otherwise stated. For details of your retirement accounts, credit accounts or securities accounts,                 you will receive separate
statements. Balance summary information for annuities is provided by the issuing insurance companies and believed to be reliable without guarantee of its completeness or accuracy.

Securities and investment advisory services are offered through J.P. Morgan Securities LLC. (JPMS). JPMS, a member of FINRA, NYSE and SIPC, is an affiliate of JPMorgan Chase Bank, N.A.
                                Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 126 of 216 PageID #:
                                                                    1720




                                                                                      May 31, 2014 through June 30, 2014
Chase Private Client Checking                                                         Primary Account:000000466215451
000000466215451
BERNARD S BLACK

Checking Account Summary
                                                              Amount
Beginning Balance                                       $478,941.39
Deposits and Additions                                        2,285.90
Checks Paid                                               - 16,000.00
ATM & Debit Card Withdrawals                                  - 500.00
Electronic Withdrawals                                    - 16,670.00
Other Withdrawals, Fees & Charges                           - 1,000.00
Ending Balance                                          $447,057.29
Annual Percentage Yield Earned This Period                      0.01%
Interest Paid This Period                                       $3.86
Interest Paid Year-to-Date                                     $18.71

Deposits and Additions
Date              Description                                                                                                 Amount

06/03             Deposit     1363994037                                                                                     $750.00
06/30             Deposit      664222373                                                                                     1,532.04
06/30             Interest Payment                                                                                               3.86

Total Deposits and Additions                                                                                               $2,285.90




 Checks Paid
 Check                                       Date
 Number                                      Paid                      Amount
 173                                         06/20                    $6,000.00
 175 *                                       06/13                    10,000.00

 Total Checks Paid                                              $16,000.00
                                         Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 127 of 216 PageID #:
                                                                             1721




                                                                                                                                                           May 31, 2014 through June 30, 2014
                                                                                                                                                           Primary Account:000000466215451




* Checks may not appear on your bank statement because they have not yet cleared or appeared on a previous statement. Checks that cleared as an electronic withdrawal will be listed in the Electronic Withdrawals section of the
statement. All checks included in the Checks Paid section are viewable as images on Chase.com.



ATM & Debit Card Withdrawals
Date                 Description                                                                                                                                                                                                Amount
06/09                ATM Withdrawal              06/07 595 Market St San Francisco CA Card 1215                                                                                                                                 $500.00
Total ATM & Debit Card Withdrawals                                                                                                                                                                                            $500.00



Electronic Withdrawals




                                                                                                                                                                                                                                          10017690603000000066
Date                 Description                                                                                                                                                                                               Amount
06/02                Online Transfer To Chk ...9880 Transaction#: 3937023026                                                                                                                                                    $50.00
06/02                Online Transfer To Chk ...0272 Transaction#: 3956292675                                                                                                                                                  1,000.00
06/03                Online Transfer To Chk ...9880 Transaction#: 3958722069                                                                                                                                                    800.00
06/06                Online Transfer To Chk ...0272 Transaction#: 3907709924                                                                                                                                                    800.00
06/09                Online Transfer To Chk ...9880 Transaction#: 3954638732                                                                                                                                                     50.00
06/12                Check # 0174     Citicard Payment Check Pymt      Arc ID: 1460358360                                                                                                                                    10,000.00
06/13                Online Transfer To Chk ...9880 Transaction#: 3977086078                                                                                                                                                    100.00
06/16                Online Transfer To Chk ...9880 Transaction#: 3968176953                                                                                                                                                     50.00
06/23                Online Transfer To Chk ...9880 Transaction#: 3981084327                                                                                                                                                     50.00
06/24                Online Transfer To Chk ...9880 Transaction#: 3996400975                                                                                                                                                    220.00
06/25                Online Transfer To Chk ...0272 Transaction#: 3997128262                                                                                                                                                  2,500.00
06/30                Online Transfer To Chk ...9880 Transaction#: 3993209445                                                                                                                                                     50.00
06/30                Online Transfer To Chk ...9880 Transaction#: 4006740315                                                                                                                                                    500.00
06/30                Online Transfer To Chk ...8228 Transaction#: 4006741369                                                                                                                                                    500.00
Total Electronic Withdrawals                                                                                                                                                                                             $16,670.00


Other Withdrawals, Fees & Charges
Date                 Description                                                                                                                                                                                                Amount

06/03                Withdrawal                                                                                                                                                                                                $500.00
06/30                Withdrawal                                                                                                                                                                                                 500.00
Total Other Withdrawals, Fees & Charges                                                                                                                                                                                    $1,000.00
                                 Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 128 of 216 PageID #:
                                                                     1722




                                                                                       May 31, 2014 through June 30, 2014
Chase Private Client Checking                                                          Primary Account:000000466215451
000000192865372
BERNARD S BLACK

Checking Account Summary
                                                                           Amount
Beginning Balance                                                       $1,284.96
Deposits and Additions                                                     2,006.26
ATM & Debit Card Withdrawals                                             - 2,812.25
Ending Balance                                                            $478.97
Annual Percentage Yield Earned This Period                                   0.01%
Interest Paid This Period                                                    $0.01
Interest Paid Year-to-Date                                                   $0.11

Deposits and Additions
Date              Description                                                                                                  Amount

06/03             Transfer From Chk Xxxxx6179                                                                                  $500.00
06/05             ATM Surcharge Refund 06/05 1533 Broadway Brooklyn NY Card 4755                                                  2.00
06/10             Transfer From Chk Xxxxx6179                                                                                   500.00
06/12             ATM Surcharge Refund 06/12 1556 Broadway Brooklyn NY Card 4755                                                  2.50
06/17             Transfer From Chk Xxxxx6179                                                                                   500.00
06/24             Transfer From Chk Xxxxx6179                                                                                   500.00
06/30             ATM Surcharge Refund 06/30 155 Howard Ave Brooklyn NY Card 4755                                                 1.75
06/30             Interest Payment                                                                                                0.01

Total Deposits and Additions                                                                                                $2,006.26




ATM & Debit Card Withdrawals
 Date              Description                                                                                                  Amount
06/02              ATM Withdrawal     06/02 12 Graham Ave Brooklyn NY Card 4755                                                $500.00
06/05              Non-Chase ATM Withdraw 06/05 1533 Broadway Brooklyn NY Card 4755                                             202.00
06/12              Non-Chase ATM Withdraw 06/12 1556 Broadway Brooklyn NY Card 4755                                             102.50
06/18              ATM Withdrawal     06/18 3642 Flakes Mill Rd Atlanta GA Card 4755                                            500.00
                           Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 129 of 216 PageID #:
                                                               1723




                                                                                       May 31, 2014 through June 30, 2014
                                                                                       Primary Account:000000466215451




ATM & Debit Card Withdrawals (continued)
Date         Description                                                                                                       Amount
06/19        ATM Withdrawal     06/19 2608 Piedmont Rd NE Atlanta GA Card 4755                                                  500.00
06/20        ATM Withdrawal     06/20 3604 Highway 138 Se Stockbridge GA Card 4755                                              500.00
06/23        Card Purchase   06/20 Lanier Parking 11356 4048816076 GA Card 4755                                                   6.00
06/24        ATM Withdrawal     06/24 1380 Fulton St Brooklyn NY Card 4755                                                      200.00
06/27        ATM Withdrawal     06/27 611 Avenue of The Americ New York NY Card 4755                                            200.00
06/30        Non-Chase ATM Withdraw 06/30 155 Howard Ave Brooklyn NY Card 4755                                                  101.75
Total ATM & Debit Card Withdrawals                                                                                          $2,812.25




                                                                                                                                         10017690604000000066
                                 Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 130 of 216 PageID #:
                                                                     1724




                                                                                            May 31, 2014 through June 30, 2014
Chase Private Client Checking                                                               Primary Account:000000466215451
000000230008228
BERNARD S BLACK

Checking Account Summary
                                                                                  Amount
Beginning Balance                                                              $1,559.11
Deposits and Additions                                                             500.01
Ending Balance                                                                 $2,059.12
Annual Percentage Yield Earned This Period                                          0.01%
Interest Paid This Period                                                           $0.01
Interest Paid Year-to-Date                                                          $0.06

Deposits and Additions
Date               Description                                                                                                    Amount

06/30              Online Transfer From Chk ...5451 Transaction#: 4006741369                                                      $500.00
06/30              Interest Payment                                                                                                  0.01

Total Deposits and Additions                                                                                                     $500.01
                                  Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 131 of 216 PageID #:
                                                                      1725




                                                                                                                                  May 31, 2014 through June 30, 2014
Chase Private Client Savings                                                                                                      Primary Account:000000466215451
000003011197612
JACOB LITVAK BLACK
BY BERNARD S BLACK IUTMA

Savings Account Summary
                                                                                    Amount
Beginning Balance                                                                 $650.13
Deposits and Additions                                                                 0.02
Ending Balance                                                                    $650.15
Annual Percentage Yield Earned This Period                                           0.04%
Interest Paid This Period                                                            $0.02
Interest Paid Year-to-Date                                                           $0.15
The monthly service fee for this account was waived as an added feature of Chase Private Client Checking account.




                                                                                                                                                                                             10017690605000000066
Transaction Detail
 Date               Description                                                                                                                               Amount               Balance
06/30               Interest Payment                                                                                                                             0.02               650.15
                    Ending Balance                                                                                                                                                $650.15

You earned a higher interest rate on your Chase Private Client Savings account during this statement period because you had a qualifying Chase Private Client Checking account.
                                  Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 132 of 216 PageID #:
                                                                      1726




                                                                                                                                  May 31, 2014 through June 30, 2014
Chase Private Client Savings                                                                                                      Primary Account:000000466215451
000003011197810
DANIEL LITVAK BLACK
BY BERNARD S BLACK IUTMA

Savings Account Summary
                                                                                    Amount
Beginning Balance                                                                 $650.13
Deposits and Additions                                                                 0.02
Ending Balance                                                                    $650.15
Annual Percentage Yield Earned This Period                                           0.04%
Interest Paid This Period                                                            $0.02
Interest Paid Year-to-Date                                                           $0.15
The monthly service fee for this account was waived as an added feature of Chase Private Client Checking account.




Transaction Detail
 Date               Description                                                                                                                               Amount               Balance
06/30               Interest Payment                                                                                                                             0.02               650.15
                    Ending Balance                                                                                                                                                $650.15

You earned a higher interest rate on your Chase Private Client Savings account during this statement period because you had a qualifying Chase Private Client Checking account.
                                 Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 133 of 216 PageID #:
                                                                     1727




                                                                                                                                  May 31, 2014 through June 30, 2014
Chase Private Client Savings                                                                                                      Primary Account:000000466215451
000003091656610
BERNARD S BLACK

Savings Account Summary
                                                                                    Amount
Beginning Balance                                                                 $100.00
Ending Balance                                                                    $100.00

The monthly service fee for this account was waived as an added feature of Chase Private Client Checking account.




You earned a higher interest rate on your Chase Private Client Savings account during this statement period because you had a qualifying Chase Private Client Checking account.




                                                                                                                                                                                  10017690606000000066
Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 134 of 216 PageID #:
                                    1728




                                                               May 31, 2014 through June 30, 2014
                                                               Primary Account:000000466215451




                          This Page Intentionally Left Blank
                               Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 135 of 216 PageID #:
                                                                   1729




    JPMorgan Chase Bank, N.A.                                                             July 1, 2014 through July 31, 2014
    Northeast Market
    P O Box 659754                                                                       Primary Account:000000466215451
    San Antonio, TX 78265 - 9754
                                                                        Customer Service Information
                                                                        WebSite: Chase.com                      Service Center: 1-888-994-5626
                                                                        Deaf and Hard of Hearing: 1-800-242-7383
    BERNARD S BLACK
    2829 SHERIDAN PL
    EVANSTON IL 60201-1725




                                                                                                                                                 00017700601000000026
Consolidated Account Summary
Assets                                                                          Prior
                                                                               Period
                                                                                                        This
                                                                                                      Period
                                                                                                                                Change
                                                                                                                               In Value

Checking

Chase Private Client Checking 000000466215451                              $447,057.29            $390,070.69                -$56,986.60

Chase Private Client Checking 000000192865372                                   478.97               1,558.98                   1,080.01

Chase Private Client Checking 000000230008228                                 2,059.12               1,809.14                    -249.98

Total                                                                    $449,595.38            $393,438.81                -$56,156.57
                                               Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 136 of 216 PageID #:
                                                                                   1730




                                                                                                                                                                          July 1, 2014 through July 31, 2014
                                                                                                                                                                         Primary Account:000000466215451




Billing Rights Summary

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR BILL                                                                                IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:
If you think your bill is wrong, or if you need more information about a transaction on your bill, write us on a separate     Telephone or write the bank (Consumer phone # and address on front of statement) if you think your statement is wrong,
sheet of paper at the address listed on the front of your statement as soon as possible. We must hear from you no later       or if you need more information about a transaction listed on the statement or receipt. We must hear from you no later
than 60 days after we sent you the first bill on which the error or problem appeared. You can telephone us, but doing so      than 60 days after we sent you the first statement on which the problem or error appeared.
will not preserve your rights.
                                                                                                                              Be prepared to give us the following information:
In your letter, give us the following information:                                                                             • your name and account number
 • your name and account number                                                                                                • the dollar amount of the suspected error
 • the dollar amount of the suspected error                                                                                    • a description of the error or transfer you are unsure of, why you believe it is an error, or why you need more
 • describe the error and explain, if you can, why you believe there is an error; if you need more information describe the       information
    item you are unsure of
 • your signature and the date                                                                                                We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20
                                                                                                                              business days for new accounts) to do this, we will credit your account for the amount you think is in error so that you
You do not have to pay any amount in question while we are investigating, but you are still obligated to pay the parts of     will have use of the money during the time it takes us to complete our investigation
your bill; that are not in question. While we investigate your question, we cannot report you as delinquent or take any
action to collect the amount you question.
                                                                                                                              IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSFERS:
SPECIAL RULE FOR CREDIT CARD PURCHASES                                                                                        Contact the bank immediately if your statement is incorrect or if you need more information about any non-electronic
                                                                                                                              transactions (checks or deposits) on this statement. If any such error appears, we must hear from you no later than 30
                                                                                                                              days after the statement was made available to you. For more complete details, see the Account Rules & Regulation that
If you have a problem with the quality of goods or services that you purchase with a credit card and you have tried in
                                                                                                                              govern your account at the bank.
good faith to correct the problem with the merchant, you may not have to pay the remaining amount due on the goods
or services. You have this protection only when the purchase price was more than $50 and the purchase was made in
your home state or within 100 miles of your mailing address. (If we own or operate the merchant, or if we mailed you the
advertisement for the property or services, all purchases are covered regardless of amount or location of purchase.)




           Member FDIC
                                        Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 137 of 216 PageID #:
                                                                            1731




                                                                                                                                                      July 1, 2014 through July 31, 2014
                                                                                                                                                     Primary Account:000000466215451




Consolidated Account Summary (continued)
                                                                                                                                     Prior                             This                    Change
Savings                                                                                                                             Period                           Period                   In Value

Chase Private Client Savings 000003011197612                                                                                        650.15                            650.17                        0.02

Chase Private Client Savings 000003011197810                                                                                        650.15                            650.17                        0.02

Chase Private Client Savings 000003091656610                                                                                        100.00                            100.00                        0.00

Total                                                                                                                          $1,400.30                         $1,400.34                        $0.04




                                                                                                                                                                                                              10017700602000000066
Investments                                                                                                                  Prior Period                      This Period                   Change In
                                                                                                                             Market Value                     Market Value                 Market Value


        Investment accounts and insurance products are: Not a Deposit * Not FDIC Insured * Not Insured by any Federal Government Agency * Not Guaranteed by the Bank * May Go Down In Value.

* Please review the important disclosures following the Consolidated Account Summary.

Chase Investment Account ****************7771 as of 06/30/14                                                                  1,476,296.00                      1,501,773.00                   25,477.00

Total                                                                                                                     $1,476,296.00                     $1,501,773.00                  $25,477.00

Total Assets                                                                                                              $1,927,291.68                     $1,896,612.15                  -$30,679.53

All Summary Balances shown here are as of July 31, 2014 unless otherwise stated. For details of your retirement accounts, credit accounts or securities accounts,                 you will receive separate
statements. Balance summary information for annuities is provided by the issuing insurance companies and believed to be reliable without guarantee of its completeness or accuracy.

Securities and investment advisory services are offered through J.P. Morgan Securities LLC. (JPMS). JPMS, a member of FINRA, NYSE and SIPC, is an affiliate of JPMorgan Chase Bank, N.A.
                                Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 138 of 216 PageID #:
                                                                    1732




                                                                                       July 1, 2014 through July 31, 2014
Chase Private Client Checking                                                         Primary Account:000000466215451
000000466215451
BERNARD S BLACK

Checking Account Summary
                                                              Amount
Beginning Balance                                       $447,057.29
Deposits and Additions                                          253.54
Checks Paid                                               - 24,283.74
Electronic Withdrawals                                    - 24,456.40
Other Withdrawals, Fees & Charges                           - 8,500.00
Ending Balance                                          $390,070.69
Annual Percentage Yield Earned This Period                      0.01%
Interest Paid This Period                                       $3.54
Interest Paid Year-to-Date                                     $22.25

Deposits and Additions
Date              Description                                                                                                Amount

07/25             Deposit     1229018964                                                                                     $250.00
07/31             Interest Payment                                                                                              3.54

Total Deposits and Additions                                                                                                $253.54




 Checks Paid
 Check                                       Date
 Number                                      Paid                      Amount
 176                                         07/09                $10,000.00
 178 *                                       07/16                     1,500.00
 179                                         07/17                       823.74
 181 *                                       07/28                     1,960.00
 184 *                                       07/28                    10,000.00
 Total Checks Paid                                              $24,283.74
                                         Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 139 of 216 PageID #:
                                                                             1733




                                                                                                                                                            July 1, 2014 through July 31, 2014
                                                                                                                                                           Primary Account:000000466215451




* Checks may not appear on your bank statement because they have not yet cleared or appeared on a previous statement. Checks that cleared as an electronic withdrawal will be listed in the Electronic Withdrawals section of the
statement. All checks included in the Checks Paid section are viewable as images on Chase.com.


Electronic Withdrawals
Date                 Description                                                                                                                                                                                               Amount
07/03                Online Transfer To Chk ...0272 Transaction#: 4015319738                                                                                                                                                  $200.00
07/07                Online Transfer To Chk ...0272 Transaction#: 3963821966                                                                                                                                                    800.00
07/07                Check # 0177     Citicard Payment Check Pymt       Arc ID: 1460358360                                                                                                                                    9,000.00
07/07                American General Premium               PPD ID: 1250598210                                                                                                                                                  904.40
07/21                Online Transfer To Chk ...9880 Transaction#: 4043441625                                                                                                                                                    500.00




                                                                                                                                                                                                                                         10017700603000000066
07/25                Safe Deposit Box 000055 031425-7 Annual Fee                                                                                                                                                                 52.00
07/25                Check # 0183     Chase        Check Pymt       Arc ID: 9200602070                                                                                                                                        1,000.00
07/28                Check # 0180     Citicard Payment Check Pymt       Arc ID: 1460358360                                                                                                                                   11,000.00
07/28                Check # 0182     Citicard Payment Check Pymt       Arc ID: 1460358360                                                                                                                                    1,000.00
Total Electronic Withdrawals                                                                                                                                                                                             $24,456.40


Other Withdrawals, Fees & Charges
Date                 Description                                                                                                                                                                                                Amount

07/07                Withdrawal                                                                                                                                                                                              $2,000.00
07/14                Withdrawal                                                                                                                                                                                               1,000.00
07/21                Withdrawal                                                                                                                                                                                                 500.00
07/25                Withdrawal                                                                                                                                                                                               5,000.00
Total Other Withdrawals, Fees & Charges                                                                                                                                                                                    $8,500.00
                                Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 140 of 216 PageID #:
                                                                    1734




                                                                                         July 1, 2014 through July 31, 2014
Chase Private Client Checking                                                           Primary Account:000000466215451
000000192865372
BERNARD S BLACK

Checking Account Summary
                                                                          Amount
Beginning Balance                                                        $478.97
Deposits and Additions                                                    2,507.26
ATM & Debit Card Withdrawals                                            - 1,427.25
Ending Balance                                                         $1,558.98
Annual Percentage Yield Earned This Period                                  0.01%
Interest Paid This Period                                                   $0.01
Interest Paid Year-to-Date                                                  $0.12

Deposits and Additions
Date              Description                                                                                                    Amount

07/01             Transfer From Chk Xxxxx6179                                                                                    $500.00
07/02             ATM Surcharge Refund 07/02 155 Howard Ave Brooklyn NY Card 4755                                                   1.75
07/07             ATM Surcharge Refund 07/05 1610 Bushwick Ave. Brooklyn NY Card 4755                                               3.00
07/08             Transfer From Chk Xxxxx6179                                                                                     500.00
07/10             ATM Surcharge Refund 07/10 1064 Atlantic Ave Brooklyn NY Card 4755                                                2.50
07/15             Transfer From Chk Xxxxx6179                                                                                     500.00
07/22             Transfer From Chk Xxxxx6179                                                                                     500.00
07/29             Transfer From Chk Xxxxx6179                                                                                     500.00
07/31             Interest Payment                                                                                                  0.01

Total Deposits and Additions                                                                                                  $2,507.26
                           Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 141 of 216 PageID #:
                                                               1735




                                                                                      July 1, 2014 through July 31, 2014
                                                                                     Primary Account:000000466215451




ATM & Debit Card Withdrawals
Date         Description                                                                                                      Amount
07/02        Non-Chase ATM Withdraw 07/02 155 Howard Ave Brooklyn NY Card 4755                                                $101.75
07/03        ATM Withdrawal     07/03 2102 Linden Blvd Brooklyn NY Card 4755                                                   300.00
07/07        Non-Chase ATM Withdraw 07/05 1610 Bushwick Ave. Brooklyn NY Card 4755                                             203.00
07/10        Non-Chase ATM Withdraw 07/10 1064 Atlantic Ave Brooklyn NY Card 4755                                              122.50
07/11        ATM Withdrawal     07/11 1380 Fulton St Brooklyn NY Card 4755                                                     200.00
07/22        ATM Withdrawal     07/22 2110 Ralph Ave Brooklyn NY Card 4755                                                     500.00




                                                                                                                                        10017700604000000066
Total ATM & Debit Card Withdrawals                                                                                         $1,427.25
                                Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 142 of 216 PageID #:
                                                                    1736




                                                                                           July 1, 2014 through July 31, 2014
Chase Private Client Checking                                                             Primary Account:000000466215451
000000230008228
BERNARD S BLACK

Checking Account Summary
                                                                               Amount
Beginning Balance                                                           $2,059.12
Deposits and Additions                                                             0.02
Electronic Withdrawals                                                         - 250.00
Ending Balance                                                              $1,809.14
Annual Percentage Yield Earned This Period                                       0.01%
Interest Paid This Period                                                        $0.02
Interest Paid Year-to-Date                                                       $0.08

Deposits and Additions
Date              Description                                                                                                     Amount

07/31             Interest Payment                                                                                                  $0.02

Total Deposits and Additions                                                                                                       $0.02




Electronic Withdrawals
Date              Description                                                                                                    Amount
07/22             Online Transfer To Chk ...9880 Transaction#: 4047841404                                                        $150.00
07/25             Online Transfer To Chk ...9880 Transaction#: 4054303201                                                         100.00
Total Electronic Withdrawals                                                                                                    $250.00
                                  Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 143 of 216 PageID #:
                                                                      1737




                                                                                                                                   July 1, 2014 through July 31, 2014
Chase Private Client Savings                                                                                                      Primary Account:000000466215451
000003011197612
JACOB LITVAK BLACK
BY BERNARD S BLACK IUTMA

Savings Account Summary
                                                                                    Amount
Beginning Balance                                                                 $650.15
Deposits and Additions                                                                 0.02
Ending Balance                                                                    $650.17
Annual Percentage Yield Earned This Period                                           0.04%
Interest Paid This Period                                                            $0.02
Interest Paid Year-to-Date                                                           $0.17
The monthly service fee for this account was waived as an added feature of Chase Private Client Checking account.




                                                                                                                                                                                             10017700605000000066
Transaction Detail
 Date               Description                                                                                                                               Amount               Balance
07/31               Interest Payment                                                                                                                             0.02               650.17
                    Ending Balance                                                                                                                                                $650.17

You earned a higher interest rate on your Chase Private Client Savings account during this statement period because you had a qualifying Chase Private Client Checking account.
                                  Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 144 of 216 PageID #:
                                                                      1738




                                                                                                                                   July 1, 2014 through July 31, 2014
Chase Private Client Savings                                                                                                      Primary Account:000000466215451
000003011197810
DANIEL LITVAK BLACK
BY BERNARD S BLACK IUTMA

Savings Account Summary
                                                                                    Amount
Beginning Balance                                                                 $650.15
Deposits and Additions                                                                 0.02
Ending Balance                                                                    $650.17
Annual Percentage Yield Earned This Period                                           0.04%
Interest Paid This Period                                                            $0.02
Interest Paid Year-to-Date                                                           $0.17
The monthly service fee for this account was waived as an added feature of Chase Private Client Checking account.




Transaction Detail
 Date               Description                                                                                                                               Amount               Balance
07/31               Interest Payment                                                                                                                             0.02               650.17
                    Ending Balance                                                                                                                                                $650.17

You earned a higher interest rate on your Chase Private Client Savings account during this statement period because you had a qualifying Chase Private Client Checking account.
                                 Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 145 of 216 PageID #:
                                                                     1739




                                                                                                                                   July 1, 2014 through July 31, 2014
Chase Private Client Savings                                                                                                      Primary Account:000000466215451
000003091656610
BERNARD S BLACK

Savings Account Summary
                                                                                    Amount
Beginning Balance                                                                 $100.00
Ending Balance                                                                    $100.00

The monthly service fee for this account was waived as an added feature of Chase Private Client Checking account.




You earned a higher interest rate on your Chase Private Client Savings account during this statement period because you had a qualifying Chase Private Client Checking account.




                                                                                                                                                                                  10017700606000000066
Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 146 of 216 PageID #:
                                    1740




                                                                July 1, 2014 through July 31, 2014
                                                               Primary Account:000000466215451




                          This Page Intentionally Left Blank
                               Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 147 of 216 PageID #:
                                                                   1741




    JPMorgan Chase Bank, N.A.                                                            August 1, 2014 through August 29, 2014
    Northeast Market
    P O Box 659754                                                                        Primary Account:000000466215451
    San Antonio, TX 78265 - 9754
                                                                        Customer Service Information
                                                                        WebSite: Chase.com                       Service Center: 1-888-994-5626
                                                                        Deaf and Hard of Hearing: 1-800-242-7383
    BERNARD S BLACK
    2829 SHERIDAN PL
    EVANSTON IL 60201-1725




                                                                                                                                                  00017690601000000026
Consolidated Account Summary
Assets                                                                          Prior
                                                                               Period
                                                                                                         This
                                                                                                       Period
                                                                                                                                 Change
                                                                                                                                In Value

Checking

Chase Private Client Checking 000000466215451                              $390,070.69             $369,215.50                -$20,855.19

Chase Private Client Checking 000000192865372                                 1,558.98                2,098.99                    540.01

Chase Private Client Checking 000000230008228                                 1,809.14                2,109.16                    300.02

Total                                                                    $393,438.81             $373,423.65                -$20,015.16
                                               Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 148 of 216 PageID #:
                                                                                   1742




                                                                                                                                                                      August 1, 2014 through August 29, 2014
                                                                                                                                                                       Primary Account:000000466215451




Billing Rights Summary

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR BILL                                                                                IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:
If you think your bill is wrong, or if you need more information about a transaction on your bill, write us on a separate     Telephone or write the bank (Consumer phone # and address on front of statement) if you think your statement is wrong,
sheet of paper at the address listed on the front of your statement as soon as possible. We must hear from you no later       or if you need more information about a transaction listed on the statement or receipt. We must hear from you no later
than 60 days after we sent you the first bill on which the error or problem appeared. You can telephone us, but doing so      than 60 days after we sent you the first statement on which the problem or error appeared.
will not preserve your rights.
                                                                                                                              Be prepared to give us the following information:
In your letter, give us the following information:                                                                             • your name and account number
 • your name and account number                                                                                                • the dollar amount of the suspected error
 • the dollar amount of the suspected error                                                                                    • a description of the error or transfer you are unsure of, why you believe it is an error, or why you need more
 • describe the error and explain, if you can, why you believe there is an error; if you need more information describe the       information
    item you are unsure of
 • your signature and the date                                                                                                We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20
                                                                                                                              business days for new accounts) to do this, we will credit your account for the amount you think is in error so that you
You do not have to pay any amount in question while we are investigating, but you are still obligated to pay the parts of     will have use of the money during the time it takes us to complete our investigation
your bill; that are not in question. While we investigate your question, we cannot report you as delinquent or take any
action to collect the amount you question.
                                                                                                                              IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSFERS:
SPECIAL RULE FOR CREDIT CARD PURCHASES                                                                                        Contact the bank immediately if your statement is incorrect or if you need more information about any non-electronic
                                                                                                                              transactions (checks or deposits) on this statement. If any such error appears, we must hear from you no later than 30
                                                                                                                              days after the statement was made available to you. For more complete details, see the Account Rules & Regulation that
If you have a problem with the quality of goods or services that you purchase with a credit card and you have tried in
                                                                                                                              govern your account at the bank.
good faith to correct the problem with the merchant, you may not have to pay the remaining amount due on the goods
or services. You have this protection only when the purchase price was more than $50 and the purchase was made in
your home state or within 100 miles of your mailing address. (If we own or operate the merchant, or if we mailed you the
advertisement for the property or services, all purchases are covered regardless of amount or location of purchase.)




           Member FDIC
                                        Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 149 of 216 PageID #:
                                                                            1743




                                                                                                                                                   August 1, 2014 through August 29, 2014
                                                                                                                                                    Primary Account:000000466215451




Consolidated Account Summary (continued)
                                                                                                                                     Prior                             This                    Change
Savings                                                                                                                             Period                           Period                   In Value

Chase Private Client Savings 000003011197612                                                                                        650.17                            650.19                        0.02

Chase Private Client Savings 000003011197810                                                                                        650.17                            650.19                        0.02

Chase Private Client Savings 000003091656610                                                                                        100.00                            100.00                        0.00

Total                                                                                                                          $1,400.34                         $1,400.38                        $0.04




                                                                                                                                                                                                                 10017690602000000066
Investments                                                                                                                  Prior Period                      This Period                   Change In
                                                                                                                             Market Value                     Market Value                 Market Value


        Investment accounts and insurance products are: Not a Deposit * Not FDIC Insured * Not Insured by any Federal Government Agency * Not Guaranteed by the Bank * May Go Down In Value.

* Please review the important disclosures following the Consolidated Account Summary.

Chase Investment Account ****************7771 as of 07/31/14                                                                  1,501,773.00                      1,478,617.00                  -23,156.00

Total                                                                                                                     $1,501,773.00                     $1,478,617.00                  -$23,156.00

Total Assets                                                                                                              $1,896,612.15                     $1,853,441.03                  -$43,171.12

All Summary Balances shown here are as of August 29, 2014 unless otherwise stated. For details of your retirement accounts, credit accounts or securities accounts,                           you will receive
separate statements. Balance summary information for annuities is provided by the issuing insurance companies and believed to be reliable without guarantee of its completeness or
accuracy.

Securities and investment advisory services are offered through J.P. Morgan Securities LLC. (JPMS). JPMS, a member of FINRA, NYSE and SIPC, is an affiliate of JPMorgan Chase Bank, N.A.
                                Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 150 of 216 PageID #:
                                                                    1744




                                                                                     August 1, 2014 through August 29, 2014
Chase Private Client Checking                                                         Primary Account:000000466215451
000000466215451
BERNARD S BLACK

Checking Account Summary
                                                              Amount
Beginning Balance                                       $390,070.69
Deposits and Additions                                        1,716.31
Checks Paid                                               - 10,000.00
Electronic Withdrawals                                      - 8,571.50
Other Withdrawals, Fees & Charges                           - 4,000.00
Ending Balance                                          $369,215.50
Annual Percentage Yield Earned This Period                      0.01%
Interest Paid This Period                                       $2.99
Interest Paid Year-to-Date                                     $25.24

Deposits and Additions
Date              Description                                                                                                    Amount

08/11             Deposit     664222482                                                                                        $1,713.32
08/29             Interest Payment                                                                                                  2.99

Total Deposits and Additions                                                                                                  $1,716.31




 Checks Paid
 Check                                       Date
 Number                                      Paid                      Amount
 185                                         08/25                $10,000.00
 Total Checks Paid                                              $10,000.00
                               Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 151 of 216 PageID #:
                                                                   1745




                                                                                    August 1, 2014 through August 29, 2014
                                                                                     Primary Account:000000466215451




Electronic Withdrawals
Date           Description                                                                                                      Amount
08/01          Online Transfer To Chk ...0272 Transaction#: 4020186905                                                        $1,000.00
08/04          American General Premium               PPD ID: 1250598210                                                       2,800.00
08/04          American General Premium               PPD ID: 1250598210                                                       2,196.50
08/07          Online Transfer To Chk ...8228 Transaction#: 4043441166                                                           500.00
08/18          Online Transfer To Chk ...0272 Transaction#: 4100261443                                                         1,075.00
08/29          Online Transfer To Chk ...0272 Transaction#: 4067124151                                                         1,000.00
Total Electronic Withdrawals                                                                                                 $8,571.50




                                                                                                                                           10017690603000000066
Other Withdrawals, Fees & Charges
Date           Description                                                                                                       Amount

08/11          Withdrawal                                                                                                      $2,000.00
08/25          Withdrawal                                                                                                       2,000.00
Total Other Withdrawals, Fees & Charges                                                                                      $4,000.00
                                Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 152 of 216 PageID #:
                                                                    1746




                                                                                        August 1, 2014 through August 29, 2014
Chase Private Client Checking                                                            Primary Account:000000466215451
000000192865372
BERNARD S BLACK

Checking Account Summary
                                                                           Amount
Beginning Balance                                                       $1,558.98
Deposits and Additions                                                     2,008.25
ATM & Debit Card Withdrawals                                             - 1,468.24
Ending Balance                                                          $2,098.99
Annual Percentage Yield Earned This Period                                   0.01%
Interest Paid This Period                                                    $0.01
Interest Paid Year-to-Date                                                   $0.13

Deposits and Additions
Date              Description                                                                                                       Amount

08/04             ATM Surcharge Refund 08/03 1569 Pitkin Avenue Brooklyn NY Card 4755                                                 $2.50
08/05             Transfer From Chk Xxxxx6179                                                                                        500.00
08/12             Transfer From Chk Xxxxx6179                                                                                        500.00
08/15             ATM Surcharge Refund 08/15 80 Jamaica Ave Brooklyn NY Card 4755                                                      3.00
08/18             ATM Surcharge Refund 08/18 1559 Broadway, Brooklyn, NY Card 4755                                                     1.75
08/18             ATM Surcharge Refund 08/17 102 Saratoga Ave Brooklyn NY Card 4755                                                    0.99
08/19             Transfer From Chk Xxxxx6179                                                                                        500.00
08/26             Transfer From Chk Xxxxx6179                                                                                        500.00
08/29             Interest Payment                                                                                                     0.01

Total Deposits and Additions                                                                                                     $2,008.25
                            Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 153 of 216 PageID #:
                                                                1747




                                                                                     August 1, 2014 through August 29, 2014
                                                                                      Primary Account:000000466215451




ATM & Debit Card Withdrawals
Date         Description                                                                                                         Amount
08/04        Non-Chase ATM Withdraw 08/03 1569 Pitkin Avenue Brooklyn NY Card 4755                                               $102.50
08/11        ATM Withdrawal     08/10 127 7th Ave Brooklyn NY Card 4755                                                           200.00
08/12        ATM Withdrawal     08/12 1697 Pitkin Ave Brooklyn NY Card 4755                                                       100.00
08/15        Non-Chase ATM Withdraw 08/15 80 Jamaica Ave Brooklyn NY Card 4755                                                    503.00
08/18        Non-Chase ATM Withdraw 08/17 102 Saratoga Ave Brooklyn NY Card 4755                                                   60.99
08/18        Non-Chase ATM Withdraw 08/18 1559 Broadway, Brooklyn, NY Card 4755                                                   101.75




                                                                                                                                           10017690604000000066
08/18        ATM Withdrawal     08/18 1480 Forest Ave Staten Island NY Card 4755                                                  400.00
Total ATM & Debit Card Withdrawals                                                                                            $1,468.24
                                Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 154 of 216 PageID #:
                                                                    1748




                                                                                            August 1, 2014 through August 29, 2014
Chase Private Client Checking                                                                Primary Account:000000466215451
000000230008228
BERNARD S BLACK

Checking Account Summary
                                                                                 Amount
Beginning Balance                                                             $1,809.14
Deposits and Additions                                                             500.02
Electronic Withdrawals                                                           - 200.00
Ending Balance                                                                $2,109.16
Annual Percentage Yield Earned This Period                                         0.01%
Interest Paid This Period                                                          $0.02
Interest Paid Year-to-Date                                                         $0.10

Deposits and Additions
Date              Description                                                                                                          Amount

08/07             Online Transfer From Chk ...5451 Transaction#: 4043441166                                                           $500.00
08/29             Interest Payment                                                                                                       0.02

Total Deposits and Additions                                                                                                         $500.02




Electronic Withdrawals
Date              Description                                                                                                         Amount
08/12             Online Transfer To Chk ...9880 Transaction#: 4088388648                                                             $150.00
08/19             Online Transfer To Chk ...9880 Transaction#: 4101932077                                                               50.00
Total Electronic Withdrawals                                                                                                         $200.00
                                  Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 155 of 216 PageID #:
                                                                      1749




                                                                                                                                August 1, 2014 through August 29, 2014
Chase Private Client Savings                                                                                                     Primary Account:000000466215451
000003011197612
JACOB LITVAK BLACK
BY BERNARD S BLACK IUTMA

Savings Account Summary
                                                                                    Amount
Beginning Balance                                                                 $650.17
Deposits and Additions                                                                 0.02
Ending Balance                                                                    $650.19
Annual Percentage Yield Earned This Period                                           0.04%
Interest Paid This Period                                                            $0.02
Interest Paid Year-to-Date                                                           $0.19
The monthly service fee for this account was waived as an added feature of Chase Private Client Checking account.




                                                                                                                                                                                             10017690605000000066
Transaction Detail
 Date               Description                                                                                                                               Amount               Balance
08/29               Interest Payment                                                                                                                             0.02               650.19
                    Ending Balance                                                                                                                                                $650.19

You earned a higher interest rate on your Chase Private Client Savings account during this statement period because you had a qualifying Chase Private Client Checking account.
                                  Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 156 of 216 PageID #:
                                                                      1750




                                                                                                                                August 1, 2014 through August 29, 2014
Chase Private Client Savings                                                                                                     Primary Account:000000466215451
000003011197810
DANIEL LITVAK BLACK
BY BERNARD S BLACK IUTMA

Savings Account Summary
                                                                                    Amount
Beginning Balance                                                                 $650.17
Deposits and Additions                                                                 0.02
Ending Balance                                                                    $650.19
Annual Percentage Yield Earned This Period                                           0.04%
Interest Paid This Period                                                            $0.02
Interest Paid Year-to-Date                                                           $0.19
The monthly service fee for this account was waived as an added feature of Chase Private Client Checking account.




Transaction Detail
 Date               Description                                                                                                                               Amount               Balance
08/29               Interest Payment                                                                                                                             0.02               650.19
                    Ending Balance                                                                                                                                                $650.19

You earned a higher interest rate on your Chase Private Client Savings account during this statement period because you had a qualifying Chase Private Client Checking account.
                                 Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 157 of 216 PageID #:
                                                                     1751




                                                                                                                                August 1, 2014 through August 29, 2014
Chase Private Client Savings                                                                                                     Primary Account:000000466215451
000003091656610
BERNARD S BLACK

Savings Account Summary
                                                                                    Amount
Beginning Balance                                                                 $100.00
Ending Balance                                                                    $100.00

The monthly service fee for this account was waived as an added feature of Chase Private Client Checking account.




You earned a higher interest rate on your Chase Private Client Savings account during this statement period because you had a qualifying Chase Private Client Checking account.




                                                                                                                                                                                  10017690606000000066
Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 158 of 216 PageID #:
                                    1752




                                                               August 1, 2014 through August 29, 2014
                                                                Primary Account:000000466215451




                          This Page Intentionally Left Blank
                               Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 159 of 216 PageID #:
                                                                   1753




    JPMorgan Chase Bank, N.A.                                                            August 30, 2014 through September 30, 2014
    Northeast Market
    P O Box 659754                                                                          Primary Account:000000466215451
    San Antonio, TX 78265 - 9754
                                                                        Customer Service Information
                                                                        WebSite: Chase.com                         Service Center: 1-888-994-5626
                                                                        Deaf and Hard of Hearing: 1-800-242-7383
    BERNARD S BLACK
    2829 SHERIDAN PL
    EVANSTON IL 60201-1725




                                                                                                                                                    00016630601000000026
Consolidated Account Summary
Assets                                                                          Prior
                                                                               Period
                                                                                                           This
                                                                                                         Period
                                                                                                                                  Change
                                                                                                                                 In Value

Checking

Chase Private Client Checking 000000466215451                              $369,215.50               $379,662.14                $10,446.64

Chase Private Client Checking 000000192865372                                 2,098.99                  1,790.76                  -308.23

Chase Private Client Checking 000000230008228                                 2,109.16                  2,559.18                   450.02

Total                                                                    $373,423.65               $384,012.08                $10,588.43
                                               Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 160 of 216 PageID #:
                                                                                   1754




                                                                                                                                                                  August 30, 2014 through September 30, 2014
                                                                                                                                                                     Primary Account:000000466215451




Billing Rights Summary

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR BILL                                                                                IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:
If you think your bill is wrong, or if you need more information about a transaction on your bill, write us on a separate     Telephone or write the bank (Consumer phone # and address on front of statement) if you think your statement is wrong,
sheet of paper at the address listed on the front of your statement as soon as possible. We must hear from you no later       or if you need more information about a transaction listed on the statement or receipt. We must hear from you no later
than 60 days after we sent you the first bill on which the error or problem appeared. You can telephone us, but doing so      than 60 days after we sent you the first statement on which the problem or error appeared.
will not preserve your rights.
                                                                                                                              Be prepared to give us the following information:
In your letter, give us the following information:                                                                             • your name and account number
 • your name and account number                                                                                                • the dollar amount of the suspected error
 • the dollar amount of the suspected error                                                                                    • a description of the error or transfer you are unsure of, why you believe it is an error, or why you need more
 • describe the error and explain, if you can, why you believe there is an error; if you need more information describe the       information
    item you are unsure of
 • your signature and the date                                                                                                We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20
                                                                                                                              business days for new accounts) to do this, we will credit your account for the amount you think is in error so that you
You do not have to pay any amount in question while we are investigating, but you are still obligated to pay the parts of     will have use of the money during the time it takes us to complete our investigation
your bill; that are not in question. While we investigate your question, we cannot report you as delinquent or take any
action to collect the amount you question.
                                                                                                                              IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSFERS:
SPECIAL RULE FOR CREDIT CARD PURCHASES                                                                                        Contact the bank immediately if your statement is incorrect or if you need more information about any non-electronic
                                                                                                                              transactions (checks or deposits) on this statement. If any such error appears, we must hear from you no later than 30
                                                                                                                              days after the statement was made available to you. For more complete details, see the Account Rules & Regulation that
If you have a problem with the quality of goods or services that you purchase with a credit card and you have tried in
                                                                                                                              govern your account at the bank.
good faith to correct the problem with the merchant, you may not have to pay the remaining amount due on the goods
or services. You have this protection only when the purchase price was more than $50 and the purchase was made in
your home state or within 100 miles of your mailing address. (If we own or operate the merchant, or if we mailed you the
advertisement for the property or services, all purchases are covered regardless of amount or location of purchase.)




           Member FDIC
                                        Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 161 of 216 PageID #:
                                                                            1755




                                                                                                                                                August 30, 2014 through September 30, 2014
                                                                                                                                                   Primary Account:000000466215451




Consolidated Account Summary (continued)
                                                                                                                                     Prior                             This                    Change
Savings                                                                                                                             Period                           Period                   In Value

Chase Private Client Savings 000003011197612                                                                                        650.19                            650.21                       0.02

Chase Private Client Savings 000003011197810                                                                                        650.19                            650.21                       0.02

Chase Private Client Savings 000003091656610                                                                                        100.00                            100.00                       0.00

Total                                                                                                                          $1,400.38                         $1,400.42                       $0.04




                                                                                                                                                                                                                     10016630602000000066
Investments                                                                                                                  Prior Period                      This Period                   Change In
                                                                                                                             Market Value                     Market Value                 Market Value


        Investment accounts and insurance products are: Not a Deposit * Not FDIC Insured * Not Insured by any Federal Government Agency * Not Guaranteed by the Bank * May Go Down In Value.

* Please review the important disclosures following the Consolidated Account Summary.

Chase Investment Account ****************7771 as of 08/29/14                                                                  1,478,617.00                      1,518,466.00                  39,849.00

Total                                                                                                                     $1,478,617.00                     $1,518,466.00                  $39,849.00

Total Assets                                                                                                              $1,853,441.03                     $1,903,878.50                  $50,437.47

All Summary Balances shown here are as of September 30, 2014 unless otherwise stated. For details of your retirement accounts, credit accounts or securities accounts,                            you will receive
separate statements. Balance summary information for annuities is provided by the issuing insurance companies and believed to be reliable without guarantee of its completeness or
accuracy.

Securities and investment advisory services are offered through J.P. Morgan Securities LLC. (JPMS). JPMS, a member of FINRA, NYSE and SIPC, is an affiliate of JPMorgan Chase Bank, N.A.
                                 Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 162 of 216 PageID #:
                                                                     1756




                                                                                          August 30, 2014 through September 30, 2014
Chase Private Client Checking                                                                Primary Account:000000466215451
000000466215451
BERNARD S BLACK

Checking Account Summary
                                                                               Amount
Beginning Balance                                                        $369,215.50
Deposits and Additions                                                       17,446.64
ATM & Debit Card Withdrawals                                                   - 500.00
Electronic Withdrawals                                                       - 3,500.00
Other Withdrawals, Fees & Charges                                            - 3,000.00
Ending Balance                                                           $379,662.14
Annual Percentage Yield Earned This Period                                       0.01%
Interest Paid This Period                                                        $3.19
Interest Paid Year-to-Date                                                      $28.43

Deposits and Additions
Date              Description                                                                                                              Amount

09/24             Deposit     1396578786                                                                                                $17,443.45
09/30             Interest Payment                                                                                                            3.19

Total Deposits and Additions                                                                                                           $17,446.64




ATM & Debit Card Withdrawals
 Date              Description                                                                                                              Amount
09/22              ATM Withdrawal          09/20 42 Broadway New York NY Card 1215                                                          $500.00
Total ATM & Debit Card Withdrawals                                                                                                        $500.00
                               Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 163 of 216 PageID #:
                                                                   1757




                                                                                  August 30, 2014 through September 30, 2014
                                                                                     Primary Account:000000466215451




Electronic Withdrawals
Date           Description                                                                                                        Amount
09/02          Online Transfer To Chk ...9880 Transaction#: 4129779635                                                           $500.00
09/04          Online Transfer To Chk ...9880 Transaction#: 4134023731                                                             250.00
09/05          Online Transfer To Chk ...8228 Transaction#: 4079135644                                                             500.00
09/17          Online Transfer To Chk ...0272 Transaction#: 4158116936                                                           1,150.00
09/18          Online Transfer To Chk ...9880 Transaction#: 4159917847                                                             100.00
09/22          Online Transfer To Chk ...0272 Transaction#: 4166581665                                                           1,000.00
Total Electronic Withdrawals                                                                                                   $3,500.00




                                                                                                                                             10016630603000000066
Other Withdrawals, Fees & Charges
Date           Description                                                                                                         Amount

09/15          Withdrawal                                                                                                         $500.00
09/24          Withdrawal                                                                                                         2,000.00
09/29          Withdrawal                                                                                                           500.00
Total Other Withdrawals, Fees & Charges                                                                                        $3,000.00
                                Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 164 of 216 PageID #:
                                                                    1758




                                                                                       August 30, 2014 through September 30, 2014
Chase Private Client Checking                                                             Primary Account:000000466215451
000000192865372
BERNARD S BLACK

Checking Account Summary
                                                                           Amount
Beginning Balance                                                       $2,098.99
Deposits and Additions                                                     2,509.52
ATM & Debit Card Withdrawals                                             - 2,817.75
Ending Balance                                                          $1,790.76
Annual Percentage Yield Earned This Period                                   0.01%
Interest Paid This Period                                                    $0.02
Interest Paid Year-to-Date                                                   $0.15

Deposits and Additions
Date              Description                                                                                                          Amount

09/02             Transfer From Chk Xxxxx6179                                                                                          $500.00
09/02             ATM Surcharge Refund 09/02 155 Howard Ave Brooklyn NY Card 4755                                                         1.75
09/03             ATM Surcharge Refund 09/03 625 Atlantic Ave Brooklyn NY Card 4755                                                       3.00
09/04             ATM Surcharge Refund 09/04 155 Howard Ave Brooklyn NY Card 4755                                                         1.75
09/08             ATM Surcharge Refund 09/07 1381 Atlantic Ave Brooklyn NY Card 4755                                                      1.50
09/08             ATM Surcharge Refund 09/08 1381 Atlantic Ave Brooklyn NY Card 4755                                                      1.50
09/09             Transfer From Chk Xxxxx6179                                                                                           500.00
09/16             Transfer From Chk Xxxxx6179                                                                                           500.00
09/23             Transfer From Chk Xxxxx6179                                                                                           500.00
09/30             Transfer From Chk Xxxxx6179                                                                                           500.00
09/30             Interest Payment                                                                                                        0.02

Total Deposits and Additions                                                                                                        $2,509.52
                            Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 165 of 216 PageID #:
                                                                1759




                                                                                    August 30, 2014 through September 30, 2014
                                                                                       Primary Account:000000466215451




ATM & Debit Card Withdrawals
Date         Description                                                                                                            Amount
09/02        Non-Chase ATM Withdraw 09/02 155 Howard Ave Brooklyn NY Card 4755                                                      $101.75
09/03        Non-Chase ATM Withdraw 09/03 625 Atlantic Ave Brooklyn NY Card 4755                                                     103.00
09/04        Non-Chase ATM Withdraw 09/04 155 Howard Ave Brooklyn NY Card 4755                                                       101.75
09/05        ATM Withdrawal     09/05 1380 Fulton St Brooklyn NY Card 4755                                                           200.00
09/08        Non-Chase ATM Withdraw 09/07 1381 Atlantic Ave Brooklyn NY Card 4755                                                    101.50
09/08        Non-Chase ATM Withdraw 09/08 1381 Atlantic Ave Brooklyn NY Card 4755                                                    101.50




                                                                                                                                              10016630604000000066
09/08        Non-Chase ATM Withdraw 09/08 155 Howard Ave Brooklyn NY Card 4755                                                       101.75
09/15        Non-Chase ATM Withdraw 09/15 155 Howard Ave Brooklyn NY Card 4755                                                       101.75
09/16        Non-Chase ATM Withdraw 09/16 1388 Penn Avenue Bklyn NY Card 4755                                                        303.00
09/19        Non-Chase ATM Withdraw 09/19 155 Howard Ave Brooklyn NY Card 4755                                                       101.75
09/22        ATM Withdrawal     09/20 1697 Pitkin Ave Brooklyn NY Card 4755                                                          500.00
09/25        ATM Withdrawal     09/25 12 Graham Ave Brooklyn NY Card 4755                                                            500.00
09/29        ATM Withdrawal     09/27 .80 Fairview Rd Ellenwood GA Card 4755                                                         400.00
09/29        ATM Withdrawal     09/27 .80 Fairview Rd Ellenwood GA Card 4755                                                         100.00
Total ATM & Debit Card Withdrawals                                                                                               $2,817.75
                                Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 166 of 216 PageID #:
                                                                    1760




                                                                                            August 30, 2014 through September 30, 2014
Chase Private Client Checking                                                                  Primary Account:000000466215451
000000230008228
BERNARD S BLACK

Checking Account Summary
                                                                                 Amount
Beginning Balance                                                             $2,109.16
Deposits and Additions                                                            500.02
Electronic Withdrawals                                                            - 50.00
Ending Balance                                                                $2,559.18
Annual Percentage Yield Earned This Period                                         0.01%
Interest Paid This Period                                                          $0.02
Interest Paid Year-to-Date                                                         $0.12

Deposits and Additions
Date              Description                                                                                                             Amount

09/05             Online Transfer From Chk ...5451 Transaction#: 4079135644                                                               $500.00
09/30             Interest Payment                                                                                                           0.02

Total Deposits and Additions                                                                                                             $500.02




Electronic Withdrawals
Date              Description                                                                                                            Amount
09/22             Online Transfer To Chk ...9880 Transaction#: 4167145412                                                                 $50.00
Total Electronic Withdrawals                                                                                                             $50.00
                                  Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 167 of 216 PageID #:
                                                                      1761




                                                                                                                             August 30, 2014 through September 30, 2014
Chase Private Client Savings                                                                                                    Primary Account:000000466215451
000003011197612
JACOB LITVAK BLACK
BY BERNARD S BLACK IUTMA

Savings Account Summary
                                                                                    Amount
Beginning Balance                                                                 $650.19
Deposits and Additions                                                                 0.02
Ending Balance                                                                    $650.21
Annual Percentage Yield Earned This Period                                           0.04%
Interest Paid This Period                                                            $0.02
Interest Paid Year-to-Date                                                           $0.21
The monthly service fee for this account was waived as an added feature of Chase Private Client Checking account.




                                                                                                                                                                                             10016630605000000066
Transaction Detail
 Date               Description                                                                                                                               Amount               Balance
09/30               Interest Payment                                                                                                                             0.02               650.21
                    Ending Balance                                                                                                                                                $650.21

You earned a higher interest rate on your Chase Private Client Savings account during this statement period because you had a qualifying Chase Private Client Checking account.
                                  Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 168 of 216 PageID #:
                                                                      1762




                                                                                                                             August 30, 2014 through September 30, 2014
Chase Private Client Savings                                                                                                    Primary Account:000000466215451
000003011197810
DANIEL LITVAK BLACK
BY BERNARD S BLACK IUTMA

Savings Account Summary
                                                                                    Amount
Beginning Balance                                                                 $650.19
Deposits and Additions                                                                 0.02
Ending Balance                                                                    $650.21
Annual Percentage Yield Earned This Period                                           0.04%
Interest Paid This Period                                                            $0.02
Interest Paid Year-to-Date                                                           $0.21
The monthly service fee for this account was waived as an added feature of Chase Private Client Checking account.




Transaction Detail
 Date               Description                                                                                                                               Amount               Balance
09/30               Interest Payment                                                                                                                             0.02               650.21
                    Ending Balance                                                                                                                                                $650.21

You earned a higher interest rate on your Chase Private Client Savings account during this statement period because you had a qualifying Chase Private Client Checking account.
                                 Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 169 of 216 PageID #:
                                                                     1763




                                                                                                                             August 30, 2014 through September 30, 2014
Chase Private Client Savings                                                                                                    Primary Account:000000466215451
000003091656610
BERNARD S BLACK

Savings Account Summary
                                                                                    Amount
Beginning Balance                                                                 $100.00
Ending Balance                                                                    $100.00

The monthly service fee for this account was waived as an added feature of Chase Private Client Checking account.




You earned a higher interest rate on your Chase Private Client Savings account during this statement period because you had a qualifying Chase Private Client Checking account.




                                                                                                                                                                                  10016630606000000066
                             Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 170 of 216 PageID #:
                                                                 1764




                                                                                                            August 30, 2014 through September 30, 2014
                                                                                                               Primary Account:000000466215451




                                 Important Information about your Chase checking account, including Overdraft
                                                 Protection and Chase Debit Card Coverage SM
This message describes standard overdraft practices that come with Chase checking accounts; however, the fees described are not charged on your Chase Private
Client Checking account. Please contact your Private Client Banker with questions.

What You Need to Know About Overdrafts and Overdraft Fees
An overdraft occurs when you do not have enough money in your account to cover a transaction, but we pay it anyway. We can cover your overdrafts in two different
ways:

    1.   We have standard overdraft practices that come with your account.
    2.   We also offer overdraft protection plans, such as a link to a Chase savings or credit card account, which may be less expensive than our standard overdraft
         practices. To learn more, ask us about these plans.

This notice explains our standard overdraft practices.

What are the standard overdraft practices that come with my account?
We do authorize and pay overdrafts for the following types of transactions:
   ·    Checks and other transactions made using your checking account number
   ·    Recurring debit card transactions

We do not authorize and pay overdrafts for the following types of transactions, unless you ask us to (see
below):
    ·   Everyday debit card transactions

We pay overdrafts at our discretion, which means we do not guarantee that we will always authorize and pay any type of transaction. If we do not authorize and pay an
overdraft, your transaction will be declined.

What fees will I be charged if Chase pays my overdraft?
Under our standard overdraft practices:
   ·    We will charge you an Insufficient Funds Fee of $34 each time we pay an overdraft, unless your account is overdrawn by $5 or less or if your account is
        overdrawn by any item that is $5 or less.
   ·    We won’t charge you more than three Insufficient Funds Fees per day.
   ·    Also, each time your account is overdrawn for five consecutive business days, we will charge you an additional $15 Extended Overdraft Fee.

* Important Information for you
    ·   If you have a Chase Private Client Checking       account, the $34 fee will not be charged. If your Chase Private Client Checking account is overdrawn for 5
        consecutive business days, you will not be charged the additional $15 mentioned above.
    ·   If you have a Chase Premier Platinum Checking        account, the $34 fee will not be charged if you have had 4 or fewer overdraft occurrences in the current
        month plus the previous 12 months on your Chase Premier Platinum Checking account. However, the $34 fee will be charged for each item we pay after the 4
        overdraft occurrences for that account. There is a 3-per-day limit on the above $34 fee we can charge you for overdrawing your account. If your Chase Premier
        Platinum Checking account is overdrawn for 5 consecutive business days, you will not be charged the additional $15 mentioned above.
    ·   If you have any other checking account(s) other than Chase Premier Platinum Checking and/or Chase Private Client Checking, standard overdraft fees apply.
                               Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 171 of 216 PageID #:
                                                                   1765




    JPMorgan Chase Bank, N.A.                                                            November 1, 2014 through November 28, 2014
    Northeast Market
    P O Box 659754                                                                           Primary Account:000000466215451
    San Antonio, TX 78265 - 9754
                                                                        Customer Service Information
                                                                        WebSite: Chase.com                          Service Center: 1-888-994-5626
                                                                        Deaf and Hard of Hearing: 1-800-242-7383
    BERNARD S BLACK
    2829 SHERIDAN PL
    EVANSTON IL 60201-1725




                                                                                                                                                     00016460601000000026
Consolidated Account Summary
Assets                                                                          Prior
                                                                               Period
                                                                                                            This
                                                                                                          Period
                                                                                                                                    Change
                                                                                                                                   In Value

Checking

Chase Private Client Checking 000000466215451                              $334,228.39                $288,753.22                -$45,475.17

Chase Private Client Checking 000000192865372                                 3,790.78                   5,790.82                   2,000.04

Chase Private Client Checking 000000230008228                                 2,859.20                   3,084.22                    225.02

Total                                                                    $340,878.37                $297,628.26                -$43,250.11
                                               Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 172 of 216 PageID #:
                                                                                   1766




                                                                                                                                                                November 1, 2014 through November 28, 2014
                                                                                                                                                                    Primary Account:000000466215451




Billing Rights Summary

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR BILL                                                                                IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:
If you think your bill is wrong, or if you need more information about a transaction on your bill, write us on a separate     Telephone or write the bank (Consumer phone # and address on front of statement) if you think your statement is wrong,
sheet of paper at the address listed on the front of your statement as soon as possible. We must hear from you no later       or if you need more information about a transaction listed on the statement or receipt. We must hear from you no later
than 60 days after we sent you the first bill on which the error or problem appeared. You can telephone us, but doing so      than 60 days after we sent you the first statement on which the problem or error appeared.
will not preserve your rights.
                                                                                                                              Be prepared to give us the following information:
In your letter, give us the following information:                                                                             • your name and account number
 • your name and account number                                                                                                • the dollar amount of the suspected error
 • the dollar amount of the suspected error                                                                                    • a description of the error or transfer you are unsure of, why you believe it is an error, or why you need more
 • describe the error and explain, if you can, why you believe there is an error; if you need more information describe the       information
    item you are unsure of
 • your signature and the date                                                                                                We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20
                                                                                                                              business days for new accounts) to do this, we will credit your account for the amount you think is in error so that you
You do not have to pay any amount in question while we are investigating, but you are still obligated to pay the parts of     will have use of the money during the time it takes us to complete our investigation
your bill; that are not in question. While we investigate your question, we cannot report you as delinquent or take any
action to collect the amount you question.
                                                                                                                              IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSFERS:
SPECIAL RULE FOR CREDIT CARD PURCHASES                                                                                        Contact the bank immediately if your statement is incorrect or if you need more information about any non-electronic
                                                                                                                              transactions (checks or deposits) on this statement. If any such error appears, we must hear from you no later than 30
                                                                                                                              days after the statement was made available to you. For more complete details, see the Account Rules & Regulation that
If you have a problem with the quality of goods or services that you purchase with a credit card and you have tried in
                                                                                                                              govern your account at the bank.
good faith to correct the problem with the merchant, you may not have to pay the remaining amount due on the goods
or services. You have this protection only when the purchase price was more than $50 and the purchase was made in
your home state or within 100 miles of your mailing address. (If we own or operate the merchant, or if we mailed you the
advertisement for the property or services, all purchases are covered regardless of amount or location of purchase.)




           Member FDIC
                                        Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 173 of 216 PageID #:
                                                                            1767




                                                                                                                                              November 1, 2014 through November 28, 2014
                                                                                                                                                  Primary Account:000000466215451




Consolidated Account Summary (continued)
                                                                                                                                     Prior                             This                    Change
Savings                                                                                                                             Period                           Period                   In Value

Chase Private Client Savings 000003011197612                                                                                        650.23                            650.24                        0.01

Chase Private Client Savings 000003011197810                                                                                        650.23                            650.24                        0.01

Chase Private Client Savings 000003091656610                                                                                        100.00                            100.00                        0.00

Total                                                                                                                          $1,400.46                         $1,400.48                        $0.02




                                                                                                                                                                                                                    10016460602000000066
Investments                                                                                                                  Prior Period                      This Period                   Change In
                                                                                                                             Market Value                     Market Value                 Market Value


        Investment accounts and insurance products are: Not a Deposit * Not FDIC Insured * Not Insured by any Federal Government Agency * Not Guaranteed by the Bank * May Go Down In Value.

* Please review the important disclosures following the Consolidated Account Summary.

Chase Investment Account ****************7771 as of 10/31/14                                                                  1,444,461.00                      1,462,081.00                   17,620.00

Total                                                                                                                     $1,444,461.00                     $1,462,081.00                  $17,620.00

Total Assets                                                                                                              $1,786,739.83                     $1,761,109.74                  -$25,630.09

All Summary Balances shown here are as of November 28, 2014 unless otherwise stated. For details of your retirement accounts, credit accounts or securities accounts,                            you will receive
separate statements. Balance summary information for annuities is provided by the issuing insurance companies and believed to be reliable without guarantee of its completeness or
accuracy.

Securities and investment advisory services are offered through J.P. Morgan Securities LLC. (JPMS). JPMS, a member of FINRA, NYSE and SIPC, is an affiliate of JPMorgan Chase Bank, N.A.
                                Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 174 of 216 PageID #:
                                                                    1768




                                                                                            November 1, 2014 through November 28, 2014
Chase Private Client Checking                                                                   Primary Account:000000466215451
000000466215451
BERNARD S BLACK

Checking Account Summary
                                                                           Amount
Beginning Balance                                                    $334,228.39
Deposits and Additions                                                      1,901.33
Checks Paid                                                             - 41,525.00
ATM & Debit Card Withdrawals                                                - 701.50
Electronic Withdrawals                                                    - 3,150.00
Other Withdrawals, Fees & Charges                                         - 2,000.00
Ending Balance                                                       $288,753.22
Annual Percentage Yield Earned This Period                                   0.01%
Interest Paid This Period                                                    $2.30
Interest Paid Year-to-Date                                                  $33.75

Deposits and Additions
Date              Description                                                                                                               Amount

11/04             ATM Surcharge Refund 11/04 *O'Hare-H4/H5 Food Cour Chicago IL Card 1215                                                     $1.50
11/17             Deposit     1396638923                                                                                                       4.38
11/24             Deposit     1421132015                                                                                                     200.00
11/28             ATM Check Deposit      11/28 10 S Dearborn St Chicago IL Card 1215                                                       1,693.15
11/28             Interest Payment                                                                                                             2.30

Total Deposits and Additions                                                                                                             $1,901.33
                                         Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 175 of 216 PageID #:
                                                                             1769




                                                                                                                                                    November 1, 2014 through November 28, 2014
                                                                                                                                                        Primary Account:000000466215451




Checks Paid
Check                                                             Date
Number                                                            Paid                                    Amount
192                                                              11/03                                $10,000.00
196 *                                                            11/06                                  20,000.00
197                                                              11/19                                   1,000.00
198                                                              11/19                                     375.00
199                                                              11/19                                     150.00
200                                                              11/24                                  10,000.00




                                                                                                                                                                                                                                          10016460603000000066
Total Checks Paid                                                                                   $41,525.00




* Checks may not appear on your bank statement because they have not yet cleared or appeared on a previous statement. Checks that cleared as an electronic withdrawal will be listed in the Electronic Withdrawals section of the
statement. All checks included in the Checks Paid section are viewable as images on Chase.com.



ATM & Debit Card Withdrawals
Date                 Description                                                                                                                                                                                                Amount
11/04                Non-Chase ATM Withdraw 11/04 *O'Hare-H4/H5 Food Cour Chicago IL Card 1215                                                                                                                                  $201.50
11/28                ATM Withdrawal     11/28 10 S Dearborn St Chicago IL Card 1215                                                                                                                                              500.00
Total ATM & Debit Card Withdrawals                                                                                                                                                                                            $701.50
                                Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 176 of 216 PageID #:
                                                                    1770




                                                                                   November 1, 2014 through November 28, 2014
                                                                                       Primary Account:000000466215451




Electronic Withdrawals
Date           Description                                                                                                         Amount
11/03          Online Transfer To Chk ...9880 Transaction#: 4245519860                                                            $500.00
11/04          Online Transfer To Chk ...9880 Transaction#: 4250393981                                                              125.00
11/07          Online Transfer To Chk ...8228 Transaction#: 4196191643                                                              500.00
11/10          Online Transfer To Chk ...9880 Transaction#: 4259804652                                                               25.00
11/17          Online Transfer To Chk ...0272 Transaction#: 4272694748                                                            1,000.00
11/19          Check # 0201     Chase        Check Pymt       Arc ID: 9200602070                                                  1,000.00
Total Electronic Withdrawals                                                                                                    $3,150.00


Other Withdrawals, Fees & Charges
Date           Description                                                                                                          Amount

11/17          Withdrawal                                                                                                         $1,000.00
11/24          Withdrawal                                                                                                          1,000.00
Total Other Withdrawals, Fees & Charges                                                                                         $2,000.00
                                 Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 177 of 216 PageID #:
                                                                     1771




                                                                                   November 1, 2014 through November 28, 2014
Chase Private Client Checking                                                          Primary Account:000000466215451
000000192865372
BERNARD S BLACK

Checking Account Summary
                                                              Amount
Beginning Balance                                          $3,790.78
Deposits and Additions                                       2,000.04
Ending Balance                                             $5,790.82
Annual Percentage Yield Earned This Period                      0.01%
Interest Paid This Period                                       $0.04
Interest Paid Year-to-Date                                      $0.21

Deposits and Additions
Date               Description                                                                                                     Amount




                                                                                                                                             10016460604000000066
11/04              Transfer From Chk Xxxxx6179                                                                                     $500.00
11/12              Transfer From Chk Xxxxx6179                                                                                      500.00
11/18              Transfer From Chk Xxxxx6179                                                                                      500.00
11/25              Transfer From Chk Xxxxx6179                                                                                      500.00
11/28              Interest Payment                                                                                                   0.04

Total Deposits and Additions                                                                                                    $2,000.04
                                Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 178 of 216 PageID #:
                                                                    1772




                                                                                            November 1, 2014 through November 28, 2014
Chase Private Client Checking                                                                   Primary Account:000000466215451
000000230008228
BERNARD S BLACK

Checking Account Summary
                                                                                 Amount
Beginning Balance                                                             $2,859.20
Deposits and Additions                                                             500.02
Electronic Withdrawals                                                           - 275.00
Ending Balance                                                                $3,084.22
Annual Percentage Yield Earned This Period                                         0.01%
Interest Paid This Period                                                          $0.02
Interest Paid Year-to-Date                                                         $0.16

Deposits and Additions
Date              Description                                                                                                              Amount

11/07             Online Transfer From Chk ...5451 Transaction#: 4196191643                                                               $500.00
11/28             Interest Payment                                                                                                           0.02

Total Deposits and Additions                                                                                                             $500.02




Electronic Withdrawals
Date              Description                                                                                                             Amount
11/03             Online Transfer To Chk ...9880 Transaction#: 4247955003                                                                  $75.00
11/17             Online Transfer To Chk ...9880 Transaction#: 4272693884                                                                  100.00
11/28             Online Transfer To Chk ...9880 Transaction#: 4293083619                                                                  100.00
Total Electronic Withdrawals                                                                                                             $275.00
                                  Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 179 of 216 PageID #:
                                                                      1773




                                                                                                                            November 1, 2014 through November 28, 2014
Chase Private Client Savings                                                                                                    Primary Account:000000466215451
000003011197612
JACOB LITVAK BLACK
BY BERNARD S BLACK IUTMA

Savings Account Summary
                                                                                    Amount
Beginning Balance                                                                 $650.23
Deposits and Additions                                                                 0.01
Ending Balance                                                                    $650.24
Annual Percentage Yield Earned This Period                                           0.02%
Interest Paid This Period                                                            $0.01
Interest Paid Year-to-Date                                                           $0.24
The monthly service fee for this account was waived as an added feature of Chase Private Client Checking account.




                                                                                                                                                                                             10016460605000000066
Transaction Detail
 Date               Description                                                                                                                               Amount               Balance
11/28               Interest Payment                                                                                                                             0.01               650.24
                    Ending Balance                                                                                                                                                $650.24

You earned a higher interest rate on your Chase Private Client Savings account during this statement period because you had a qualifying Chase Private Client Checking account.
                                  Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 180 of 216 PageID #:
                                                                      1774




                                                                                                                            November 1, 2014 through November 28, 2014
Chase Private Client Savings                                                                                                    Primary Account:000000466215451
000003011197810
DANIEL LITVAK BLACK
BY BERNARD S BLACK IUTMA

Savings Account Summary
                                                                                    Amount
Beginning Balance                                                                 $650.23
Deposits and Additions                                                                 0.01
Ending Balance                                                                    $650.24
Annual Percentage Yield Earned This Period                                           0.02%
Interest Paid This Period                                                            $0.01
Interest Paid Year-to-Date                                                           $0.24
The monthly service fee for this account was waived as an added feature of Chase Private Client Checking account.




Transaction Detail
 Date               Description                                                                                                                               Amount               Balance
11/28               Interest Payment                                                                                                                             0.01               650.24
                    Ending Balance                                                                                                                                                $650.24

You earned a higher interest rate on your Chase Private Client Savings account during this statement period because you had a qualifying Chase Private Client Checking account.
                                 Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 181 of 216 PageID #:
                                                                     1775




                                                                                                                            November 1, 2014 through November 28, 2014
Chase Private Client Savings                                                                                                    Primary Account:000000466215451
000003091656610
BERNARD S BLACK

Savings Account Summary
                                                                                    Amount
Beginning Balance                                                                 $100.00
Ending Balance                                                                    $100.00

The monthly service fee for this account was waived as an added feature of Chase Private Client Checking account.




You earned a higher interest rate on your Chase Private Client Savings account during this statement period because you had a qualifying Chase Private Client Checking account.




                                                                                                                                                                                  10016460606000000066
Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 182 of 216 PageID #:
                                    1776




                                                           November 1, 2014 through November 28, 2014
                                                               Primary Account:000000466215451




                          This Page Intentionally Left Blank
                               Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 183 of 216 PageID #:
                                                                   1777




    JPMorgan Chase Bank, N.A.                                                            November 1, 2014 through November 28, 2014
    Northeast Market
    P O Box 659754                                                                           Primary Account:000000466215451
    San Antonio, TX 78265 - 9754
                                                                        Customer Service Information
                                                                        WebSite: Chase.com                          Service Center: 1-888-994-5626
                                                                        Deaf and Hard of Hearing: 1-800-242-7383
    BERNARD S BLACK
    2829 SHERIDAN PL
    EVANSTON IL 60201-1725




                                                                                                                                                     00016460601000000026
Consolidated Account Summary
Assets                                                                          Prior
                                                                               Period
                                                                                                            This
                                                                                                          Period
                                                                                                                                    Change
                                                                                                                                   In Value

Checking

Chase Private Client Checking 000000466215451                              $334,228.39                $288,753.22                -$45,475.17

Chase Private Client Checking 000000192865372                                 3,790.78                   5,790.82                   2,000.04

Chase Private Client Checking 000000230008228                                 2,859.20                   3,084.22                    225.02

Total                                                                    $340,878.37                $297,628.26                -$43,250.11
                                               Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 184 of 216 PageID #:
                                                                                   1778




                                                                                                                                                                November 1, 2014 through November 28, 2014
                                                                                                                                                                    Primary Account:000000466215451




Billing Rights Summary

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR BILL                                                                                IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:
If you think your bill is wrong, or if you need more information about a transaction on your bill, write us on a separate     Telephone or write the bank (Consumer phone # and address on front of statement) if you think your statement is wrong,
sheet of paper at the address listed on the front of your statement as soon as possible. We must hear from you no later       or if you need more information about a transaction listed on the statement or receipt. We must hear from you no later
than 60 days after we sent you the first bill on which the error or problem appeared. You can telephone us, but doing so      than 60 days after we sent you the first statement on which the problem or error appeared.
will not preserve your rights.
                                                                                                                              Be prepared to give us the following information:
In your letter, give us the following information:                                                                             • your name and account number
 • your name and account number                                                                                                • the dollar amount of the suspected error
 • the dollar amount of the suspected error                                                                                    • a description of the error or transfer you are unsure of, why you believe it is an error, or why you need more
 • describe the error and explain, if you can, why you believe there is an error; if you need more information describe the       information
    item you are unsure of
 • your signature and the date                                                                                                We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20
                                                                                                                              business days for new accounts) to do this, we will credit your account for the amount you think is in error so that you
You do not have to pay any amount in question while we are investigating, but you are still obligated to pay the parts of     will have use of the money during the time it takes us to complete our investigation
your bill; that are not in question. While we investigate your question, we cannot report you as delinquent or take any
action to collect the amount you question.
                                                                                                                              IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSFERS:
SPECIAL RULE FOR CREDIT CARD PURCHASES                                                                                        Contact the bank immediately if your statement is incorrect or if you need more information about any non-electronic
                                                                                                                              transactions (checks or deposits) on this statement. If any such error appears, we must hear from you no later than 30
                                                                                                                              days after the statement was made available to you. For more complete details, see the Account Rules & Regulation that
If you have a problem with the quality of goods or services that you purchase with a credit card and you have tried in
                                                                                                                              govern your account at the bank.
good faith to correct the problem with the merchant, you may not have to pay the remaining amount due on the goods
or services. You have this protection only when the purchase price was more than $50 and the purchase was made in
your home state or within 100 miles of your mailing address. (If we own or operate the merchant, or if we mailed you the
advertisement for the property or services, all purchases are covered regardless of amount or location of purchase.)




           Member FDIC
                                        Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 185 of 216 PageID #:
                                                                            1779




                                                                                                                                              November 1, 2014 through November 28, 2014
                                                                                                                                                  Primary Account:000000466215451




Consolidated Account Summary (continued)
                                                                                                                                     Prior                             This                    Change
Savings                                                                                                                             Period                           Period                   In Value

Chase Private Client Savings 000003011197612                                                                                        650.23                            650.24                        0.01

Chase Private Client Savings 000003011197810                                                                                        650.23                            650.24                        0.01

Chase Private Client Savings 000003091656610                                                                                        100.00                            100.00                        0.00

Total                                                                                                                          $1,400.46                         $1,400.48                        $0.02




                                                                                                                                                                                                                    10016460602000000066
Investments                                                                                                                  Prior Period                      This Period                   Change In
                                                                                                                             Market Value                     Market Value                 Market Value


        Investment accounts and insurance products are: Not a Deposit * Not FDIC Insured * Not Insured by any Federal Government Agency * Not Guaranteed by the Bank * May Go Down In Value.

* Please review the important disclosures following the Consolidated Account Summary.

Chase Investment Account ****************7771 as of 10/31/14                                                                  1,444,461.00                      1,462,081.00                   17,620.00

Total                                                                                                                     $1,444,461.00                     $1,462,081.00                  $17,620.00

Total Assets                                                                                                              $1,786,739.83                     $1,761,109.74                  -$25,630.09

All Summary Balances shown here are as of November 28, 2014 unless otherwise stated. For details of your retirement accounts, credit accounts or securities accounts,                            you will receive
separate statements. Balance summary information for annuities is provided by the issuing insurance companies and believed to be reliable without guarantee of its completeness or
accuracy.

Securities and investment advisory services are offered through J.P. Morgan Securities LLC. (JPMS). JPMS, a member of FINRA, NYSE and SIPC, is an affiliate of JPMorgan Chase Bank, N.A.
                                Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 186 of 216 PageID #:
                                                                    1780




                                                                                            November 1, 2014 through November 28, 2014
Chase Private Client Checking                                                                   Primary Account:000000466215451
000000466215451
BERNARD S BLACK

Checking Account Summary
                                                                           Amount
Beginning Balance                                                    $334,228.39
Deposits and Additions                                                      1,901.33
Checks Paid                                                             - 41,525.00
ATM & Debit Card Withdrawals                                                - 701.50
Electronic Withdrawals                                                    - 3,150.00
Other Withdrawals, Fees & Charges                                         - 2,000.00
Ending Balance                                                       $288,753.22
Annual Percentage Yield Earned This Period                                   0.01%
Interest Paid This Period                                                    $2.30
Interest Paid Year-to-Date                                                  $33.75

Deposits and Additions
Date              Description                                                                                                               Amount

11/04             ATM Surcharge Refund 11/04 *O'Hare-H4/H5 Food Cour Chicago IL Card 1215                                                     $1.50
11/17             Deposit     1396638923                                                                                                       4.38
11/24             Deposit     1421132015                                                                                                     200.00
11/28             ATM Check Deposit      11/28 10 S Dearborn St Chicago IL Card 1215                                                       1,693.15
11/28             Interest Payment                                                                                                             2.30

Total Deposits and Additions                                                                                                             $1,901.33
                                         Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 187 of 216 PageID #:
                                                                             1781




                                                                                                                                                    November 1, 2014 through November 28, 2014
                                                                                                                                                        Primary Account:000000466215451




Checks Paid
Check                                                             Date
Number                                                            Paid                                    Amount
192                                                              11/03                                $10,000.00
196 *                                                            11/06                                  20,000.00
197                                                              11/19                                   1,000.00
198                                                              11/19                                     375.00
199                                                              11/19                                     150.00
200                                                              11/24                                  10,000.00




                                                                                                                                                                                                                                          10016460603000000066
Total Checks Paid                                                                                   $41,525.00




* Checks may not appear on your bank statement because they have not yet cleared or appeared on a previous statement. Checks that cleared as an electronic withdrawal will be listed in the Electronic Withdrawals section of the
statement. All checks included in the Checks Paid section are viewable as images on Chase.com.



ATM & Debit Card Withdrawals
Date                 Description                                                                                                                                                                                                Amount
11/04                Non-Chase ATM Withdraw 11/04 *O'Hare-H4/H5 Food Cour Chicago IL Card 1215                                                                                                                                  $201.50
11/28                ATM Withdrawal     11/28 10 S Dearborn St Chicago IL Card 1215                                                                                                                                              500.00
Total ATM & Debit Card Withdrawals                                                                                                                                                                                            $701.50
                                Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 188 of 216 PageID #:
                                                                    1782




                                                                                   November 1, 2014 through November 28, 2014
                                                                                       Primary Account:000000466215451




Electronic Withdrawals
Date           Description                                                                                                         Amount
11/03          Online Transfer To Chk ...9880 Transaction#: 4245519860                                                            $500.00
11/04          Online Transfer To Chk ...9880 Transaction#: 4250393981                                                              125.00
11/07          Online Transfer To Chk ...8228 Transaction#: 4196191643                                                              500.00
11/10          Online Transfer To Chk ...9880 Transaction#: 4259804652                                                               25.00
11/17          Online Transfer To Chk ...0272 Transaction#: 4272694748                                                            1,000.00
11/19          Check # 0201     Chase        Check Pymt       Arc ID: 9200602070                                                  1,000.00
Total Electronic Withdrawals                                                                                                    $3,150.00


Other Withdrawals, Fees & Charges
Date           Description                                                                                                          Amount

11/17          Withdrawal                                                                                                         $1,000.00
11/24          Withdrawal                                                                                                          1,000.00
Total Other Withdrawals, Fees & Charges                                                                                         $2,000.00
                                 Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 189 of 216 PageID #:
                                                                     1783




                                                                                   November 1, 2014 through November 28, 2014
Chase Private Client Checking                                                          Primary Account:000000466215451
000000192865372
BERNARD S BLACK

Checking Account Summary
                                                              Amount
Beginning Balance                                          $3,790.78
Deposits and Additions                                       2,000.04
Ending Balance                                             $5,790.82
Annual Percentage Yield Earned This Period                      0.01%
Interest Paid This Period                                       $0.04
Interest Paid Year-to-Date                                      $0.21

Deposits and Additions
Date               Description                                                                                                     Amount




                                                                                                                                             10016460604000000066
11/04              Transfer From Chk Xxxxx6179                                                                                     $500.00
11/12              Transfer From Chk Xxxxx6179                                                                                      500.00
11/18              Transfer From Chk Xxxxx6179                                                                                      500.00
11/25              Transfer From Chk Xxxxx6179                                                                                      500.00
11/28              Interest Payment                                                                                                   0.04

Total Deposits and Additions                                                                                                    $2,000.04
                                Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 190 of 216 PageID #:
                                                                    1784




                                                                                            November 1, 2014 through November 28, 2014
Chase Private Client Checking                                                                   Primary Account:000000466215451
000000230008228
BERNARD S BLACK

Checking Account Summary
                                                                                 Amount
Beginning Balance                                                             $2,859.20
Deposits and Additions                                                             500.02
Electronic Withdrawals                                                           - 275.00
Ending Balance                                                                $3,084.22
Annual Percentage Yield Earned This Period                                         0.01%
Interest Paid This Period                                                          $0.02
Interest Paid Year-to-Date                                                         $0.16

Deposits and Additions
Date              Description                                                                                                              Amount

11/07             Online Transfer From Chk ...5451 Transaction#: 4196191643                                                               $500.00
11/28             Interest Payment                                                                                                           0.02

Total Deposits and Additions                                                                                                             $500.02




Electronic Withdrawals
Date              Description                                                                                                             Amount
11/03             Online Transfer To Chk ...9880 Transaction#: 4247955003                                                                  $75.00
11/17             Online Transfer To Chk ...9880 Transaction#: 4272693884                                                                  100.00
11/28             Online Transfer To Chk ...9880 Transaction#: 4293083619                                                                  100.00
Total Electronic Withdrawals                                                                                                             $275.00
                                  Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 191 of 216 PageID #:
                                                                      1785




                                                                                                                            November 1, 2014 through November 28, 2014
Chase Private Client Savings                                                                                                    Primary Account:000000466215451
000003011197612
JACOB LITVAK BLACK
BY BERNARD S BLACK IUTMA

Savings Account Summary
                                                                                    Amount
Beginning Balance                                                                 $650.23
Deposits and Additions                                                                 0.01
Ending Balance                                                                    $650.24
Annual Percentage Yield Earned This Period                                           0.02%
Interest Paid This Period                                                            $0.01
Interest Paid Year-to-Date                                                           $0.24
The monthly service fee for this account was waived as an added feature of Chase Private Client Checking account.




                                                                                                                                                                                             10016460605000000066
Transaction Detail
 Date               Description                                                                                                                               Amount               Balance
11/28               Interest Payment                                                                                                                             0.01               650.24
                    Ending Balance                                                                                                                                                $650.24

You earned a higher interest rate on your Chase Private Client Savings account during this statement period because you had a qualifying Chase Private Client Checking account.
                                  Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 192 of 216 PageID #:
                                                                      1786




                                                                                                                            November 1, 2014 through November 28, 2014
Chase Private Client Savings                                                                                                    Primary Account:000000466215451
000003011197810
DANIEL LITVAK BLACK
BY BERNARD S BLACK IUTMA

Savings Account Summary
                                                                                    Amount
Beginning Balance                                                                 $650.23
Deposits and Additions                                                                 0.01
Ending Balance                                                                    $650.24
Annual Percentage Yield Earned This Period                                           0.02%
Interest Paid This Period                                                            $0.01
Interest Paid Year-to-Date                                                           $0.24
The monthly service fee for this account was waived as an added feature of Chase Private Client Checking account.




Transaction Detail
 Date               Description                                                                                                                               Amount               Balance
11/28               Interest Payment                                                                                                                             0.01               650.24
                    Ending Balance                                                                                                                                                $650.24

You earned a higher interest rate on your Chase Private Client Savings account during this statement period because you had a qualifying Chase Private Client Checking account.
                                 Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 193 of 216 PageID #:
                                                                     1787




                                                                                                                            November 1, 2014 through November 28, 2014
Chase Private Client Savings                                                                                                    Primary Account:000000466215451
000003091656610
BERNARD S BLACK

Savings Account Summary
                                                                                    Amount
Beginning Balance                                                                 $100.00
Ending Balance                                                                    $100.00

The monthly service fee for this account was waived as an added feature of Chase Private Client Checking account.




You earned a higher interest rate on your Chase Private Client Savings account during this statement period because you had a qualifying Chase Private Client Checking account.




                                                                                                                                                                                  10016460606000000066
Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 194 of 216 PageID #:
                                    1788




                                                           November 1, 2014 through November 28, 2014
                                                               Primary Account:000000466215451




                          This Page Intentionally Left Blank
                               Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 195 of 216 PageID #:
                                                                   1789




     JPMorgan Chase Bank, N.A.                                                                       November 29, 2014 through December 31, 2014
     Northeast Market
     P O Box 659754                                                                                      Primary Account:000000466215451
     San Antonio, TX 78265 - 9754
                                                                                          Customer Service Information
                                                                                          WebSite: Chase.com                 Service Center: 1-888-994-5626
                                                                                          Deaf and Hard of Hearing: 1-800-242-7383
     BERNARD S BLACK
     2829 SHERIDAN PL
     EVANSTON IL 60201-1725




                                                                                                                                                              00015490601000000026
We updated your Deposit Account Agreement
We added clarifying information about overdrafts to your agreement on
November 16, 2014, including:
- A revised explanation of the order in which withdrawals post to your account. As a
reminder, deposits will generally continue to post first to your account.
- Details about our end of business day cutoff times so you know when you can
add money to your account to avoid an overdraft.
For a copy of your agreement, you can view it anytime by logging in at chase.com and
clicking Legal Agreements and Disclosures at the bottom of any page, or visit a branch.
If you have questions, please call us at the telephone number listed on this statement
or visit your nearest Chase branch.
                                               Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 196 of 216 PageID #:
                                                                                   1790




                                                                                                                                                               November 29, 2014 through December 31, 2014
                                                                                                                                                                   Primary Account:000000466215451




Billing Rights Summary

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR BILL                                                                                IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:
If you think your bill is wrong, or if you need more information about a transaction on your bill, write us on a separate     Telephone or write the bank (Consumer phone # and address on front of statement) if you think your statement is wrong,
sheet of paper at the address listed on the front of your statement as soon as possible. We must hear from you no later       or if you need more information about a transaction listed on the statement or receipt. We must hear from you no later
than 60 days after we sent you the first bill on which the error or problem appeared. You can telephone us, but doing so      than 60 days after we sent you the first statement on which the problem or error appeared.
will not preserve your rights.
                                                                                                                              Be prepared to give us the following information:
In your letter, give us the following information:                                                                             • your name and account number
 • your name and account number                                                                                                • the dollar amount of the suspected error
 • the dollar amount of the suspected error                                                                                    • a description of the error or transfer you are unsure of, why you believe it is an error, or why you need more
 • describe the error and explain, if you can, why you believe there is an error; if you need more information describe the       information
    item you are unsure of
 • your signature and the date                                                                                                We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20
                                                                                                                              business days for new accounts) to do this, we will credit your account for the amount you think is in error so that you
You do not have to pay any amount in question while we are investigating, but you are still obligated to pay the parts of     will have use of the money during the time it takes us to complete our investigation
your bill; that are not in question. While we investigate your question, we cannot report you as delinquent or take any
action to collect the amount you question.
                                                                                                                              IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSFERS:
SPECIAL RULE FOR CREDIT CARD PURCHASES                                                                                        Contact the bank immediately if your statement is incorrect or if you need more information about any non-electronic
                                                                                                                              transactions (checks or deposits) on this statement. If any such error appears, we must hear from you no later than 30
                                                                                                                              days after the statement was made available to you. For more complete details, see the Account Rules & Regulation that
If you have a problem with the quality of goods or services that you purchase with a credit card and you have tried in
                                                                                                                              govern your account at the bank.
good faith to correct the problem with the merchant, you may not have to pay the remaining amount due on the goods
or services. You have this protection only when the purchase price was more than $50 and the purchase was made in
your home state or within 100 miles of your mailing address. (If we own or operate the merchant, or if we mailed you the
advertisement for the property or services, all purchases are covered regardless of amount or location of purchase.)




           Member FDIC
                                        Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 197 of 216 PageID #:
                                                                            1791




                                                                                                                                             November 29, 2014 through December 31, 2014
                                                                                                                                                 Primary Account:000000466215451




Consolidated Account Summary
Assets                                                                                                                               Prior
                                                                                                                                    Period
                                                                                                                                                                       This
                                                                                                                                                                     Period
                                                                                                                                                                                                Change
                                                                                                                                                                                               In Value

Checking

 Chase Private Client Checking 000000466215451                                                                                 $288,753.22                      $281,853.70                  -$6,899.52

 Chase Private Client Checking 000000192865372                                                                                    5,790.82                          8,290.88                   2,500.06

 Chase Private Client Checking 000000230008228                                                                                    3,084.22                          3,409.25                     325.03




                                                                                                                                                                                                                    10015490602000000066
Total                                                                                                                       $297,628.26                       $293,553.83                   -$4,074.43

Savings

Chase Private Client Savings 000003011197612                                                                                        650.24                          1,525.17                     874.93

Chase Private Client Savings 000003011197810                                                                                        650.24                          1,556.99                     906.75

Chase Private Client Savings 000003091656610                                                                                        100.00                            100.00                       0.00

Total                                                                                                                          $1,400.48                         $3,182.16                   $1,781.68

Investments                                                                                                                  Prior Period                      This Period                   Change In
                                                                                                                             Market Value                     Market Value                 Market Value


        Investment accounts and insurance products are: Not a Deposit * Not FDIC Insured * Not Insured by any Federal Government Agency * Not Guaranteed by the Bank * May Go Down In Value.

* Please review the important disclosures following the Consolidated Account Summary.

Chase Investment Account ****************7771 as of 11/28/14                                                                  1,462,081.00                      1,485,693.00                  23,612.00

Total                                                                                                                     $1,462,081.00                     $1,485,693.00                  $23,612.00

Total Assets                                                                                                              $1,761,109.74                     $1,782,428.99                  $21,319.25

All Summary Balances shown here are as of December 31, 2014 unless otherwise stated. For details of your retirement accounts, credit accounts or securities accounts,                            you will receive
separate statements. Balance summary information for annuities is provided by the issuing insurance companies and believed to be reliable without guarantee of its completeness or
accuracy.

Securities and investment advisory services are offered through J.P. Morgan Securities LLC. (JPMS). JPMS, a member of FINRA, NYSE and SIPC, is an affiliate of JPMorgan Chase Bank, N.A.
                                Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 198 of 216 PageID #:
                                                                    1792




                                                                                                                   November 29, 2014 through December 31, 2014
Chase Private Client Checking                                                                                          Primary Account:000000466215451
000000466215451
BERNARD S BLACK

Checking Account Summary
                                                                              Amount
Beginning Balance                                                       $288,753.22
Deposits and Additions                                                       47,488.61
Checks Paid                                                                - 29,738.13
Electronic Withdrawals                                                     - 22,650.00
Other Withdrawals, Fees & Charges                                            - 2,000.00
Ending Balance                                                          $281,853.70
Annual Percentage Yield Earned This Period                                      0.01%
Interest Paid This Period                                                       $2.41
Interest Paid Year-to-Date                                                     $36.16

Deposits and Additions
Date              Description                                                                                                                                                         Amount

12/24             Deposit     1420741237                                                                                                                                            $1,000.00
                  Fedwire Credit Via: The Leader Bank/011307129 B/O: Quick Silva Title &Amp; Escrow LLC Somerville MA 02144 Ref: Chase Nyc/Ctr/Bbk=Bernard S Black Evanston, IL
12/29             602011725/Ac-0000000046 62 Bnf=Bernard Black And Katherine Litvak Evanston IL/Ac-466215451 Rfb =O/B Leader Bk AR Obi=Bwr Proceeds File#2014-2716 282              40,621.00
                  Imad: 1229Gmqfmp01013885 Trn: 6103409363Ff
12/29             Jpms         Brokerage Market Vectors PPD ID: 8980830412                                                                                                            3,339.00
12/29             Jpms         Brokerage Market Vectors PPD ID: 8980830412                                                                                                            1,570.80
12/29             Jpms         Brokerage Market Vectors PPD ID: 8980830412                                                                                                              955.40
12/31             Interest Payment                                                                                                                                                        2.41

Total Deposits and Additions                                                                                                                                                      $47,488.61
                                         Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 199 of 216 PageID #:
                                                                             1793




                                                                                                                                                   November 29, 2014 through December 31, 2014
                                                                                                                                                       Primary Account:000000466215451




Checks Paid
Check                                                             Date
Number                                                            Paid                                    Amount
203                                                              12/01                                    $881.00
204                                                              12/02                                     285.00
205                                                              12/19                                  16,500.00
206                                                              12/18                                   1,072.13
207                                                              12/23                                  10,000.00
212 *                                                            12/31                                   1,000.00




                                                                                                                                                                                                                                         10015490603000000066
Total Checks Paid                                                                                   $29,738.13




* Checks may not appear on your bank statement because they have not yet cleared or appeared on a previous statement. Checks that cleared as an electronic withdrawal will be listed in the Electronic Withdrawals section of the
statement. All checks included in the Checks Paid section are viewable as images on Chase.com.


Electronic Withdrawals
Date                 Description                                                                                                                                                                                               Amount
12/01                Online Transfer To Chk ...9880 Transaction#: 4245519209                                                                                                                                                  $500.00
12/01                Online Transfer To Chk ...0272 Transaction#: 4241217575                                                                                                                                                  1,000.00
12/01                Online Transfer To Chk ...0272 Transaction#: 4241377372                                                                                                                                                    125.00
12/01                Online Transfer To Chk ...9880 Transaction#: 4300048267                                                                                                                                                    750.00
12/02                Check # 0202     American Express Arc Pmt        Arc ID: 9116891001                                                                                                                                      7,000.00
12/05                Online Transfer To Chk ...8228 Transaction#: 4255769020                                                                                                                                                    500.00
12/10                Online Transfer To Chk ...9880 Transaction#: 4318910727                                                                                                                                                    150.00
12/26                Check # 0209     Citicard Payment Check Pymt      Arc ID: 1460358360                                                                                                                                     7,000.00
12/26                Check # 0208     Citicard Payment Check Pymt      Arc ID: 1460358360                                                                                                                                     1,000.00
                               Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 200 of 216 PageID #:
                                                                   1794




                                                                                     November 29, 2014 through December 31, 2014
                                                                                         Primary Account:000000466215451




Electronic Withdrawals (continued)
Date           Description                                                                                                           Amount
12/29          Check # 0213     American Express Arc Pmt        Arc ID: 9116891001                                                   3,000.00
12/31          Online Transfer To Chk ...9880 Transaction#: 4298939474                                                                 500.00
12/31          Online Transfer To Chk ...0272 Transaction#: 4298849896                                                                 125.00
12/31          Online Transfer To Chk ...0272 Transaction#: 4298788635                                                               1,000.00
Total Electronic Withdrawals                                                                                                   $22,650.00


Other Withdrawals, Fees & Charges
Date           Description                                                                                                            Amount

12/08          Withdrawal                                                                                                             $500.00
12/15          Withdrawal                                                                                                              500.00
12/19          Withdrawal                                                                                                              500.00
12/24          Withdrawal                                                                                                              500.00
Total Other Withdrawals, Fees & Charges                                                                                            $2,000.00
                                 Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 201 of 216 PageID #:
                                                                     1795




                                                                                   November 29, 2014 through December 31, 2014
Chase Private Client Checking                                                          Primary Account:000000466215451
000000192865372
BERNARD S BLACK

Checking Account Summary
                                                              Amount
Beginning Balance                                          $5,790.82
Deposits and Additions                                       2,500.06
Ending Balance                                             $8,290.88
Annual Percentage Yield Earned This Period                      0.01%
Interest Paid This Period                                       $0.06
Interest Paid Year-to-Date                                      $0.27

Deposits and Additions
Date               Description                                                                                                      Amount




                                                                                                                                              10015490604000000066
12/02              Transfer From Chk Xxxxx6179                                                                                      $500.00
12/09              Transfer From Chk Xxxxx6179                                                                                       500.00
12/16              Transfer From Chk Xxxxx6179                                                                                       500.00
12/23              Transfer From Chk Xxxxx6179                                                                                       500.00
12/30              Transfer From Chk Xxxxx6179                                                                                       500.00
12/31              Interest Payment                                                                                                    0.06

Total Deposits and Additions                                                                                                     $2,500.06
                                Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 202 of 216 PageID #:
                                                                    1796




                                                                                            November 29, 2014 through December 31, 2014
Chase Private Client Checking                                                                   Primary Account:000000466215451
000000230008228
BERNARD S BLACK

Checking Account Summary
                                                                                 Amount
Beginning Balance                                                             $3,084.22
Deposits and Additions                                                             500.03
Electronic Withdrawals                                                           - 175.00
Ending Balance                                                                $3,409.25
Annual Percentage Yield Earned This Period                                         0.01%
Interest Paid This Period                                                          $0.03
Interest Paid Year-to-Date                                                         $0.19

Deposits and Additions
Date              Description                                                                                                               Amount

12/05             Online Transfer From Chk ...5451 Transaction#: 4255769020                                                                $500.00
12/31             Interest Payment                                                                                                            0.03

Total Deposits and Additions                                                                                                              $500.03




Electronic Withdrawals
Date              Description                                                                                                              Amount
12/22             Online Transfer To Chk ...9880 Transaction#: 4339738754                                                                   $50.00
12/29             Online Transfer To Chk ...9880 Transaction#: 4353004757                                                                   125.00
Total Electronic Withdrawals                                                                                                              $175.00
                                   Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 203 of 216 PageID #:
                                                                       1797




                                                                                                                           November 29, 2014 through December 31, 2014
Chase Private Client Savings                                                                                                   Primary Account:000000466215451
000003011197612
JACOB LITVAK BLACK
BY BERNARD S BLACK IUTMA

Savings Account Summary
                                                                                    Amount
Beginning Balance                                                                 $650.24
Deposits and Additions                                                               874.93
Ending Balance                                                                  $1,525.17
Annual Percentage Yield Earned This Period                                           0.03%
Interest Paid This Period                                                            $0.02
Interest Paid Year-to-Date                                                           $0.26
The monthly service fee for this account was waived as an added feature of Chase Private Client Checking account.




                                                                                                                                                                                               10015490605000000066
Transaction Detail
 Date               Description                                                                                                                               Amount                 Balance
12/24               Deposit       1420741238                                                                                                                   874.91               1,525.15
12/31               Interest Payment                                                                                                                             0.02               1,525.17
                    Ending Balance                                                                                                                                                $1,525.17

You earned a higher interest rate on your Chase Private Client Savings account during this statement period because you had a qualifying Chase Private Client Checking account.
                                   Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 204 of 216 PageID #:
                                                                       1798




                                                                                                                           November 29, 2014 through December 31, 2014
Chase Private Client Savings                                                                                                   Primary Account:000000466215451
000003011197810
DANIEL LITVAK BLACK
BY BERNARD S BLACK IUTMA

Savings Account Summary
                                                                                    Amount
Beginning Balance                                                                 $650.24
Deposits and Additions                                                               906.75
Ending Balance                                                                  $1,556.99
Annual Percentage Yield Earned This Period                                           0.03%
Interest Paid This Period                                                            $0.02
Interest Paid Year-to-Date                                                           $0.26
The monthly service fee for this account was waived as an added feature of Chase Private Client Checking account.




Transaction Detail
 Date               Description                                                                                                                               Amount                 Balance
12/24               Deposit       1420741240                                                                                                                   906.73               1,556.97
12/31               Interest Payment                                                                                                                             0.02               1,556.99
                    Ending Balance                                                                                                                                                $1,556.99

You earned a higher interest rate on your Chase Private Client Savings account during this statement period because you had a qualifying Chase Private Client Checking account.
                                 Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 205 of 216 PageID #:
                                                                     1799




                                                                                                                           November 29, 2014 through December 31, 2014
Chase Private Client Savings                                                                                                   Primary Account:000000466215451
000003091656610
BERNARD S BLACK

Savings Account Summary
                                                                                    Amount
Beginning Balance                                                                 $100.00
Ending Balance                                                                    $100.00

The monthly service fee for this account was waived as an added feature of Chase Private Client Checking account.




You earned a higher interest rate on your Chase Private Client Savings account during this statement period because you had a qualifying Chase Private Client Checking account.




                                                                                                                                                                                  10015490606000000066
Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 206 of 216 PageID #:
                                    1800




                                                           November 29, 2014 through December 31, 2014
                                                               Primary Account:000000466215451




                          This Page Intentionally Left Blank
                                  Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 207 of 216 PageID #:
                                                                      1801




        JPMorgan Chase Bank, N.A.                                                                            January 1, 2015 through January 30, 2015
        Northeast Market
        P O Box 659754                                                                                         Primary Account:000000466215451
        San Antonio, TX 78265 - 9754
                                                                                              Customer Service Information
                                                                                              WebSite: Chase.com                      Service Center: 1-888-994-5626
                                                                                              Deaf and Hard of Hearing: 1-800-242-7383
        BERNARD S BLACK
        2829 SHERIDAN PL
        EVANSTON IL 60201-1725




                                                                                                                                                                             00013140501000000025
We are updating your Deposit Account Agreement
We will update the Electronic Funds Transfer Service Terms in your agreement for personal accounts effective March 22, 2015, to cover how you can use an eATM
(formerly known as an Express Banking kiosk) located inside a branch lobby during the branch operating hours:

    •      You can deposit up to $5,000 in cash each day.
    •      You can withdraw up to $3,000 each day. All other withdrawals at eATMs count toward your daily ATM withdrawal limit. Privileges card limits remain the same.
    •      You will be able to provide us personal identification that we accept, such as a driver’s license. Our branch employee will then give you a temporary, one-time
           code so you can have full use of the eATM.

These changes will happen over several months, so you should ask an employee in your branch if the eATM has been updated with these changes.

For a copy of your agreement, you can view it anytime by logging in at chase.com and clicking Legal Agreements and Disclosures at the bottom of any page, or visit a
branch. If you have questions, please call us at the telephone number listed on this statement.
                                               Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 208 of 216 PageID #:
                                                                                   1802




                                                                                                                                                                    January 1, 2015 through January 30, 2015
                                                                                                                                                                      Primary Account:000000466215451




Billing Rights Summary

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR BILL                                                                                IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:
If you think your bill is wrong, or if you need more information about a transaction on your bill, write us on a separate     Telephone or write the bank (Consumer phone # and address on front of statement) if you think your statement is wrong,
sheet of paper at the address listed on the front of your statement as soon as possible. We must hear from you no later       or if you need more information about a transaction listed on the statement or receipt. We must hear from you no later
than 60 days after we sent you the first bill on which the error or problem appeared. You can telephone us, but doing so      than 60 days after we sent you the first statement on which the problem or error appeared.
will not preserve your rights.
                                                                                                                              Be prepared to give us the following information:
In your letter, give us the following information:                                                                             • your name and account number
 • your name and account number                                                                                                • the dollar amount of the suspected error
 • the dollar amount of the suspected error                                                                                    • a description of the error or transfer you are unsure of, why you believe it is an error, or why you need more
 • describe the error and explain, if you can, why you believe there is an error; if you need more information describe the       information
    item you are unsure of
 • your signature and the date                                                                                                We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20
                                                                                                                              business days for new accounts) to do this, we will credit your account for the amount you think is in error so that you
You do not have to pay any amount in question while we are investigating, but you are still obligated to pay the parts of     will have use of the money during the time it takes us to complete our investigation
your bill; that are not in question. While we investigate your question, we cannot report you as delinquent or take any
action to collect the amount you question.
                                                                                                                              IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSFERS:
SPECIAL RULE FOR CREDIT CARD PURCHASES                                                                                        Contact the bank immediately if your statement is incorrect or if you need more information about any non-electronic
                                                                                                                              transactions (checks or deposits) on this statement. If any such error appears, we must hear from you no later than 30
                                                                                                                              days after the statement was made available to you. For more complete details, see the Account Rules & Regulation that
If you have a problem with the quality of goods or services that you purchase with a credit card and you have tried in
                                                                                                                              govern your account at the bank.
good faith to correct the problem with the merchant, you may not have to pay the remaining amount due on the goods
or services. You have this protection only when the purchase price was more than $50 and the purchase was made in
your home state or within 100 miles of your mailing address. (If we own or operate the merchant, or if we mailed you the
advertisement for the property or services, all purchases are covered regardless of amount or location of purchase.)




           Member FDIC
                                        Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 209 of 216 PageID #:
                                                                            1803




                                                                                                                                                 January 1, 2015 through January 30, 2015
                                                                                                                                                   Primary Account:000000466215451




Consolidated Account Summary
Assets                                                                                                                               Prior
                                                                                                                                    Period
                                                                                                                                                                       This
                                                                                                                                                                     Period
                                                                                                                                                                                                Change
                                                                                                                                                                                               In Value

Checking

 Chase Private Client Checking 000000466215451                                                                                 $281,853.70                      $282,985.23                    $1,131.53

 Chase Private Client Checking 000000192865372                                                                                    8,290.88                         10,090.95                    1,800.07

 Chase Private Client Checking 000000230008228                                                                                    3,409.25                          3,409.28                        0.03




                                                                                                                                                                                                                  10013140502000000065
Total                                                                                                                       $293,553.83                       $296,485.46                    $2,931.63

Savings

Chase Private Client Savings 000003011197612                                                                                      1,525.17                          1,525.21                        0.04

Chase Private Client Savings 000003011197810                                                                                      1,556.99                          1,557.03                        0.04

Chase Private Client Savings 000003091656610                                                                                        100.00                            100.00                        0.00

Total                                                                                                                          $3,182.16                         $3,182.24                        $0.08

Investments                                                                                                                  Prior Period                      This Period                   Change In
                                                                                                                             Market Value                     Market Value                 Market Value


        Investment accounts and insurance products are: Not a Deposit * Not FDIC Insured * Not Insured by any Federal Government Agency * Not Guaranteed by the Bank * May Go Down In Value.

* Please review the important disclosures following the Consolidated Account Summary.

Chase Investment Account ****************7771 as of 12/31/14                                                                  1,485,693.00                      1,425,143.00                  -60,550.00

Total                                                                                                                     $1,485,693.00                     $1,425,143.00                  -$60,550.00

Total Assets                                                                                                              $1,782,428.99                     $1,724,810.70                  -$57,618.29

All Summary Balances shown here are as of January 30, 2015 unless otherwise stated. For details of your retirement accounts, credit accounts or securities accounts,                           you will receive
separate statements. Balance summary information for annuities is provided by the issuing insurance companies and believed to be reliable without guarantee of its completeness or
accuracy.

Securities and investment advisory services are offered through J.P. Morgan Securities LLC. (JPMS). JPMS, a member of FINRA, NYSE and SIPC, is an affiliate of JPMorgan Chase Bank, N.A.
                                Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 210 of 216 PageID #:
                                                                    1804




                                                                                           January 1, 2015 through January 30, 2015
Chase Private Client Checking                                                                Primary Account:000000466215451
000000466215451
BERNARD S BLACK

Checking Account Summary
                                                                                Amount
Beginning Balance                                                       $281,853.70
Deposits and Additions                                                          4,256.53
Electronic Withdrawals                                                        - 1,125.00
Other Withdrawals, Fees & Charges                                             - 2,000.00
Ending Balance                                                          $282,985.23
Annual Percentage Yield Earned This Period                                       0.01%
Interest Paid This Period                                                        $2.28
Interest Paid Year-to-Date                                                       $2.28
Interest paid in 2014 for account 00000000000466215451 was $36.16.




Deposits and Additions
Date              Description                                                                                                            Amount

01/12             Deposit     1420741155                                                                                                   $4.25
01/28             Jpms         Brokerage ***Fairfax Fina PPD ID: 8980830412                                                             4,250.00
01/30             Interest Payment                                                                                                          2.28

Total Deposits and Additions                                                                                                          $4,256.53
                               Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 211 of 216 PageID #:
                                                                   1805




                                                                                   January 1, 2015 through January 30, 2015
                                                                                     Primary Account:000000466215451




Electronic Withdrawals
Date           Description                                                                                                       Amount
01/07          Online Transfer To Chk ...8228 Transaction#: 4308525393                                                           $500.00
01/26          Online Transfer To Chk ...9880 Transaction#: 4408053630                                                            500.00
01/30          Online Transfer To Chk ...0272 Transaction#: 4356185033                                                            125.00
Total Electronic Withdrawals                                                                                                  $1,125.00


Other Withdrawals, Fees & Charges
Date           Description                                                                                                        Amount




                                                                                                                                            10013140503000000065
01/12          Withdrawal                                                                                                       $1,000.00
01/26          Withdrawal                                                                                                        1,000.00
Total Other Withdrawals, Fees & Charges                                                                                       $2,000.00
                                 Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 212 of 216 PageID #:
                                                                     1806




                                                                                                January 1, 2015 through January 30, 2015
Chase Private Client Checking                                                                     Primary Account:000000466215451
000000192865372
BERNARD S BLACK

Checking Account Summary
                                                                            Amount
Beginning Balance                                                       $8,290.88
Deposits and Additions                                                     2,003.07
ATM & Debit Card Withdrawals                                               - 203.00
Ending Balance                                                         $10,090.95
Annual Percentage Yield Earned This Period                                   0.01%
Interest Paid This Period                                                    $0.07
Interest Paid Year-to-Date                                                   $0.07
Interest paid in 2014 for account 00000000000192865372 was $0.27.




Deposits and Additions
Date              Description                                                                                                                 Amount

01/06             Transfer From Chk Xxxxx6179                                                                                                 $500.00
01/13             Transfer From Chk Xxxxx6179                                                                                                  500.00
01/20             Transfer From Chk Xxxxx6179                                                                                                  500.00
01/27             Transfer From Chk Xxxxx6179                                                                                                  500.00
01/30             ATM Surcharge Refund 01/30 *Eastern Pkwy & Utica A Brooklyn NY Card 2949                                                       3.00
01/30             Interest Payment                                                                                                               0.07

Total Deposits and Additions                                                                                                               $2,003.07




ATM & Debit Card Withdrawals
 Date              Description                                                                                                                 Amount
01/30              Non-Chase ATM Withdraw 01/30 *Eastern Pkwy & Utica A Brooklyn NY Card 2949                                                 $203.00
                                Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 213 of 216 PageID #:
                                                                    1807




                                                                                            January 1, 2015 through January 30, 2015
Chase Private Client Checking                                                                 Primary Account:000000466215451
000000230008228
BERNARD S BLACK

Checking Account Summary
                                                                                 Amount
Beginning Balance                                                             $3,409.25
Deposits and Additions                                                             500.03
Electronic Withdrawals                                                           - 500.00
Ending Balance                                                                $3,409.28
Annual Percentage Yield Earned This Period                                         0.01%
Interest Paid This Period                                                          $0.03
Interest Paid Year-to-Date                                                         $0.03
Interest paid in 2014 for account 00000000000230008228 was $0.19.




                                                                                                                                                  10013140504000000065
Deposits and Additions
Date              Description                                                                                                            Amount

01/07             Online Transfer From Chk ...5451 Transaction#: 4308525393                                                             $500.00
01/30             Interest Payment                                                                                                         0.03

Total Deposits and Additions                                                                                                           $500.03




Electronic Withdrawals
Date              Description                                                                                                           Amount
01/26             Online Transfer To Chk ...9880 Transaction#: 4408055722                                                               $500.00
Total Electronic Withdrawals                                                                                                           $500.00
                                  Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 214 of 216 PageID #:
                                                                      1808




                                                                                                                               January 1, 2015 through January 30, 2015
Chase Private Client Savings                                                                                                     Primary Account:000000466215451
000003011197612
JACOB LITVAK BLACK
BY BERNARD S BLACK IUTMA

Savings Account Summary
                                                                                    Amount
Beginning Balance                                                               $1,525.17
Deposits and Additions                                                                 0.04
Ending Balance                                                                  $1,525.21
Annual Percentage Yield Earned This Period                                           0.03%
Interest Paid This Period                                                            $0.04
Interest Paid Year-to-Date                                                           $0.04
Interest paid in 2014 for account 00000000003011197612 was $0.26.

The monthly service fee for this account was waived as an added feature of Chase Private Client Checking account.




Transaction Detail
 Date               Description                                                                                                                               Amount                 Balance
01/30               Interest Payment                                                                                                                             0.04               1,525.21
                    Ending Balance                                                                                                                                                $1,525.21

You earned a higher interest rate on your Chase Private Client Savings account during this statement period because you had a qualifying Chase Private Client Checking account.
                                  Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 215 of 216 PageID #:
                                                                      1809




                                                                                                                               January 1, 2015 through January 30, 2015
Chase Private Client Savings                                                                                                     Primary Account:000000466215451
000003011197810
DANIEL LITVAK BLACK
BY BERNARD S BLACK IUTMA

Savings Account Summary
                                                                                    Amount
Beginning Balance                                                               $1,556.99
Deposits and Additions                                                                 0.04
Ending Balance                                                                  $1,557.03
Annual Percentage Yield Earned This Period                                           0.03%
Interest Paid This Period                                                            $0.04
Interest Paid Year-to-Date                                                           $0.04
Interest paid in 2014 for account 00000000003011197810 was $0.26.

The monthly service fee for this account was waived as an added feature of Chase Private Client Checking account.




                                                                                                                                                                                               10013140505000000065
Transaction Detail
 Date               Description                                                                                                                               Amount                 Balance
01/30               Interest Payment                                                                                                                             0.04               1,557.03
                    Ending Balance                                                                                                                                                $1,557.03

You earned a higher interest rate on your Chase Private Client Savings account during this statement period because you had a qualifying Chase Private Client Checking account.
                                 Case 1:16-cv-00430-CBA-ST Document 99-3 Filed 02/23/21 Page 216 of 216 PageID #:
                                                                     1810




                                                                                                                               January 1, 2015 through January 30, 2015
Chase Private Client Savings                                                                                                     Primary Account:000000466215451
000003091656610
BERNARD S BLACK

Savings Account Summary
                                                                                    Amount
Beginning Balance                                                                 $100.00
Ending Balance                                                                    $100.00

The monthly service fee for this account was waived as an added feature of Chase Private Client Checking account.




You earned a higher interest rate on your Chase Private Client Savings account during this statement period because you had a qualifying Chase Private Client Checking account.
